                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE

In re:                                                     )   Chapter 11
                                                           )
GREEN FIELD ENERGY SERVICES, INC., et al.,                 )   Case No. 13-12783(KG)
                                                           )
           Debtors.                                        )
ALAN HALPERIN, AS TRUSTEE OF THE                           )
GFES LIQUIDATION TRUST,                                    )
                                                           )
               Plaintiff,                                  )
                                                           )
         v.                                                )   Adv. Pro. No. 15-50262(KG)
                                                           )
MICHEL B. MORENO; MOR MGH HOLDINGS,                        )
LLC; FRAC RENTALS, LLC; TURBINE                            )
GENERATION SERVICES, LLC; AERODYNAMIC,                     )
LLC; CASAFIN II, LLC,                                      )
                                                           )
               Defendants.                                 )   Re D.I. No. 474

         OPINION AND FINDINGS OF FACT AND CONCLUSIONS OF LAW

          Counsel for Plaintiff Alan Halperin, as Trustee of the GFES Liquidation Trust

Steven K. Kortanek                                                 Robert J. Stark
Patrick A. Jackson                                                 Marek P. Krzyowski
Joseph N. Argentina, Jr.                                           James W. Stoll
DRINKER BIDDLE & REATH LLP                                         Joel S. Miliband
                                                                   Melanie Dahl Burke
                                                                   Brian M. Alosco
                                                                   BROWN RUDNICK LLP

       Counsel for Defendants Michel B. Moreno; MOR DOH Holdings, LLC;
   MOR MGH Holdings, LLC; FRAC Rentals, LLC; Turbine Generation Services, LLC;
                        Aerodynamic, LLC; Casafin II, LLC

Marc J. Phillips                                                   Jeffrey R. Fine
MANNING GROSS + MASSENBURG LLP                                     Alison R. Ashmore
                                                                   Aaron Kaufman
                                                                   R. Chris Harvey
                                                                   DYKEMA COX SMITH
                                     I. INTRODUCTION 1

       This Opinion follows the trial in the adversary proceeding on March 19-23, 2018,

and May 1-2, 2018. The parties are plaintiff Alan Halperin, as Trustee of the GFES

Liquidation Trust (“Trustee” or “Plaintiff”), and d efendants Michel B. Moreno

(“Moreno”), MOR MGH Holdings, LLC (“MGH Holdings”), Frac Rentals, LLC (“Frac

Rentals”), Aerodynamic, LLC (“Aerodynamic”), Casafin II, LLC (“Casafin”), and Turbine

Generation Services, LLC (“TGS” and together with Moreno, MGH Holdings, Frac

Rentals, Aerodynamic, and Casafin, “Defendants”).                 At trial, the Court heard live

testimony from Moreno, Ted McIntyre (“McIntyre”), former officer and director Enrique

Fontova (“Fontova”), former director Charles              Kilgore (“Kilgore”), and the experts

presented by both parties, Christopher J. Kearns (“Kearns”) (for the Trustee) and Rodney

W. Sowards (“Sowards”) (for Defendants). The Court also considered extensive

stipulated facts, and reviewed prior deposition testimony from both live witnesses and

witnesses who were outside the district and had not volunteered to testify at trial. 2

       The Trustee filed this adversary proceeding on April 6, 2015, following

confirmation of the plan of liquidation of debtors Green Field Energy Services, Inc., et al.

(the “Debtor” or “Green Field”). Before its bankruptcy in 2013 and ultimate liquidation


       1  This Opinion constitutes the findings of fact and conclusions of law of the Court pursuant to
Rule 52 of the Federal Rules of Civil Procedure, which is incorporated into Rule 7052 of the Bankruptcy
Rules of Procedure. Fed. R. Civ. P. 52(a) (3); Fed. R. Bankr. P. 7052.
       2The Court recognizes that Defendants preserved an objection to the Court’s consideration
of deposition testimony from live witnesses who had chosen to testify in the Court, although
outside the subpoena range of the Court. The Court overrules the objection on the ground that
Debtor and Defendants have made use of the depositions.

                                                  2
in 2014, Debtor was an oil services business. It differentiated itself by using frac pressure

pumps powered by aero-derivative turbine engines. The use of this technology allowed

Green Field to operate and compete on a smaller footprint with more fuel flexibility,

including natural gas or field gas, as opposed to diesel fuel traditionally used by

competitors.

       Within months of closing on a high-yield bond offering in 2011, and in the midst

of Green Field’s ramp up, the demand for frac services declined, causing liquidity

problems and creating the need for Debtor to find alternative sources of capital. Moreno’s

search for capital led him to General Electric Company and its affiliate GE Oil & Gas, LLC

(“GEOG” and, collectively with General Electric Company, “GE”), which expressed

interest in an even newer start-up joint venture under which Moreno or Green Field

would produce turbine-powered power generator units (instead of turbine-powered frac

pumps) to be leased to the same producers targeted by Debtor for its traditional oil

services.

       The Trustee’s Complaint 3 originally pleaded 35 counts in four broad categories: (1)

Counts 1-10 related to the transfer of the so-called power generation business

(“PowerGen” or “power generation”) opportunity; (2) Counts 11-14 related to the two

share purchase agreements; (3) Counts 15-26 related to various alleged preferential

and/or fraudulent transfers; and (4) Counts 27-35 sought disallowance and/or


       3  For purposes of this Memorandum Opinion, the Court considers the Second Amended
Complaint and Objection to Claims Pursuant to Bankruptcy Code Sections 502 and 503 and Federal Rule
of Bankruptcy Procedures 3007 (the “Second Amended Complaint” or “Complaint”). D.I. 209.

                                                3
subordination of various administrative claims and proofs of claim filed by Moreno

and/or entities he controls.

       The Trustee has settled and dismissed Causes of Action (“Count”) 9, and 10, against all

Director Defendants. The Trustee also settled Counts 11 and 33 as against one of Debtor’s

former shareholders— Moody, Moreno and Rucks, LLC (“MMR”), which was dismissed

from this proceeding. The Trustee also voluntarily withdrew Counts 4, 5, 13, 15, 16, 17, 18,

20, 22, 25, and 26.

       On January 24, 2018, the Court entered a Memorandum Opinion and Order on the

parties’ cross motions for partial summary judgment (D.I 463, 464) (the “SJ Opinion”),

resolving Counts 19, 23, 24, 30, 31, 34, and 35. As a result of the Court’s partial ruling in

the SJ Opinion, the Trustee voluntarily withdrew Count 21.

       By two subsequent orders on both parties’ motions to reconsider and to amend

(Memorandum Order Denying Motion to Reconsider, D.I. 473; Memorandum Order re

Motion to Amend, D.I. 476), the Court clarified its SJ Opinion concerning the share

purchase agreement theories under Counts 11 and 12, and the Court narrowed issues for

trial on Moreno’s alleged “transfer beneficiary” liability which the Trustee asserts

under 11 U.S.C. § 550(a)(1) in Counts 19, 23 and 24.

       Accordingly, the issues presented for trial included:

       1) Counts 1, 2, 3, 6 and 7 – fraudulent transfer, breach of fiduciary duty and
          corporate waste claims against Moreno and TGS related to the alleged transfer
          or waiver of the power generation business;4

       4 Debtor’s manufacturing subsidiary, Turbine Power Technologies, LLC (“TPT”), used
technology—developed, owned and adapted by Ted McIntyre - to manufacture turbine powered
fracturing pumps (“TFPs”), which Debtor used pursuant to an exclusive license agreement between
                                               4
       2) Counts 11, 12 and 14 – breach of contract, breach of fiduciary duty and tortious
          interference claims against MGH Holdings and Moreno related to the alleged
          breaches of the two SPA contracts between Debtor and MGH Holdings; and
       3) Counts 19, 23 and 24 – Moreno’s personal liability for any avoidable transfers
          under the “transfer beneficiary” theory of 11 U.S.C. § 550(a)(1).

                                 II. BASIS FOR JURISDICTION

       The Trustee and Defendants have agreed that counts 1, 2, 19, 23 and 24 are

statutorily “core” claims within the meaning of 28 U.S.C. § 157(b)(2). They have also

agreed that counts 3, 6, 7 and 14 are “non-core” claims. See D.I. 288. The Trustee and

Defendants dispute whether Counts 11 and 12 are core claims. MGH Holdings has not

filed a claim in Green Field’s bankruptcy case. Therefore, the Court finds that the

Trustee’s claims against MGH Holdings for pre-petition breaches of two pre-petition

contracts are not “core” claims under 28 U.S.C. § 157(b)(2).

       The Trustee consents to the Court’s entry of final orders or judgments in connection

with this adversary proceeding. The Trustee also asserts that the Court has statutory and

constitutional authority to enter final orders or judgments with respect to the core claims

at issue in this case. 28 U.S. C. § 157(b)(2); In re Millennium Lab Holdings II, LLC, 575 B.R.

252, 261–62 (Bankr. D. Del. 2017) (holding that Stern v. Marshall, 564 U.S. 462 (2011), does

not prevent a bankruptcy judge from entering final orders in statutorily core



TPT and Debtor. PowerGen refers to a prospective business of manufacturing and/or leasing
turbine power generator units (“TPUs”) powered by aero derivative turbine engines. It is
undisputed that the technology used to develop, adapt and manufacture the TPUs was also
owned by Ted McIntyre. However, unlike the TFPs, Green Field was never granted an exclusive
license agreement to use the TPUs technology. Therefore, one of the central issues for trial was
whether Green Field, directly or through its interest in TPT, had an interest in the technology
necessary to manufacture and/or lease TPUs.
                                               5
proceedings).

       Defendants do not consent to the Court’s entry of final orders or judgments with

respect to the non-core claims in this adversary proceeding.             Defendants have not

consented to the Court’s constitutional authority to enter final judgment in this matter.

They have expressly reserved such rights since Defendants’ initial filings in this

proceeding. The Court will enter judgment on the core claims and will issue proposed

findings of fact and conclusions of law for the non-core claims.

       The Court finds that it has both statutory and constitutional authority to enter final

orders or judgments with respect to the statutorily core claims at issue in this case. 28 U.S.C.

§ 157(b)(2); Burtch v. Seaport Capital, LLC (In re Direct Response Media, Inc.), 466 B.R. 626, 644

(Bankr. D. Del. 2012) (adopting the “narrow interpretation” of Stern v. Marshall, 564 U.S. 462

(2011), holding that Stern “only removed a non-Article III court’s authority to finally

adjudicate one type of core matter, a debtor’s state law counterclaim asserted under §

157(b)(2)(C)”). With respect to the non-core claims, these Findings of Fact and Conclusions of

Law will constitute proposed findings of fact and conclusions of law under 28 U.S.C. §

157(c)(1) and Federal Rule of Bankruptcy Procedure 9033(a).

                                 III.   FINDINGS OF FACT

       A. Background

       Moreno served as Chief Executive Officer for Dynamic Industries for

approximately 10 years, until 2007, when he sold his majority interest to a third-party

investor. Trial Tr. 489-92. When he first acquired Dynamic Industries, it performed offshore

welding and maintenance on offshore rigs. Id. The business evolved into a full-service
                                                6
fabrication, integration and maintenance business that built, installed and commissioned

large-scaled floating production storage and off-loading units all over the world. Id.

Thereafter, Moreno transitioned out of his management of Dynamic and formed MMR

with two business partners and invested in various businesses in the energy industry.

Stipulation No. 11. 5 One such investment was Hub City Industries, L.L.C (“Hub City”).

       B. Formation of Green Field

       1. Hub City to Green Field

       Hub City was a traditional oil and gas well-related service company that was

originally formed in 1969. Stipulation Nos. 28-31. Such traditional services included

cementing, coiled tubing, pressure pumping, acidizing, nitrogen and other pumping

services. Stipulation No. 30. Prior to Moreno’s involvement with Hub City, the company

had begun working with inventor McIntyre on a new technology that would utilize used

turbine engines to power various pumping technologies. Trial Tr. 1517:16 – 1519:24. In

December 2010, Hub City began offering hydraulic fracturing services to its customer

base. Stipulation No. 31.

       Moreno first began investing in Hub City with two of his partners through MMR

in 2005 or 2006, when McIntyre first began developing his turbine-powered frac pump.

Trial Tr. 1517:16 – 1519:24. At the time, Moreno was still working with Dynamic Industries

and had no direct involvement in Hub City’s operations or management. Trial Tr. 507-08.


       5As used herein, “Stipulation No.” means the undisputed facts which the Trustee and
Defendants submitted through the Joint Statement of Admitted Facts, attached as Exhibit A to the
Proposed Final Joint Pretrial Order. D.I. 501.

                                               7
Also during this period, McIntyre, an expert in unconventional applications for aero

derivative turbine engines, was working with Hub City on an application of the aero

derivative turbines to power Hub City’s newer pressure pumping operations. Trial Tr.

at 503-05. McIntyre later obtained a trademark on his pressure pumping technology

under the mark “Frac Stack Pack.” 6 He also sought but was denied a patent on the use of

turbine engines to power and control frac pumps. Trial Tr. 1552:6-11.

       A recapitalization and buyout of Hub City’s members began in May 2011 and in

September 2011, Hub City changed its name to Green Field Energy Services, LLC. Stip. Facts

¶ 32. Upon conversion to a Delaware corporation in October 2011, the LLC changed its name

to Green Field Energy Services, Inc. Stip. Facts ¶ 36. The recapitalization and buyout resulted

in MOR MGH Holdings, LLC (“MOR MGH”) owning 88.9% of Green Field’s common stock

and MMR, an entity owned 33.3% by Moreno, owning 11.1% of Green Field’s common stock.

Stip. Facts ¶¶ 32- 33; PX 142 at p. 5.

       Moreno became the Chairman of the Board of Directors of Green Field and Chief

Executive Officer in October 2011 and remained Chairman and CEO until Green Field’s

liquidation. Stip. Facts ¶ 37. Fontova became the President of Green Field and a director in

October 2011 and remained in those positions until approximately October 2013. Stip. Facts

¶ 39. Earl Blackwell (“Blackwell”) was Chief Financial Officer of Green Field from 2009 until

Green Field’s liquidation. Stip. Facts ¶ 40. Kilgore and Mark Knight (“Knight”) also became


       6 “Fracking” refers to the process of hydraulic fracturing which is a well stimulation
technique in which rock is fractured by pressurized liquid in order to increase the rate at which
fluids such as petroleum, water or natural gas can be recovered from subterranean natural
resources.
                                               8
directors of Green Field in October 2011 and remained directors until October 2013. Stip. Facts

¶¶ 41, 42.

       2. Partnership with McIntyre and TPT

       McIntyre is the President and Chief Operating Officer of Marine Turbine

Technologies, LLC (“Marine Turbine”), as well as the manager of TPT. Trial Tr. 1497:3-

24. TPT is a 50-50 joint venture between Green Field and McIntyre, which McIntyre holds

through another entity, MTT Properties, LLC (“MTT Properties”). Trial Tr. 1498:2-10.

Marine Turbine was incorporated in 1990 and is owned solely by McIntyre through MTT

Properties. Trial Tr. 1497:19 – 1498:10.

       As it relates to Green Field and the frac pump business, McIntyre’s work began as

early as 2004 when a company contacted Marine Turbine about producing a frac pump

with a turbine engine on top. Trial Tr. 1500:2-12; McIntyre Depo. Tr. 9:9 – 10:5. This led to

McIntyre starting to develop his frac pump in 2006 and 2007 within a new entity called

Turbine Stimulation Technologies (“TST”), which, at the time, was jointly owned by

McIntyre and the previous owners of Hub City. Trial Tr. 1507:22 – 1508:21; McIntyre

Depo. Tr. 9:9 – 11:4.

       McIntyre simultaneously entered into a Capital Contribution/Assignment Agreement,

dated September 22, 2011, pursuant to which MTT Properties assigned to TPT its right, title,

and interest in and to the “Invention.” PX 102. An Amended and Restated Assignment

Agreement executed less than a month later on October 17, 2011, modified the assignment to

make it more inclusive and expansive by adding MTT Manufacturing, LLC, another entity


                                              9
owned by McIntyre. JX 7. The Amended and Restated Assignment Agreement assigned to

MTT Properties all rights, title and interest in and to the Invention as well as an additional

assignment of all rights, title and interest in and to any Intellectual Property relating to the

Frac Stack Pack Technology. JX 7; Trial Tr. 1555:18- 1556:18.

       When Moreno took over Hub City (now Green Field) in 2011, there were discussions

about Green Field simply purchasing McIntyre’s entire Marine Turbine business. Trial

Tr. 1510:11 – 1512:22. However, Moreno and McIntyre could not agree on a value for

McIntyre’s unrelated intellectual property portfolio, which included firefighting, boats,

motor vehicles and power generation. Id. Thus, as a compromise, they formed TPT as a

joint venture. Trial Tr. 1510:11 – 1512:22, 127:14 – 128:11, 511-13. TPT was thus formed in

September of 2011, with McIntyre being appointed as the manager. JX 6. In exchange for

Green Field’s agreement to fund TPT’s overhead and expenses (JX 6, Trial Tr. 1523:11-20),

McIntyre agreed to contribute his Frac Stack Pack technology and assign all interests in

the Frac Stack Pack technology to TPT. JX 7, JX 8; Trial Tr. 1510:11 – 1512:22, 127:14 –

128:11. The contribution and assignment agreements to TPT in September of 2011 are

specific. They are limited to McIntyre’s Frac Stack Pack pressure pumping invention.

There is no mention in those documents of power generation or any other technology

developed by McIntyre or his company, Marine Turbine.

       Contemporaneously with the formation of TPT, and McIntyre’s assignment of the

Frac Stack Pack technology into TPT, TPT granted Green Field a 5-year license to use the

Frack Stack Pack pressure pumping technology. PX 103, Trial Tr. 511-13. At the end of the


                                              10
5-year license term, McIntyre would have been allowed to sell his pressure pumping

technology in the open market. Id.

       In addition to holding the intellectual property, TPT was the entity that manufactured

and built the frac pumps for Green Field. McIntyre testified at trial that TPT exclusively built

frac pumps for Green Field and that Green Field received an exclusive and perpetual license

to the fracking technology. Trial Tr. 1509:23-1510:10, 1511:6-21. Pursuant to the TPT Operating

Agreement, TPT was the sole manufacturer of Green Field’s turbine powered fracking pumps

and Green Field was TPT’s sole customer, sole source of revenue and sole source of funding

for TPT’s operations. Stip. Facts ¶¶ 54-56; JX 6; McIntyre Dep. 56:14-18. Moreno acknowledged

that “Green Field was funding TPT. TPT had no way to fund itself. Green Field was

responsible for every employee at TPT. Their rent, their overhead, everything.” Trial Tr.

906:23-907:2.

       Green Field also provided employees to assist TPT, including Green Field project

managers, such as David Kinnaird, who created “schedules, procurement, to help the supply

chain, because the way that arrangement worked was Green Field was actually paying all the

expenses associated with the building out of the equipment.” Trial Tr. 1294:12-24, 1566:1-20;

PX 243. As Fontova testified, Green Field “would procure the equipment, and then it would

be assembled at TPT, primarily with TPT employees, but we had Green Field, some

technicians, some schedulers and some project managers helping.” Trial Tr. 1295:4-10.

       Moreno repeatedly testified at trial that he treated TPT and Green Field as one

company. Trial Tr. 123:14-25; 125:11-126:9; 184:13-185:5. Indeed, because of Green Field’s


                                              11
control over TPT, Green Field was considered the primary beneficiary of the TPT venture, and

TPT met the definition of a “variable interest entity,” such that Green Field consolidated TPT’s

operating results with Green Field’s in its financial statements. PX 226 at p. 57

(MORE_00036699); PX 142 at p. 65 (GFES014956).

       3. The Green Field Start-Up

       When Moreno began Green Field, the company was doing very little pressure

pumping. Trial Tr. 1290-91. The initial plan in 2011 was to maintain these profitable

“legacy services” and build a fleet to expand the company’s pressure pumping horse

power capabilities. Id. At the time of Moreno’s takeover in 2011, Hub City had about a

24,000 horsepower pumping capacity—i.e., less than the capacity of one full frac spread.

Trial Tr. 1293.

       A full frac spread includes more than just pressure pumps. Trial Tr. 1291:20 –

1293:13, 1520:3-17. A complete frac spread includes trailers, man camps, water trucks,

wireline, blenders, data vans, Sandkings and other equipment. Id. Depending on the

formation where the fracking is being done, a spread may require approximately 35,000

horsepower as well, which could require anywhere from 20 to 30 pumps. Id.

       The business plan was to build six to seven frac spreads over time. Trial Tr. 537-38;

1292-94. At the time, the rough cost to build each spread was between $35 and $50 million.

Trial Tr. 1292-95, 1520:14-17. To raise this capital, Moreno and his management team

searched for an “anchor” customer. Trial Tr. 533-37. After five years of serving Green

Field’s equipment in the field, the company’s goal was to begin selling the equipment


                                              12
directly to other servicing companies. Trial Tr. 537-38. However, to finance its early start-

up operations during the period from May 2011 through September 2011, Green Field

borrowed $53 million under a bridge loan (the “Bridge Loan”) from Jefferies &

Company. Stipulation No. 60. Green Field intended the Bridge Loan to finance working

capital needs, fund the manufacture of the first operational fleet of Frac Stack Pack

pressure pumps, sustain Green Field to an eventual note issuance, and to refinance its

obligations under a then-existing credit agreement with JP Morgan. Id.

      Within months of entering into the market, Green Field entered into a “Contract

for High Pressure Fracturing Services” (the “Shell Contract”) with SWEPI, LP, the

successor to Shell Western Exploration and Production, Inc.          (collectively with   its

affiliates and subsidiaries, “Shell”). Stipulation No. 61. At all relevant times, Shell

remained Green Field’s most significant customer, representing up to 79% of all its

revenues. Id. The Shell Contract committed $600 million in future revenue to Green Field,

which became part of Green Field’s business plan. Trial Tr. 542-43. In the Shell Contract,

Green Field agreed to furnish certain fracking spreads at Shell drilling sites and service

such sites at a discounted rate. In return, Shell agreed to provide up to an aggregate

amount of $100 million in senior secured term loans (the “Prepayment Funding”).

Stipulation No. 62.

      On November 15, 2011, Green Field engaged in a bond issuance (the “Bond

Issuance”) and raised an additional $250 million through high interest secured notes from

public markets. Stipulation No. 63. The Bond Issuance was memorialized on November


                                             13
15, 2011, by an indenture (the “Indenture”) between Green Field and Wilmington Trust,

National Association, as trustee and collateral agent (the “Indenture Trustee”). Id.

       The funds from the Bond Issuance were used primarily to repay both the Bridge

Loan with Jeffries and the initial $42.5 million of Prepayment Funding due under the Shell

Contract. The remainder amount was made available for the manufacturing of McIntyre’s

Frac Stack Pack pressure pumps and general operating cash needs. Stipulation No. 64. In

other words, the $250 million proceeds from the Bond Issuance was not enough to fully

fund Green Field’s business plan. 7

       Shortly after the Bond Issuance, the oil and gas industry experienced a significant

decline in natural gas prices, which in turn impacted the fracking industry. Stip. Facts ¶ 65.

The decline in the oil and gas industry negatively impacted Green Field’s operating results in

2012. Thus, Green Field sought additional financing from Shell in April 2012. Id. Green

Field and Shell agreed to revise the structure of the Shell Contract, replacing the interest free

Prepayment Funding with a $30 million revolving senior credit facility for up to an aggregate

amount of $100 million (the “Shell Senior Credit Facility”). Id. Due to a limitation on debt set

forth in Section 4.08 of the Indenture, the Shell Senior Credit Facility was limited to additional

debt of no more than $30 million. Id.



       7 The success of Green Field’s early business plan—i.e., to build over half a dozen frac spreads—
relied largely on the company’s ability to generate sufficient cash flow to fund both ordinary
operations and new capital expenditures. Trial Tr. 537-38; 540-41; 1293-94. By the end of 2012, the
fracking market had slowed, and Green Field’s margins had evaporated. Trial Tr. at 1300, 1303:6-22,
1306-08; PX 121, PX 143. To fill the void left by these evaporating margins, Moreno and Green Field
began to search for additional capital from lending sources, bondholders or new investors. Trial Tr.
530-38. Id. Eventually, this effort led Moreno to GE.

                                                  14
       In May 2012, Green Field fully drew the $30 million from the Shell Senior Credit

Facility, but this proved still insufficient to satisfy their cash requirements. Stip. Facts ¶ 66.

Shell therefore agreed to amend the Shell Senior Credit Facility and agreed to provide the

remaining $70 million in funding (the “Shell Amended Senior Credit Facility”). Id. The Shell

Contract, as amended, provided that the $100 million Shell loaned to Green Field was to be

paid back according to a payment schedule requiring monthly $2 million payments until

November 2013 (at which point they increased to $4 million and then $7.5 million in May

2014). JX 5 at MORE_00571025-26. Green Field defaulted on those payments in June, July, and

August 2013 and reported those defaults in its quarterly report for the period ended June 30,

2013. PX 174 at pp. 8, 30; Stip. Facts ¶¶ 79, 83.

       In order to obtain the additional borrowing under the Shell Amended Senior Credit

Facility, Moreno approached the bondholders with a consent solicitation (the “Consent

Solicitation”) that proposed to modify Section 4.08 of the to permit a “one-time incurrence of

up to $95.0 million in senior term loans secured by a first priority security interest in all of the

company’s motor vehicles and equipment under a credit agreement with one of [Green

Field’s] key customers, [Shell]. . . .” Stip. Facts ¶ 67. As consideration for the bondholder

consent, on October 24, 2012, MOR MGH and MMR (the Green Field shareholders) agreed to

provide additional equity investments into Green Field under a share purchase agreement

(the “2012 SPA”). Stip. Facts ¶ 68.

       Section 2.01(a) of the 2012 SPA established that MOR MGH and MMR would purchase

$10 million of Green Field preferred stock at execution, and up to an additional $15 million


                                                15
on a quarterly basis. Stip. Facts ¶ 69. The formula in the 2012 SPA required the quarterly

increments to bridge the gap between actual cash on hand at quarter’s end and $10 million

(e.g., if cash on hand at quarter’s end equaled $9 million, the required purchase by MOR MGH

and MMR would be $1 million). Id.

      C. Moreno and the Various “Moreno Entities”

      Before further discussing Moreno’s search for new capital to help Green Field

during the 2012 downturn, the Court must address the various entities either owned

and/or controlled by Moreno. The Trustee alleges that Moreno and a “web of affiliated

companies under his control . . . engaged in a concerted campaign” to strip Green Field

of valuable assets. Second Amended Complaint ¶ 1. Moreno acted as manager for several

entities that played various roles in Green Field’s business, but the evidence does not

support the Trustee’s allegations of a “concerted campaign” against Green Field or its

creditors. On the whole, the Court finds that the following entities were formed, or

otherwise managed by Moreno, and often supported by Moreno voluntarily pledging his

personal assets.

      1. The Grantor Retained Annuity Trusts and Related Holding Companies

      Moreno began forming grantor retained annuity trusts (“GRATs”) in 2009, as part

of an estate planning measure following the 2008 financial crisis. Trial Tr. 494. Moreno

and his wife each is a settlor of his or her respective GRAT, neither one is a beneficiary of

the GRATs, and neither one is trustee of the GRATs. Trial Tr. 496-99. Each GRAT is

“seeded” with assets, whether it is cash or stock in a privately held company. Id. The

assets are valued by a third-party at the time of contribution. Id. The primary purpose for
                                             16
the GRAT structure is to leave the beneficiary with the anticipated increased value of the

contributed assets, but without the tax burden on the growth. Trial Tr. 498. In general, the

trusts take on the obligation to repay the settlors their seed capital through annuity

payments over a defined period of time, 10-15 years typically. Id. Sometimes the trusts

lack the liquidity to make the required annuity payments. Id. Moreno testified that the

annuity repayment is flexible—the payments may be deferred if the trusts are short on

cash; the trusts may also give loans to the settlors (as they did in some instances) against

future annuity payments, if cash is available. Id. While Moreno is a manager for some of

the GRATs, he testified that he was not involved in the day-to-day finances of the GRATs,

instead relying upon his family office accounting staff to ensure regulatory and

accounting compliance. Trial Tr. 829:12-23.

      In 2011, Moreno and his wife formed two new GRATs called the MBM 2011 MGH

Grantor Retained Annuity Trust and the TCM 2011 MGH Grantor Retained Annuity

Trust (collectively the “MGH GRATs”).       Stipulation No. 9. As with the other GRATs,

their daughter was (and still is) the sole beneficiary of the MGH GRATs. Trial Tr. 496.

      The sole asset of the MGH GRAT was an equal share of a newly formed company

called MGH Holdings. Stipulation No. 9; PX 96, PX 97. MGH Holdings was established

as a special purpose limited liability company registered in the state of Delaware.

Stipulation No. 6. Its sole asset was stock in Green Field. As of October 17, 2011, MGH

Holdings owned 88.9% of Green Field’s common stock. Stipulation No. 7. At all relevant

times, Moreno was a manager of MGH Holdings. Stipulation No. 8.


                                              17
      Also in 2011, Moreno and his wife established two other GRATS called the MBM

2011 DOH Grantor Retained Annuity Trust and the TCM 2011 DOH Grantor Retained

Annuity Trust (collectively the “DOH GRATs”). PX 98, PX 99. The terms of the DOH

GRATs are substantially the same as those of the MGH GRATs. Trial Tr. 68.

      The schedule of annuity payments listed in the DOH GRAT agreements were tied

to the value of Dynamic Offshore Holdings. Trial Tr. 495; PX 98, 99. That entity is not

related to Dynamic Industries. Trial Tr. 495. After selling his interest in Dynamic

Industries, Moreno started an offshore exploration business called Dynamic Offshore

Holdings, but that entity had no affiliation to Dynamic Industries or its construction and

fabrications businesses. Id.

      The sole asset of each DOH GRAT was an equal share of an entity called MOR

DOH Holdings, LLC (“DOH Holdings”). Trial Tr. 68. DOH Holdings eventually came to

own three different entities that did business with Green Field— Frac Rentals, Shale

Support Services and TGS. This structure is relevant to the “ultimate beneficiary” analysis

discussed below.

      Moreno’s family office maintained separate records for the GRATs and their assets.

In this regard, Moreno’s accounting staff never treated obligations of MGH Holdings as

an obligation of DOH Holdings, or vice-versa. Trial Tr. 92:13-21. Before forming TGS in

May of 2013, from time to time, Moreno borrowed against his future annuity payments

due from the DOH GRATs. PX 158; Trial Tr. 76:3-80:1; Trial Tr. CONFIDENTIAL Mar.

20, 2018 at 1-2:22. Such borrowing transactions were memorialized by notes issued in


                                            18
favor of DOH Holdings. Id. In May, 2013, at the request of GE, DOH Holdings transferred

its interests in those notes and other non-TGS entities to a separate entity called MOR 2013

Holdings, LLC. Id. This transaction left DOH Holdings owning nothing but TGS. Id.

      2. Moody Moreno and Rucks, LLC

      MMR is one of the two primary owners of Green Field. Its membership interests

are owned by TMC Investment, L.L.C. (33.3% equity interest), Elle Investments, L.L.C.

(33.3% equity interest), and Rucks Family Limited Partnership (33.3% equity interest).

Stipulation No. 11. At all relevant times, MMR owned 11.1% of the Green Field common

stock. Stipulation No. 10. While the Trustee initially asserted claims against MMR under

the 2012 SPA, those claims were settled well before trial for $100,000. Stipulation No. 12.

      3. Turbine Powered Technology, LLC

      TPT is a Louisiana limited liability company established on September 22, 2011 by

its members, Green Field and MTT Properties, LLC (“MTT Properties”). Stipulation No.

24. Green Field and MTT Properties each owned 50% of TPT. Stipulation No. 26. TPT is

not a named defendant in this action. Stipulation No. 27.

      As discussed above, TPT was formed to hold McIntyre’s Frac Stack Pack

intellectual property so that it could be licensed to Green Field for use in its pressure

pumping and other traditional well services. Trial Tr. 127:14-128:11. Initially, Moreno

considered acquiring McIntyre’s entire business and intellectual property portfolio, but

the parties could not agree on a valuation for McIntyre’s other intellectual property—i.e.,

the inventions beyond the Frac Stack Pack technology. Id. Thus, the parties reached a


                                             19
compromise to “co-own the manufacturing component of the startup” through TPT. Id.

      4. The Preference Defendants

      In its SJ Opinion on the parties cross motions for partial summary judgment, the

Court discussed Aerodynamic, Casafin and Frac Rentals (collectively, the “Preference

Defendants”). See Memo Op., D.I. 463 at 14-17. The issues surrounding the Preference

Defendants were largely undisputed, and the Court has resolved most of them through

summary judgment.

      Aerodynamic and Casafin were special purpose entities established or otherwise

utilized to assist Green Field in its aggressive plan to scale up the company’s operations

to remote areas where there was little or no infrastructure or large commercial airports.

See Memo Op., D.I. 463 at 14-17, Trial Tr. 549-50, Blackwell Depo. at 156:12 – 157:22, 159:2-

24.

      Frac Rentals was established to rent additional equipment to Green Field because

the company was unable to raise additional capital or borrow additional funds under the

existing Indenture. Trial Tr. 552, Blackwell Depo. 142:13-20. Debtor’s CFO testified that it

was fairly commonplace in the industry to rent peripheral equipment with short-term

utility. Blackwell Depo. 168:6-9. In Green Field’s business judgment, ownership and

maintenance of such peripheral equipment was “a capital investment, and it [was] really

better to let somebody else provide that capital and just pay a day rate on using the

equipment.” Blackwell Depo. at 168:13-18.




                                             20
      Frac Rentals was established and funded by its owners—initially 80% owned

by DOH Holdings, and 20% by a third-party investor Michael J. Smith—with Moreno

acting as manager for the entity. Memo Op., D.I. 463 at 16; Blackwell Depo. 143:22-144:3,

170:9-13.

      While Michel Moreno served as the Manager for the entity, it was operated by his

brother, Jesus Moreno and a group of experienced operators of fracking related

equipment. Id. In the Court’s SJ Order (D.I. 464), the Court entered summary judgment

on the following counts, in the following amounts:

            •   Count 19 – Frac Rentals: $69,137.97;
            •   Count 23 – Aerodynamic: $110,000.00; and
            •   Count 24 – Casafin: $466,414.94.

      However, it was undisputed that all three Preference Defendants are no longer in

business, have sold or otherwise disposed of their respective assets, and cannot satisfy a

judgment. At trial, Moreno’s stated that he received no salaries or distributions from any

of the Preference Defendants, Trial Tr. 552-553. Also all money that Green Field paid to

the Preference Defendants was generally used to satisfy the Preference Defendants’ own

expenses and obligations, such as fuel, maintenance, pilot fees, and the like. Trial Tr. 551-

53.

      5. Turbine Generation Services, LLC

      The last entity alleged to fall within a “web of affiliated companies” is TGS. The

undisputed evidence demonstrates that TGS was formed as a subsidiary of DOH

Holdings in March of 2013. Moreno testified that he created TGS as a place-holder for a

potential joint venture with GE, “not knowing where it was going to land” given his
                                             21
ongoing and fluid negotiations with GE. Trial Tr. 293-295, 312:6-14; JX 27, PX 136, PX 152.

Moreno further testified, without being controverted by other witnesses or evidence

introduced by the Trustee, that the formation of TGS was GE’s mandate. GE was

concerned about Green Field’s finances. JX 30, Trial Tr. 291-93. Moreno testified that he did

not have control over the process when it came to negotiations with GE over the direction

of its power generation investment. Trial Tr. 588:4-7, 697:24-368:7, 782:3-19. Thus, at GE’s

insistence, Moreno formed TGS outside of Green Field. PX 157, Trial Tr. 785-87. 8 Moreno’s

credible testimony on this point was entirely consistent with all other evidence showing

Moreno’s ongoing discussions with GE over this period of time, as well as Moreno’s

disclosures to bondholders, as discussed in detail below. The Court finds that, consistent

with the other entities set up by Moreno to support Green Field’s operations, Moreno

established TGS for legitimate business reasons aimed to support Green Field, not to harm

Green Field or create an unfair opportunity for Moreno.

       D. The Decline of the Fracking Market and Transition to Power Generation

       1. PowerGen

       By the fall of 2012, Green Field was suffering significant losses and began looking for

opportunities, investments or lines of business, to help prop it up. Trial Tr. 1416:22- 1417:15.

As Moreno testified, one of the characteristics of drilling for oil is that the oil fields are



       8 During a bondholder call on May 22, 2013, Moreno told bondholders that “As it sits
today, power generation is outside of Green Field because it was a mandate from GE, obviously,
to keep it off of the exposure of the bonds and so right now it is set up as a separate business. My
hope is that we can tie the two together, and I’m working hard to make certain that happens.” PX
157, Trial Tr. 786:15-23. At trial Moreno confirmed that this transcript from May 2013 was accurate.

                                                22
sometimes in remote locations that do not have accessible power or a power grid. Trial Tr.

171:17-25; 191:10-15. For companies to drill in these remote locations, they must either connect

to the power grid or bring in portable power. Trial Tr. 172:1-9. Because connecting to the

power grid could be extremely expensive, portable power is used by the industry to a

substantial degree. Trial Tr. 172:7-13.

       As of November 2012, Moreno believed there was a market for power generation and

that Green Field could participate in that market. Trial Tr. 188:15-189:4. McIntyre testified at

trial that the power generation idea arose because Moreno realized that lack of electricity was

a barrier for fracking companies. Trial Tr. 1530:11- 1531:12. Specifically, Moreno’s

understanding of the power generation market arose from discussions with potential Green

Field fracking customers, including SandRidge Exploration and Production, LLC

(“SandRidge”). Trial Tr. 558:6-8; PX 121 at p. 24. On a call with Green Field bondholders on

November 21, 2012, Moreno touted to bondholders the exciting business opportunity

provided to Green Field by the PowerGen business. He explained that there was a “big need

for power” at well sites in North America and that operators had “to use portable power, 1-

meg machine, 350kw machines and they go through the traditional suppliers, like Aggreko

and Caterpillar. They’re mostly diesel-driven units of portable power so there’s a tremendous

demand for power.” PX 121 at p. 24. Moreno described the “significant” demand in the

market, stating that “the demand for power is very nearly similar to what it was for fracing a

year and a half ago” and emphasized that the demand was coming from existing customers.

PX 121 p. 24. Moreno also told bondholders that given the tight margin profiles for fracking


                                              23
at the time, the power generation business could be “a great hedge and balance for us.” PX

121 at p. 25. Moreno explained that PowerGen had a “dramatically better” margin profile.

PX 121 at p. 25.

       On the call with Green Field bondholders on November 21, 2012, Moreno also touted

to bondholders the commitments it already had for PowerGen, including from Apache and

Sandridge. PX 121 pp. 3, 20; Trial Tr. 158:6-17, 178:13-179:4, 182:11-183:6. At the time of the

November 21, 2012 bondholder call, TPT was actively building a prototype power generation

unit for SandRidge, which was completed in December 2012 and paid for by Green Field. Trial

Tr. 178:2-8, 213:13-24, 222:20-223:8, 1452:24-1453:11, 1531:16- 1532:11; PX 243. At trial, Moreno

testified that SandRidge became a customer of Green Field for purposes of a power generation

pilot program. Trial Tr. 219:24-221:20. He testified that if the pilot program with SandRidge

was successful “it could morph into them starting to buy equipment from Green Field” rather

than others. Trial Tr. 219:24-221:20.

       Furthermore, Moreno’s trial testimony and the November 21, 2012 bondholder call

make clear that Green Field was taking the same dual fuel system, developed for Green Field’s

fracking operations, and applying it to PowerGen units. Trial Tr. 158:18-159:6; PX 121 at

pp. 24-25. The turbine engine, adapted to accommodate multiple fuel sources, and thus able

to run on both diesel and natural gas, including natural gas from the well-site, as used in

Green Field’s fracking operations, was technology translatable directly from fracking to

power generation. PX 121 at pp. 24-25; Trial Tr. 198:22-202:4. Moreno explained to the

bondholders in November 2012 the simplicity of transitioning Green Field’s technology to


                                               24
power generation. PX 121 at pp. 24-25; see also PX 121 p. 20 (“[I]t’s the turbine and the ability

to use multiple fuel sources that makes this really work.”).

       2. 2012 SPA Obligations

       Pursuant to the 2012 SPA, on October 24, 2012, the day of its execution, MOR MGH

and MMR were required to purchase $10 million of Green Field’s preferred stock, and they

did in fact make that purchase. D.I. 219, at ¶ 56. The obligations to make additional purchases

of preferred stock arose thereafter on a quarterly basis as determined by the formula that

required purchase in an amount “equal to the amount by which $10,000,000.00 exceeds the

Cash or, if applicable, cash equivalents of the company . . . as of the last Business Day of such

fiscal quarter.” PX 119. On February 13, 2013, while Green Field’s was transitioning into the

power generation market and negotiating with GE, the payment for the fourth quarter of 2012

became due. PX 132; Trial Tr. 381:3-382:20. Blackwell sent a notice to Moreno, Moody, and

Rucks that the payment for the fourth quarter of 2012 was due. PX 132; Trial Tr. 381:3-382:20.

These payments were, in fact, made by MOR MGH and MMR. Trial Tr. 381:17-382:23; D.I. 219

at ¶ 58; Blackwell Dep. 31:13-32:18.

       On May 2, 2013, Blackwell again sent notice to Messrs. Moreno, Moody, and Rucks in

connection with the payment due following the close of Q1 2013. PX 147. MOR MGH was

responsible for $3,968,606 and MMR was responsible for $496,020. Stip. Facts ¶ 71. Payment

was requested on or before May 15, 2013. PX 147. As explained below, on May 13, 2013,

Moreno orchestrated Green Field’s waiver of the PowerGen Business in favor of himself

personally and Moreno caused TGS to enter into the $25M loan with GE. On May 15, 2013,


                                               25
two days after the Waiver, Moreno caused MOR MGH and MMR to breach their obligations

under the 2012 SPA for the first quarter of 2013. Stip. Facts ¶¶ 71, 72. Moreno caused MOR

MGH’s breach despite the fact that Moreno was the CEO of Green Field, had a fiduciary

obligation to Green Field, and MOR MGH’s only asset was its stock ownership in Green Field.

Trial Tr. 847:9-21.

       On August 19, 2013, pursuant to the 2012 SPA, MOR MGH was responsible for funding

$1,993,317 to Green Field and MMR was responsible for funding $249,138 to Green Field for

the second quarter of 2013. Stip. Facts ¶ 73. Again, neither MOR MGH nor MMR made those

payments. Stip. Facts ¶ 74.

       During the bankruptcy proceedings, Moreno’s financial consultant, Mesirow Financial,

prepared a document summarizing the transactions between Moreno and other entities he

controlled and Green Field. Trial Tr. Conf. 3/20 at 5:16-6:8; JX 3. The chart lists

approximately $48 million in turbine sales ($23M) and deposits ($25M) that involved both

TGS and Green Field. JX 3; DX 221; Trial Tr. 844:11-846:10. Putting aside Moreno’s

characterization of those transactions as purported contributions to Green Field, 9 of the $85M




       9 The turbine sales were in connection with the $25M advance from GE to TGS and were fair
market value transactions that converted hard assets into cash. Trial Tr. 1085:20-1086:23, 1091:7-1092:3,
1820:11-19, 1824:20-1825:1. The deposits were delivered under the Tri-Party Agreement and were paid
by TGS to Green Field in Green Field’s role as contract manager, to be held by Green Field in trust for
the purposes of paying TPT once TPT manufactured and invoiced the power generation units. Trial
Tr. 837:12-840:24; Confi Trial Tr. 16:4-8; Trial Tr. 466:2-6. Moreno agreed that the deposit amounts paid
under the Tri-Party Agreement were unrelated to the obligations of MOR MGH under the two share
purchase agreements. Trial Tr. 468:9-469:12. Moreno also testified that he understood the obligations
of MOR MGH to be distinct from the obligations of TGS. Trial Tr. 846:11-22. The Court rejects Moreno’s
assertion that these transactions were intended to benefit Green Field. Trial Tr. Conf. 3/20 at 5:16-6:8;
JX 3.
                                                       26
borrowed, $37M was either used by Moreno for his personal interest (i.e. $10M to purchase

his Dallas house) or was otherwise unaccounted for. Trial Tr. 844:20-846:10; JX 3; DX 221.

Accordingly, Moreno had additional funds on hand that would have allowed him to permit

MOR MGH to satisfy its obligations under the 2012 SPA or the 2013 SPA (discussed and

defined below). Moreno conceded at trial that “[i]t would have been beneficial for Green Field

to have every dollar it could find.” Trial Tr. 469:17-19. He also acknowledged that the absence

of cash “is absolutely the kiss of death” to a company. Trial Tr. 478:12-17. Despite these

acknowledgments, he chose to cause MOR MGH to fail to provide necessary cash to Green

Field, even though he had funds on hand.

       For the payments due for each of the first two quarters of 2013 under the 2012 SPA,

Blackwell, at the direction of Moreno, informed Moreno’s fellow members in MMR, Moody

and Rucks, that Moreno was intending to make the payments, even though Moreno ultimately

did not make them. Blackwell Dep. 42:11-44:16, 55:7-12; PX 148. Moreno was aware that if he

did not cause MOR MGH to make the payments, and he did not contribute his one-third share

of MMR’s obligations, then his partners in MMR would likewise not arrange for the remaining

two-thirds of MMR’s obligations to be fulfilled. Trial Tr. 388:2-392:14; PX 148; PX 149.

Blackwell, who was responsible for sending the notices to the Green Field shareholders and

was responsible for the company’s finances, testified that Rucks and Moody informed him

that they would not pay their funding obligations unless Moreno paid his. Blackwell Dep.

55:13-17.




                                              27
       In total, MOR MGH’s breaches of the 2012 SPA totaled $5,961,923. MMR’s breaches

totaled $645,158. Both are exclusive of pre-judgment interest.

       3. Goldman Sachs Loans and the 2013 SPA

       Moreno personally borrowed funds from Goldman Sachs in May and July of 2013,

totaling $40 million. Trial Tr. 396:19-397:9. The first tranche for $25 million was dated May 15,

2013, i.e. two days after the Waiver Date. PX 156. The specified purpose of the personal loan

was to make an “equity investment in Green Field which shall be used as working capital to

fulfill equipment orders and to make and [sp] equity investment in Turbine Generation

Services, L.L.C.” PX 156 at GS0002950. The second tranche for $15 million was dated July 5,

2013. Trial Tr. 417:5-20; PX 166. Moreno put none of this money into Green Field.

       On June 28, 2013, Green Field and MOR MGH executed a new share purchase

agreement (the “2013 SPA,” together with the 2012 SPA, the “SPAs”). Stip. Facts ¶ 75; PX 162.

The 2013 SPA was a condition of Goldman Sachs loaning the second tranche of $15 million to

Moreno personally and it required Moreno to purchase additional preferred stock in Green

Field and then pledge that stock to Goldman Sachs as security for the personal loan. Trial Tr.

397:20-398:3; PX 160. Goldman Sachs required that Moreno provide a written certification

once the stock had been purchased. Trial Tr. 400:12-402:19; PX 165.

       MOR MGH did not buy the $10 million of Green Field preferred stock as required by

the 2013 SPA. Stip. Facts ¶ 78. Despite not purchasing the required preferred stock under the

2013 SPA, Moreno provided a written certification to Goldman Sachs that the stock had in fact

been purchased. Trial Tr. 403:11-404:20; PX 165. The certification detailed the specific accounts


                                               28
into which the money was allegedly deposited. PX 165. Moreno signed the certification on

behalf of both Green Field and MOR MGH. Trial Tr. 404:17-20. The certification was false.

Instead of funding his 2013 SPA obligation, Moreno admitted at trial that he used the $10

million to purchase his residential home in Dallas. Trial Tr. 411:24-420:12; PX 168. The Court

observes that Moreno initially denied that he used the proceeds to purchase a home. Trial Tr.

411:18-23. However, when confronted with a document from his estate planning professionals

(PX 168), he then admitted it. Trial Tr. 411:24-420:12; PX 168. Moreno also testified that the

loan documents allowed him to use the loan proceeds to purchase personal real estate. Trial

Tr. 416:4-417:2. The loan agreement, however, expressly precluded such use. Trial Tr. 417:5-

418:21; PX 166 at GS0003763 (“The Borrowers will not, directly or indirectly, use any part of

such proceeds for the purpose of (a) purchasing, improving, or otherwise investing in

residential real estate, whether a primary residence of the Borrowers or otherwise.”). The

Court finds that Moreno knowingly and intentionally lied to Goldman Sachs and intentionally

diverted $10M earmarked for Green Field to his own personal use.

      Moreno testified that the payment was not accounted for properly and that he sent the

money from MOR DOH who sent it to TGS who sent it to Green Field. Trial Tr. 403:11-405:23.

However, the capital contribution chart shows the payments from TGS to Green Field and

none of those monies are the $10 million owed under the 2013 SPA; those monies were

deposits for TPT or turbine engine purchases. In October 2013, when Moreno’s (and Green

Field’s) attorney Slavich inquired as to whether Moreno had caused Green Field to receive the

$10 million due under the 2013 SPA, Moreno told Slavich that MOR DOH, not Green Field,


                                             29
received the money. PX 183. Blackwell also testified that Green Field never received the $10

million due under the 2013 SPA. 10 Trial Tr. 408:4-410:18; Blackwell Dep. at 68:3-15, 74:5-75:15;

PX 187.

       4. Deterioration of Green Field and SPA Defaults

       Green Field failed to make its $2 million monthly payments to Shell under the Shell

Contract, as amended, for each of June, July, and August 2013, a default totaling $6 million.

Stip. Facts ¶ 79. Moreno testified that had the SPAs been fulfilled, Green Field would have

been able to make the required interest payments under the Shell Contract. Trial Tr. 469:20-

470:3. Green Field’s failure to satisfy the requirements of the 2012 SPA forced Moreno to notify

the Indenture Trustee of the defaults and publicly acknowledge the same in the Q2 2013

Quarterly Report. Stip. Facts ¶ 83. Moreno signed the letter to Wilmington Trust, the

Indenture Trustee, notifying it that the 2012 SPA had been breached. Trial Tr. 431:21-433:16;

PX 171. That letter also stated that “the Company has failed to sell shares of preferred stock

or make arrangements for another form of capital contribution.” PX 171 (emphasis added). Moreno

also signed the Quarterly Report, dated August 20, 2013, which stated that “[t]he Company’s

shareholders did not purchase, and the company did not issue, preferred stock to its

shareholders when payment for such shares of preferred stock was due on May 15, 2013 and

August 13, 2013, nor did the company make arrangements for another form of capital

contribution.” 435:17-437:8; PX 174 at p. 8. Moreno also notified Green Field’s accountants,


       10 The Court finds Blackwell’s testimony credible. Blackwell stated that he would know more
about Green Field’s financial affairs than anyone else. Blackwell Dep. at 209:23-210:3. Fontova agreed
that Blackwell would know more about the financials of the company than he would. Fontova Dep.
120:9-17.
                                                  30
Ernst & Young, of the defaults on August 19, 2013. PX 173; Blackwell Dep. 51:25-52:19.

       These public notifications triggered a cross-default under the Shell Amended Senior

Credit Facility. Stip. Facts ¶ 83. Green Field’s Corporate Family Rating, Probability of Default

Rating and Senior Secured Notes Due 2016 rating were all downgraded. Id. Moody’s Investor

Services categorized the downgrades as follows: Corporate Family Rating, downgraded to Ca

from Caa2; Probability of Default Rating, downgraded to Ca-PD/LD from Caa2-PD; and

Senior Secured Notes Due 2016, downgraded to C (LGD 5 / 72%) from Caa2 (LGD 4 / 60%).

Id. Shell issued a notice of default to Green Field on October 8, 2013. Stip. Facts ¶ 84. On

September 6, 2013, Moreno admitted to the bondholders that he failed to make the equity

commitments under the 2012 SPA because he was spending his personal capital on

PowerGen, which at that point was owned entirely by TGS and outside of Green Field. Trial

Tr. 440:1-441:14; PX 177 at p. 5. Moreno acknowledged his responsibility for the SPA

obligations and promised to cure the defaults that quarter. Trial Tr. 445:10-446:7; PX 177 at p.

5 (“I do plan on (inaudible) that default this quarter . . . certainly I’ll be in a position to cure

this default in this quarter.”).

       As a result of the defaults under the SPAs, GE terminated its negotiations with Green

Field (as discussed below). On September 13, 2013, Edoardo Padeletti (“Padeletti”) responded

to an internal GE email chain circulating a news article announcing Green Field‘s defaults and

said: “We are working internally and with Moreno lawyers to understand properly the

potential implications and (in a worst case scenario) how this could impact our JV.” JX 50.

Then, one week later, on September 20, 2013, GE circulated an email directing GE employees


                                                31
to “stop any work that is proceeding with regards to Project Cayenne.” PX 215. Padeletti

confirmed in his deposition that the Shell defaults contributed to GE’s failure to consummate

the joint venture for the PowerGen business. Padeletti Dep. 109:23-110:6, 118:8-23.

       Green Field filed a voluntary petition for Chapter 11 bankruptcy relief on October 27,

2013. Stip. Facts ¶ 4.

       E. GE Negotiations

       In the fall of 2012, while Moreno was discussing the power generation business with

the Green Field bondholders and TPT was building the prototype unit, Moreno was looking

to generate capital for Green Field and had discussions with several capital sources, ultimately

beginning negotiations with GE. Trial Tr. 212:20-213:12.

       In October 2012, Green Field entered into a nondisclosure agreement with GE Energy

Financial Services for the exchange of proprietary information, including both the fracking

and power generation technology. PX 120; Trial Tr. 251:22-253:18. Green Field then entered

into a second nondisclosure agreement with the Aero Energy and Oil & Gas businesses of GE

in December 2012 which also involved the fracking and power generation technology. PX 127.

       Moreno testified that from the outset of his discussions with GE he sought a $100

million investment from GE for Green Field’s fracking business, and when GE showed interest

in power generation, he sought $200, with $100 million to go to fracking and $100 million for

power generation. Trial Tr. 257:3-259:5. Moreno testified that he originally sought to have

the power generation investment go directly into Green Field. Trial Tr. 259:6-10. Fontova

testified that manufacturing of the PowerGen units would be done by TPT (the manufacturing

business), and that the intent was to run the leasing business through Green Field. Trial Tr.
                                              32
1452:9-20.

       By March and April 2013, Green Field and Moreno were negotiating a joint venture for

the leasing of PowerGen units. Moreno testified that the opportunity got passed around to

various divisions of GE and GE repeatedly went back and forth about investing in power

generation and fracking versus power generation only and whether the investment would be

made directly into Green Field. Trial Tr. 684:6-685:9; 685:19-686:19. GE was concerned about

Green Field’s pre-existing senior debt as well as exposure to the environmental concerns with

fracking. Trial Tr. 259:11-260:17.   11



       F. GE Was Interested in the Multi-Fuel Technology

       GE indicated that it was interested in Green Field’s power generation units because of

the advantages of Green Field’s multi-fuel technology originally developed for Green Field’s

fracking equipment and now deployed with its power generation units. On January 7, 2013,

Green Field issued a press release announcing that it had signed a “global supplier agreement

with GE Oil & Gas to deliver low-cost, cleaner burning power generation solutions to the oil

and gas industry.” PX 129; Trial Tr. 214:24-215:9. The press release also stated that Green Field

would provide “its proprietary technology, including its bi-fuel capability developed for use

on its Turbine Frac Pumps.” PX 129. The press release stated that Green Field had “secured

commitments with two customers to conduct pilot programs to test power generation of oil

and gas equipment utilizing natural gas produced on site in the field.” PX 129. These two

commitments were for SandRidge and Apache. PX 129.


       11GE employees confirmed that the bond debt was a concern of GE’s. Calhoun Dep. 171:22-
173:3; Hosford Dep. 133:1-5, 133:9-20, 135:25-136:17; Padeletti Dep. 198:18-199:13.
                                                   33
       In an executive summary circulated to GE from Green Field on March 20, 2013, Green

Field described the power generation concept and specifically noted Green Field’s

“proprietary fuel control technology.” JX 28 at GFES042781-82. The executive summary also

provided that “[i]n addition to the advantages of less capital cost, greater ease in transport

and fewer emissions, Green Field’s turbine driven Power Generation units are capable of

running on ‘Field Gas’. This ability to run on Field Gas provides a significant savings to the

end user in operating cost.” JX 28 at GFES042785.

       Moreno testified that he agreed with the statements written in the executive summary

at the time. Trial Tr. 269:10-11; 269:20-21. Moreno also testified that GE was interested in the

dual fuel technology that was developed for Green Field’s hydraulic fracturing operations

and paid for by Green Field. Trial Tr. 271:10-20. McIntyre similarly testified at trial that GE

expressed interest in putting together a power generation rental fleet “[b]ecause no one at the

time offered generators that could be dispatched into remote areas that could run on well gas,

everything was diesel driven, liquid fuel.” Trial Tr. 1536:13-22. Hosford testified at his

deposition that one of the benefits of the Green Field engines was that “you could burn

different fuels and you can switch fuels on the fly.” Hosford Dep. 76:1-9.

       As Moreno stated on a conference call with Green Field bondholders on April 19, 2013,

GE and Green Field were working toward a joint venture and GE was interested in Green

Field’s dual fuel technology as it applied to power generation, which Moreno described as

“fairly unique and even—and folks can’t duplicate very quickly without our support.” PX 143


                                              34
at p. 7; Trial Tr. 264:18-265:22.

       G. The PowerGen Opportunity

       On May 13, 2013, the shareholders and board of directors of Green Field executed

the Consent Solicitation. Stipulation No. 91, JX 61. That same day, GE advanced $25

million to TGS in exchange for the Senior Secured Note (the “GEOG Note”) executed by

TGS as borrower, and Moreno, as guarantor, in favor of GEOG, as lender. Stipulation

No. 93, JX 49. The GEOG Note contained two critical attachments, which are discussed

below. First, Annex A to the GEOG Note is a list of engines and equipment to be

purchased from Green Field. Second, Annex B is a Term Sheet titled Project Cayenne,

Summary of Principal Terms (the “Term Sheet”). JX 49.

       The Trustee alleges that this date of May 13, 2013, was critical. Central to the

fraudulent transfer, breach of fiduciary duty and corporate waste theories asserted in the

Second Amended Complaint is the allegation that the so-called PowerGen business idea

belonged to Green Field and was transferred to TGS as a result of the Consent Solicitation

on May 13, 2013. To understand the merits of this highly critical issue, the Court must first

consider the circumstances surrounding how the PowerGen business idea came to be, and

what really happened on May 13, 2013.

       1. Early Contact with Private Equity Groups and Bondholders

       The reduction in fracking demand in addition to increased operating costs in 2012

challenged Green Field’s early business plan to expand its frac spread fleet at the pace

originally designed. While the company was performing according to plan from an

operational perspective, the reduced margins and demand put a strain on the company’s
                                             35
liquidity, preventing Green Field from continuing its planned capital expenditure

outlays. JX 15, Trial Tr. 588. During a bondholder call on November 21, 2012, Moreno

advised bondholders that he and Green Field were doing two things to improve

liquidity—raise more equity where ever possible, and reduce capital expenditures until

Green Field had more customers in place. Id. As Moreno testified at trial, Green Field

suddenly had “a huge hole in [its] business plan.” Trial Tr. 589-90. Because Moreno still

believed in the company and its technology, he was motivated to go back into the

marketplace and find more money to survive the economic downturn. Id.

      Moreno started meeting with prospective investors in the fall of 2012 to help fill

Green Field’s capital needs. Trial Tr. 562-65. He started with his contacts at Jeffries—the

firm that helped underwrite the Bond Issuance—in hopes that his contacts could connect

him to private equity groups interested in investing in Green Field. Id. These contacts led

to meetings with Goldman Sachs Private Equity, Cerberus Capital, Emigrant Bank, Solace

Capital, BP Capital and at least a dozen other potential investors. Id., Trial Tr. 1355:13 –

1356:9. Many of these firms were already existing bondholders. Trial Tr. 562-65, 567-70,

912-915, 943-945, PX 143, DX 47 at pg. 4. In all, Moreno testified that he met with “dozens

of private equity sources,” none of whom was interested in funding Green Field. Trial Tr.

567:9-12. The few investors that expressed interest in investing were only interested in

investing alongside a larger strategic investor, like GE. Trial Tr. 1355:13 – 1356:9.

      While Moreno’s capital search began as an effort to find investments for Green

Field’s pressure pumping operations, he remained open to the possibility of expanding


                                             36
into a new power generation business—as long as the new venture helped Green Field’s

core business plan. Trial Tr. 567-68, 560-62. On this point, Moreno testified that a power

generator business would constitute a whole new business line for Green Field, and that

he did not want to start a new business line or business venture while he already had his

hands full with the Green Field start-up. Trial Tr. 560-62, 578:1-22. Moreno began

warming to the idea of starting a power generator business after he sold an interest in one

of his unrelated businesses to the founder of SandRidge in 2012, during which transaction

the principal of SandRidge indicated willingness for SandRidge to participate in a pilot

program for turbine powered generators. Trial. Tr. 557- 58.

       At the time, Moreno knew that Green Field lacked the intellectual property rights

and know-how to develop power generators from its turbine stock. Trial Tr. 559-6.

Moreno testified that there was no effective way to negotiate a deal involving power

generators without giving McIntyre some economic benefit. Trial Tr. 205:15-206:15,

227:11-228:4. However, Moreno believed that McIntyre would be willing to contribute his

know-how to a future venture, and Moreno further viewed a potential power generator

business as “a catalyst to help [Moreno] raise money for Green Field.” Trial Tr. 523, 559-

60. Moreno testified that he stopped meeting with potential investors in Green Field only

after he received a communication from GE that Jeff Immelt, then CEO of GE, had

approved a substantial investment into a future joint venture with Green Field. JX 25, DX

109, 260, Trial Tr. 574-75, 681.




                                            37
       2. Negotiations with GE 12

       Moreno was ultimately unsuccessful in attracting new investments in Green Field.

Trial Tr. 1355:13 – 1356:9, 1358:1-22. However, one of the many private equity groups that

Moreno contacted during this process—Cerberus Capital—led him down a different

path. Through the course of meeting with potential investors, Moreno met Bob Nardelli

(“Nardelli”), who was then serving on the investment committee for Cerberus Capital.

Trial Tr. 564-66. Moreno testified that his initial meetings with Cerberus Capital were

intended to raise $100 million of new capital for Green Field, which Moreno hoped to use

to complete Green Field’s business plan of building additional frac spreads. Trial Tr.

568:6-24. Although Cerberus Capital was not interested in investing in Green Field,

Nardelli connected Moreno with Nardelli’s former colleagues at GE. Trial Tr. 566:7-13,

569:20-570:11.

       Moreno’s initial discussions with GE began in September 2012, initially with an

effort to get GE to infuse capital on Green Field’s balance sheet through its fracking

business. Trial Tr. 250:6-18. Over time, however, those discussions changed. Moreno

testified that he did not initially pitch the idea of a power generator business. Trial Tr.




       12The facts discussed in this subsection summarizes the extensive record presented at trial,
which included live testimony from Michel Moreno and Rick Fontova and corroborating
documents, including dozens of e-mails from GE (both internal and external), contemporaneous
handwritten notes of Wayne Teetsel, spreadsheets and related documents. The Court also
considered the deposition testimony of current and former GE employees such as Colleen
Calhoun, Edoardo Padaletti, Michael Hosford and Sanjay Bishnoi, as well as Green Field officers
and directors (Fontova, Blackwell and Kilgore). Finally, the Court considered deposition
testimony of Wayne Teetsel, who represented Green Field’s largest bondholder and took
contemporaneous handwritten notes of his frequent phone calls with Moreno.
                                                 38
257:17-258:17. In October 2012, the parties executed a non-disclosure agreement

containing a very broad definition of “well services.” PX 120. While the Trustee

highlighted the inclusion of “power generation” in the definition of “well services,”

Moreno testified that, at the time, Green Field was not in the business of power generation

or many other enumerated items in the definition of well services. Tr. 252-53. Moreno

testified that the early discussions with GE centered on GE’s interest in extending the life

of GE’s retired turbine engines for uses like frac pumps or power generators, as McIntyre

had done with the retired Honeywell engines deployed in Green Field’s operations. DX

264, 266, Trial Tr. 255:8-256:24, Tr. 260:22-262:22, 937:24-938:11. As late as March 30, 2013—

several months into the negotiations— representatives of GE acknowledged that GE’s

primary interests involved: (a) getting working knowledge of the above ground oilfield

services business; (b) developing a power offering that is cost competitive in the power-to-

lift space; and (c) creating optionality for GE in buying out any partnership with Moreno

or Green Field. DX 264. For GE, a partnership with Green Field and McIntyre offered the

opportunity for GE to expedite the process of putting its used turbine engines back into

the market for secondary uses. DX 264, DX 266, Trial Tr. 265:23-266:15, Trial Tr. 937:24-

938:11.

      On December 21, 2012, Green Field signed a Memorandum of Understanding with

GE under which the parties contemplated a supply agreement. Green Field would start

using GE components to build future products. DX 181, Trial Tr. 606-09. After that date,

discussions with GE evolved. Trial Tr. 621-26.


                                             39
      On January 7, 2013, Green Field announced a pilot program with SandRidge, an

oilfield operator, where SandRidge would start using turbine power generator units to

be built by Green Field. PX 129, Trial Tr. 219-20. Moreno testified that, before that

announcement, SandRidge had never ordered any services from Green Field. Trial Tr.

219:9-220:24. Moreno, Fontova, and McIntyre also testified throughout trial that Green

Field had no manufacturing capacity on its own—TPT, led by McIntyre, did all

manufacturing for Green Field. Trial Tr. 1346:15-24, 1353:16-22, 1511:6 – 1512:9.

      On February 1, 2013, Moreno exchanged e-mails with Lee Cooper at GE discussing

deal points for “a GE financing plan for Greenfield,” which included a $100 million

equipment financing line backed by customer orders and guaranteed by Moreno. DX 183,

Trial Tr. 611- 24. Under this proposal, Green Field would commit to ordering GE parts,

and GE would consider converting its debt to equity in the future. Id.

      Ten days later, on February 11, 2013, GE directed Moreno to meet with Josh Loftus

as “the right guy to speak with” about a “line of credit for both frac packages and power

packages.” DX 258, Trial Tr. 661-65. The e-mail asked for a face-to-face meeting with

Moreno to discuss partnership options as well. Id. On February 16, 2015—i.e., the day

after Moreno met with GE representatives—GE circulated an internal e-mail recapping

the meeting with Moreno. (DX 257, Trial Tr. 632-39). According to GE’s internal e-mail,

the PowerGen leasing concept would be “a substantial third arm of Green Field (along

with the Manufacturing arm and existing Ops arm).” Id. Moreno testified that the

“Manufacturing arm” meant TPT, and the “Ops arm” meant Green Field. Id. He came


                                            40
away from the meeting with GE with an impression that GE would invest in Green Field

and allow Green Field to control the PowerGen leasing company. Id.

       One week later, on February 23, 2013, GE sent Moreno a list of terms based on their

meeting from February 15, 2013. DX 258, Trial Tr. 665-68. Moreno responded to the e-mail

by thanking the GE representative and indicating that the details could be worked out

that same week. Id. The reason for the urgency was that Moreno understood that GE’s

investment committee meeting would be convening on March 8, 2013, and that this

prospective investment would be presented to GE’s CEO, Jeff Immelt, for his approval.

Trial Tr. 665-66. Moreno’s meetings with various GE representatives, including Mike

Hosford, a representative of GEOG, and Lee Cooper, a member of GE’s investment

committee, had left Moreno with the impression that Jeff Immelt was likely to approve an

investment of $100 million into Green Field. Id.

       In anticipation of the March 8 presentation to Jeff Immelt, Moreno formed TGS on

March 7, 2013. PX 136. The initial member of TGS was DOH Holdings. PX 136, Trial Tr.

293-95. Moreno testified that he placed it under DOH Holdings “as a placeholder, not

knowing where it was going to land.” Trial Tr. 312:6-14.

       Immelt ultimately did approve a $100 million investment through a joint venture

with Green Field “on the spot” during the March 8 review. DX 109, Trial Tr. 674-79.

Immelt instructed GE to “get [Moreno] $25M by end of the week to help both sides of the

business.” DX 197, Hosford Depo Tr. 95:1-25, 97:23 – 98:15. 13 Having been informed of


       13 Moreno had been clear with GE that he was looking for a total $200 million investment—
$100 million for Green Field and $100 million toward the new potential PowerGen joint venture. (DX 197).
                                                  41
Immelt’s approval, Moreno immediately stopped discussions with private equity

investors in reliance on Immelt’s approval and instructions. Id. On March 13, 2013, Mike

Hosford at GEOG sent Moreno and others in Green Field’s management an invitation to

a conference call on March 15, 2013, to discuss “what [Green Field] will bring to the

NewCo and also what GE is thinking.” DX 260, Trial Tr. 679-81. Moreno insisted at that

meeting and following that meeting that whatever funds GE was willing to invest in the

joint venture had to be used to complete Green Field’s overall business plan. Id. On March

17, 2013, following Moreno’s calls and communications with GE representatives, Moreno

changed the name of TGS to Green Field Power Generation Services, LLC. JX 27.14

      During the course of negotiations with GE, Moreno had a dinner meeting with

Immelt on March 25, 2013. Trail Tr. 689-98. In preparing Immelt for the dinner meeting,

a GE representative told Immelt about Green Field’s pressure pumping business and

Moreno’s newest exploration of the power generation business through a potential joint

venture with GE. JX 30. According to this e-mail, and as confirmed by Moreno at trial,

Moreno was seeking a total of $200 million from GE—$100 million each for Green Field’s

business plan and for the new PowerGen start-up. JX 30, Trial Tr. 689-98. At the time, GE

was receptive to both.

      However, on March 26, 2013, two weeks after Immelt’s initial approval of the

investment, GE sent around an internal e-mail demonstrating their own struggle to


      14Moreno changed the name back to Services, LLC, on May 9, 2013, days before GE
advanced $25 million to TGS. PX 152. GE’s position regarding Green Field’s ownership had
changed during the intervening period.

                                           42
execute on Immelt’s initial demands. DX 262, Trial Tr. 698-701. Moreno had the

impression from the amount of time GE was investing in him, a relatively small

entrepreneur, that it demonstrated GE’s commitment to him and the potential

partnership. Trial Tr. 698-701.

      Three days later, consistent with GE’s prior briefing to Immelt, Moreno continued

to request that GE invest $100 million directly into Green Field, separate and apart from

the $100 million already authorized for the PowerGen business venture. DX 264, Trial Tr.

701-14. GE’s internal e-mails summarized Moreno’s request and indicated a willingness

to provide the additional funding, if for no other reason than to prevent Moreno from

seeking the additional funding from private equity investors. Id. Of course, as Moreno

testified, he stopped meeting with private equity groups in early March when GE advised

him that Immelt had approved the investment. Trial Tr. 719-20. GE’s internal e-mails

indicate that, even within GE, certain representatives were growing concerned about

misleading Moreno “regarding the size of our investment.” DX 264, Trial Tr. 719-20.

      On April 3, 2013, Moreno flew to Schenectady, New York to meet with Colleen

Calhoun, one of his primary points of contact at GE, and others to discuss deal points for

the joint venture. Trial Tr. 720-21. The next day, on April 4, 2013, Calhoun sent Moreno a

detailed e-mail with the deal points discussed in Schenectady. JX 31, Trial Tr. 313-23,

727:7-14. Those deal points included a total $200 million capital infusion into Green Field,

but required that the PowerGen entity be held outside of Green Field. Id. Moreno testified

that the $200 million investment would have solved Green Field’s liquidity problems, but


                                            43
GE changed its mind within weeks of Calhoun’s e-mail. Trial Tr. 723-27.

      Later the same day, on April 4, 2013, Calhoun e-mailed Beth Comstock at GE to

report that she had “an outline of a deal,” with $50 million going “out the door” first,

followed by three additional installments of $50 million each “based on milestones.” DX

265, Trial Tr. 740. She advised her colleagues at GE that the GE team would be meeting in

Houston to “get aligned” and that the next few days would be critical. Id.

      The next day, on April 5, 2013, Calhoun raised an issue with Moreno concerning

the ownership of the PowerGen intellectual property. JX 32, Trial Tr. 728-31. Specifically,

GE recognized that McIntyre controlled the intellectual property surrounding the

PowerGen business, and Moreno discussed with Calhoun how to treat McIntyre in a

manner that would entice him to cooperate with GE and Green Field on their potential

joint venture. JX 32, Trial Tr. 732:15-733:9.

      Ted is the sole owners of MTT . . . . and so, you know, [PowerGen] is Ted’s
      baby. And I’m trying to use the potential opportunity to benefit Green Field
      and the joint-owned company TPT that Ted and I had, or Green Field and
      Ted had. . . I needed Ted to be a partner. I couldn’t force it. You know, I
      couldn’t just mandate it.

Trial Tr. 732:15-733:9.

      In the midst of this uncertainty over how Green Field could contribute McIntyre’s

intellectual property into the potential joint venture, Moreno flew to Houston on April 8

and 9, 2013, to meet again with GE’s executive team. DX 266, Trial Tr. 745-49. On April

10, 2013, Calhoun e-mailed her superiors at GE with the “big points” discussed during

the meetings with Moreno. Id. The outline of the deal continued to contemplate a $200


                                                44
million investment, but Calhoun’s internal e-mail recognized the uncertainty for the form

of investment, the approval process and timeline for investments, and the business unit at

GE that would own the investment. Id. Throughout these meetings, Moreno continued to

insist that the money invested by GE needed to be used to pay for Green Field’s pressure

pumping equipment expansion. Id.

       One week later, the uncertainty over which GE unit would own the venture bubbled

to the surface. DX 268. On April 17, 2013, John Flannery—now the CEO of GE, but then

the Senior Vice President of Corporate Business Development—e-mailed Calhoun to

warn her that he was “not having much luck yet finding a ‘sponsor’” for the power

generation joint venture business. Id. Flannery indicated that GE “really need[ed]

someone to show more interest” than Flannery was seeing at the time “to warrant taking

any financial risk on this.” DX 268. Moreno was unaware of this struggle within GE. Trial

Tr. 751:9 – 752:16, 753:8 – 754:4.

       That same day, on April 17, 2013, Calhoun sent additional e-mails internally to her

colleagues at GE, recognizing that “we’ve done a 180 degree turn in the last 5 days,” and

that she did not know how to interact with Moreno given GE’s sudden change in position.

DX 268, Trial Tr. 754-55. She suggested that “[a]t the very least[,] we need to get him the

$25MM loan and help him unwind what we’ve been discussing.” Id. Another five days

later, on April 22, 2013, internal e-mails within GE show that Calhoun was still trying to

find a business unit to take ownership of the PowerGen business venture. DX 270, Trial

Tr. 760.


                                            45
      Then, on April 23, 2013, Calhoun provided an update to her GE colleagues,

recognizing that GE was still only “50/50 on doing the deal.” DX 111, Trial Tr. 755-60.

The update recognized that John Flannery was convening a meeting of potential business

unit sponsors on April 24, 2013, and that there remained a chance that GE would not

approve the contemplated $200 million investment. Id. Calhoun lobbied her colleagues to

remain supportive of a smaller $25 million loan if the larger investment did not get

approved, explaining that “we’ve put Mike in a tough spot financially as he has waited

for GE.” Id.

      Flannery held his meeting on April 24, 2013, and contemporaneous e-mails

characterized those meetings as being “like an episode of 24.” Id. Apparently, a faction

within GE had agreed to invest in PowerGen, but conditioned on the money not being used

toward Green Field’s existing business. DX 271, Trial Tr. 764-65. While, GE was internally

opposed to its money being used toward Green Field’s pressure pumping business,

Moreno was apparently unaware of this internal debate and continued to assume that the

joint venture would support Green Field’s business. Id.

      One week later, on May 1, 2013, showing his frustration with the lack of movement

by GE, Mike Hosford at GEOG sent an e-mail to Lee Cooper and Beth Comstock at GE to

detail his perspective of the six-month history between Moreno and GE. DX 197, Trial

Tr. 769-77, Hosford Depo Tr. 94:2-16. The e-mail details how GE continued to change its

position with Moreno, and had moved from what was supposed to be a partnership

relationship into “more of a transaction feel only.” Id.


                                             46
      Hosford contemporaneously sent a copy of his e-mail to Moreno to show Moreno

that there were some factions within GE still fighting for him. Id. While Comstock and

Cooper defended GE by suggesting that Hosford was unaware of the lack of support in

some key areas, Comstock acknowledged to Cooper that GE’s behavior over the past six

months was “embarrassing” and that she was “not sure [Hosford] is wrong” in his

characterization. Id. Hosford concluded his e-mail by suggesting that GE should advance

$25 million to Moreno immediately, with some going to the PowerGen joint venture and

some going to Green Field to “allow him to complete at least frac spread 5.” Id.

      3. The GE Term Sheet and Related Transactions

      As GE continued to struggle internally, Green Field was under time pressure. By

May 17, 2013, Green Field needed to make a $17 million semi-annual interest payment

under the Bond Indenture. Trial Tr. 799:7-12. As of May 2, 2013—i.e., weeks before the

semi-annual bond interest payment was due—Green Field did not have the liquidity to

honor the semi-annual interest payment. PX 147, Trial Tr. 386:15 – 387:18. Under the

circumstances, GE represented Green Field’s best chance for avoiding an immediate

default under the Indenture. Trial Tr. 1358:1-22.

      Moreno fought hard to get cash from GE to help Green Field. While his discussions

with GE had led him to believe that GE would fund its investment through Green Field

by March or April of 2013, GE was slow to move on Immelt’s orders to get Moreno money.

Instead, Moreno was able to procure a short-term $25 million loan under the GEOG Note,

which Moreno personally guaranteed. JX 49, Tr. 804-08. On May 13, 2013, Moreno and


                                            47
TGS executed a senior secured loan with GE for $25 million, which included the Project

Cayenne Term Sheet as an attachment to the note. JX 49.

      Moreno continued fighting to get concessions from GE in the Term Sheet annexed

to the GEOG Note. First, Moreno negotiated to ensure that TPT would be the contract

manufacturer for TGS. JX 49, Tr. 804-08. The term ultimately led to the execution, on June

21, 2013, of the Agreement for the Manufacture and Sale of Turbine Powered

Generators (the “Tri-Party Agreement”), which was executed by Green Field, TPT and

TGS. Stipulation No. 94.

      Moreno also negotiated for the inclusion of a provision in the Term Sheet to ensure

that TPT earned a 25% mark-up on all equipment manufactured for TGS. JX 49, Tr. 804-

08. Requiring TGS to order units from TPT benefited Green Field in two critical ways: (1)

it gave half of the profit directly to Green Field, through its 50% ownership of TPT; and

(2) it allowed TPT to operate profitably so that Green Field would not have to fund its

operations and overhead costs, saving Green Field substantial costs. Id. Moreno also

fought to ensure that Green Field bondholders could exercise options to buy into the joint

venture. Id.

      While GE wavered on whether to allow an investment in Green Field directly, the

Term Sheet contemplated the use of GE’s initial $50 million investment to: (a) buy Green

Field’s unused engine inventory; and (b) build additional power pumping equipment to

be leased to Green Field. JX 49, Trial Tr. 939-42.




                                             48
      Upon executing the GEOG Note, GE funded the $25 million loan to TGS. JX 49.

Moreno characterized this transaction as “an elegant solution that GE signed off that said,

yes, we understand that the timing of building this inventory at TGS is maybe a little

sooner than necessary, but we see the value of going ahead and allowing you to buy

the inventory, which would indirectly create some liquidity for Green Field.” JX 3, Trial

Tr., Mar. 20, 2018 at 9:17 – 11:13, 15:10 – 16:3. According to Moreno, Green Field could not

have sold the turbine engines to just anyone for these values. Trial Tr., Mar. 20, 2018 at

11:4-20. GE provided a crucial joint venture partner to be a customer for TPT’s

manufacturing end-user product, which did not exist before GE advanced money to TGS.

Id.

      On May 14, 2013, TGS used nearly $20 million of those loan proceeds to purchase

unused turbine inventory from Green Field. JX 3. Green Field had purchased those

turbines from Honeywell at approximately $135,000.00 each. Trial Tr. 1582-83. There was

no application or use for the turbines at the time, because Green Field lacked the liquidity

to continue its capex expansion on its frac spread fleet. Id. Yet, despite the lack of a market

or use for Green Field turbine inventory, Moreno negotiated with GE to purchase the

engines from Green Field at approximately $500,000.00 per unit, totaling nearly $20

million, and constituting an almost 300% mark-up. Id.

      While the Trustee’s expert considered this transaction “fair value” because neither

GE nor Powermeister, LP (discussed below) “cried foul,” Trial Tr. 1086, 1758, 1085, the

Court is not persuaded by that evaluation. Powermeister is the investment arm of Mt.

Vernon, a bondholder with an existing investment in Green Field. A substantial mark-up
                                              49
that benefitted Green Field would give Powermeister no reason to “cry foul.” Further, the

circumstances leading up to GE’s willingness to provide a $25 million short-term loan

demonstrates that the use of these funds was anything but “fair value.” This was an

accommodation by GE, because GE had placed Moreno in a difficult position. DX 111,

Trial Tr. 755-60. The Court agrees with Soward, Defendants’ expert, that this transaction

meets the definition of “extraordinary consideration,” at least as it relates to the turbines.

Trial Tr. 1764.

       Further, the cash received from the inventory sales gave Green Field the liquidity

it needed to satisfy its interest payment obligations due under the Indenture. Trial Tr.

1385. The loan proceeds from the GEOG Note also allowed TGS to reimburse Green Field

over $1 million for the time Green Field’s employees spent trying to develop the

PowerGen business within Green Field before it became clear to Green Field that GE

would not invest directly in Green Field. JX 1; Padaletti Depo. Tr. 97:13 – 98:6. The Court

finds that this payment provided additional consideration to Green Field, which would

not have been possible but for Moreno’s continuous negotiations with GE and extensive

efforts to find capital to save Green Field.

       H. Transparency with Bondholders and Board Members

       Through the Second Amended Complaint and at trial, the Trustee questioned

Moreno’s openness and truthfulness. Based on the extensive record presented by

Defendants, the Court finds that although there were areas of testimony that were not

open and truthful, Moreno was credible concerning his communications with

bondholders and Green Field’s Board members.
                                               50
      1. The Board of Directors

      The Court considers the circumstances surrounding the execution of the Consent

Solicitation. Specifically, the Trustee alleges that Green Field’s board of directors failed to

inform themselves. Second Amended Complaint ¶ 31. Having considered the evidence

presented at trial, including the extensive e-mails, notes, deposition testimony and live

testimony, the Court agrees that the other members of the board were informed of Green

Field’s business and the circumstances necessary to make decisions, they acted prudently

and independently.

      Green Field’s board was initially comprised of four individuals: Moreno, Fontova,

Kilgore and Goodson. Stipulation Nos. 37, 39, 41, 42, 43 & 44. The board later added Mark

Knight. Stipulation No. 42. Collectively, the board was an engaged group of successful

businessmen, each with his own experience, opinions and ego. Trial Tr. 1593:6-12.

      While Fontova had worked at Dynamic Industries prior to joining Moreno at Green

Field, he had decades of experience in senior management of large, public companies in

the energy industry such as Shell and its affiliates. Trial Tr. 1278:2–1279:22. Fontova

worked for other businesses not controlled by Moreno both before and after joining Green

Field. Id. During his time working at Dynamic Industries and Green Field, Fontova felt

free to disagree with Moreno and never felt as though he might be fired for disagreeing

with Moreno. Trial Tr. 1284:18–1285:6.

      Kilgore was appointed based on his past experience serving on the board of

Dynamic Industries for 10 years, during which period the company saw a large expansion


                                              51
in its business and the ultimate successful sale of ownership to a private investment

group. Trial Tr. 526-27, 1589:15-23. Moreno came to know Kilgore in the time before

Moreno acquired Dynamic Industries and asked Kilgore to join the board of Dynamic

Industries based on Kilgore’s experience in the offshore market. Trial Tr. 1589:7-14.

Kilgore is independently successful having founded and operated his supply boat

business that delivers equipment to oil rigs and platforms in the Gulf of Mexico. Trial Tr.

1586:7–1587:17. Kilgore did not rely on Moreno for employment, nor did he rely on any of

Moreno’s businesses to support his own businesses. Trial Tr. 1589:24 – 1590:4. Kilgore was

never paid to serve on the board of Dynamic or Green Field; he served voluntarily but

took the appointments seriously. Trial Tr. 1591:1-14.

      Goodson was the CEO of PetroQuest Energy, a publicly held oil and gas company

focused on exploration and production. Trial Tr. 1591:17-19, 525. Moreno had known

Goodson for 15-20 years prior to his joining the Green Field board. Trial Tr. 525. Goodson

resigned from the Green Field board in May of 2012 to avoid any potential conflicts when

his company began considering Green Field as a vendor for PetroQuest. Stipulation No.

44, Trial Tr. 525. Mark Knight was added to the board when Goodson resigned. Trial Tr.

528–29. Knight had a good reputation in the community and industry, and he was the

CEO of his family company, Knight Oil Tools, which was one of the largest private

companies in the industry. Trial Tr. 528-29, 1592:12–1593:5, 1591:20-22, 1592:4-11. He was

also well-regarded for his involvement in the Lafayette, Louisiana community, which

involved service on many boards and philanthropic endeavors. Trial Tr. 1592:12–1593:5.


                                            52
As with Kilgore, Knight was not compensated for his service Green Field’s board. Trial

Tr. 528. Rather, the board members were added to help Green Field grow as a young start-

up. Id.

          Once formed, the board met regularly to discuss Green Field matters. Fontova

Depo. Tr. 15:1-13. While minutes were prepared to memorialize discussions, the meetings

generally covered a broader array of topics than the agenda and minutes reflected.

Fontova Depo. Tr. 15:1-13, Trial Tr. 1364:11–1366:3. The initial board meeting, in 2011,

was held in person, but subsequent meetings were convened by phone, typically once per

quarter. Trial Tr. 1593:13–1594:4. The meetings generally required a degree of formality,

as all board members would receive an agenda in advance of the call, along with

associated materials (e-mailed or shipped packages). Trial Tr. 1594:5–1595:1.

          The Court finds that the board was apprised of the developments and the value of

any potential PowerGen business opportunity. Both Kilgore and Fontova testified that

they were well-aware of the many twists and turns that negotiations with GE had taken,

and Fontova knew first-hand that GE would not allow a joint venture to be held within

Green Field. Trial Tr. 1326:5219, 1598:4–1601:17. Kilgore was kept apprised of the

developments through regular phone calls and meetings with Moreno and, on occasion,

Fontova. Trial Tr. 532, 1596:1-25. Knight was told about Moreno’s ongoing discussions

with GE and had warned the other board members that GE was very difficult to work with

and was not to be trusted. Trial Tr. 1599:14–1601:17, Knight Depo. Tr. 47:12–48:15, 49:1–

50:6, Trial Tr. 1363:16–1364:8.


                                             53
      The board also understood that Green Field lacked the financial wherewithal to

start a new line of business, particularly if GE was unwilling to invest in Green Field

directly. JX 74, Trial Tr. 1616:6–1619:6. Thus, during the April 2013 board meeting and in

prior meetings, the board discussed Green Field’s need for new capital and GE emerging

as Green Field’s most likely (if not only) source. JX 74, Trial Tr. 1616:6–1619:6, 1489:19–

1491:19. Because Moreno’s discussions with GE remained fluid, no formal resolution was

presented to the board and the board members did not believe any action was required

because Green Field was not being asked to give anything away. Trial Tr. 1603:4–1605:25,

1607. However, the board members agreed that they would sign a consent if such a

consent became necessary. Trial Tr. 1603:4–1605:25.

      By May 13, 2013, GE was ready to advance money through a $25 million short-term

convertible loan to TGS. As Moreno had negotiated with GE, the funds would be used to

purchase Green Field’s inventory, and Green Field would use those proceeds to make the

semi- annual interest payment under the Indenture and resolve its short-term liquidity

problems. Trial Tr. CONFIDENTIAL Mar. 20, 2018 at 11:4-20, Trial Tr. 1606:12 – 1608:12.

Further, under the Term Sheet, TPT would execute a manufacturing agreement with TGS

to begin building power generator units for TGS to lease to new customers. JX 49, Trial

Tr. 1606:12 – 1608:12.

      To assist in the transaction and satisfy a condition being imposed by GE’s Padoletti,

Green Field’s corporate counsel at Latham & Watkins prepared the Consent Solicitation

and circulated it through the company’s CFO, Blackwell, who normally circulated


                                            54
materials to board members. Trial Tr. 1604:18–1605:25. The board members did not hold

another meeting to deliberate execution of the Consent Solicitation. Id. Moreno executed

it on behalf of himself and as manager for the two shareholders. Id. Fontova and Kilgore

executed the Consent Solicitation without meeting, and Knight was not in his office on

May 13, 2013, but executed the Consent Solicitation remotely. Trial Tr. Knight Depo. Tr.

51:18–53:14.

      As such, the board signed the Consent Solicitation without meeting together and

without receiving a fairness opinion. Despite this, the board members have all stated that

the Consent Solicitation was a good move for Green Field. Short notice for the Consent

Solicitation and the absence of a formal meeting or fairness opinion to deliberate the

Consent Solicitation’s terms casts some doubt on whether the board was adequately

informed. The Court finds, however, that the record demonstrates that the Board was

kept informed of Moreno’s ongoing GE negotiations, had access to and considered

adequate and accurate information in deciding whether to execute the Consent

Solicitation and fully understood what Green Field would receive in exchange for its

execution of the Consent Solicitation.

      2. Bondholder Communications

      Under the Indenture, Green Field began holding quarterly bondholder conference

calls in 2012 to discuss the company’s quarterly financials and operations. Stipulation

Nos. 88, 89. Those calls were held on June 5, 2012, August 22, 2012, November 21, 2012,

April 19, 2013, May 22, 2013 and September 6, 2013. Stipulation No. 89. Each of those


                                           55
conference calls was transcribed. Stipulation No. 90, PX 111, PX 197, PX 217, PX 121, PX

143, PX 157, PX 177.

      During these conference calls, Moreno typically gave a high-level update on

business development, then the company’s CFO, Blackwell, would give an update on the

financial performance, followed by Fontova’s update on the company’s operations. PX

111, PX 197, PX 217, PX 121, PX 143, PX 157, PX 177; Trial Tr. 1298:21–1299:24. The call

transcriptions clearly show that Fontova advised bondholders as to how the market

reduction in 2012 impacted the company’s margins and resulting ability to continue its

planned operational expansion. PX 121, PX 143, Trial Tr. 1300, 1303:6-22, 1306-08.

      Importantly, in all of Fontova’s operational updates to bondholders, he never once

mentioned PowerGen or attempted to give bondholders an update on Green Field’s

PowerGen business. Trial Tr. 1308:18–1309:5, 1314:24–1315:1. He explained that this was

because Green Field never operated a PowerGen unit and, thus, there was never any

update to give bondholders. Id. Of the hundreds of employees at Green Field, not a single

employee was ever engaged in the PowerGen business; Green Field’s operational efforts

during this period were limited to “touching base with some of our customers to try and

engage them and get feedback on their receptiveness about potentially PowerGen.” Trial

Tr. 1317:19–1318:4.

      In addition to quarterly conference calls with all of Green Field’s officers, Moreno

also made it a point to keep in touch with the bondholders. Before the April 2013

conference call, Moreno invited many of the bondholders to visit Green Field and TPT’s


                                           56
respective facilities in Louisiana to see and hear first-hand how Green Field’s operations

were developing—an offer that 80% of the bondholders accepted. Trial Tr. 315:21–317:5.

In addition to this invitation, Moreno kept his more active bondholders apprised

individually between quarterly calls. Trial Tr. 627:23 – 628:6.

      Moreno made frequent calls to Green Field’s larger bondholders, including one in

particular—Wayne Teetsel of Stonehill Capital (“Teetsel”), which held at least $30 million

of the total $250 million bonds issued. Teetsel Depo. Tr. 205:13-25. The Teetsel calls were

to him alone and not to all bondholders. The calls are important because Teetsel took

contemporaneous handwritten notes of his conversations with Moreno, an undertaking

that sheds light on the extent to which Moreno sought transparency with his investors.

Teetsel Depo. Tr. 26:10-15, 43:11-14, 46:10-12, 126:2-13, 133:3-18, 174:15-22, 178:9-18. Based

on the following history of bondholder communications, the Court finds that Moreno did

not intend to mislead or defraud Green Field or its creditors.

      As early as November 7, 2012, Moreno informed Teetsel that GE was interested in

making an equity investment into Green Field so that Green Field could form a new

leasing company to build and lease power generation units. DX 42, Trial Tr. 579-83. On

November 15, 2012, Moreno updated Teetsel that GE was contemplating a contribution

of its Compressed Natural Gas technology into the joint venture, and that Green Field

would agree to convert its “manufacturing capacity” from construction of frac pump

equipment to power generation equipment. DX 44, Trial Tr. 583-86. At the time, in mid-

November 2012, GE was contemplating a $25 million cash and $50 million in-kind


                                             57
contribution into the joint venture. Id. The Court finds that this representation was

accurate at the time.

       One week later, on November 21, 2012, Green Field held its quarterly bondholder

call. JX 15. According to Teetsel’s contemporaneous handwritten call notes, Teetsel

understood that Green Field’s performance had been poor due, in part, to increased guar

prices and lower energy prices. JX 15. Moreno advised bondholders that he was doing

two things to increase liquidity. JX 15, Trial Tr. 588, Teetsel Depo. Tr. 134:4 – 135:17. First,

he attempting an equity raise. Id. Second, he was pulling back capex spending until there

were more customer contracts in place. Id. Operationally, Moreno advised bondholders

that the company was performing as planned. Id. However, although Moreno had

already told Teetsel and others about a potential GE investment in a new PowerGen

leasing business venture, Teetsel knew that no such business existed. Teetsel Depo. Tr.

136:13-20.

       Eight days after the bondholder conference call, on November 29, 2012, Moreno

called Teetsel directly to provide an update on his capital raise efforts. DX 26, Trial Tr.

592-600. Moreno told Teetsel about the potential SandRidge pilot program and provided

rough estimates of the capital costs and likely revenues realized from a potential leasing

venture. Id. At the time, while Teetsel understood why Green Field was exploring the

potential new PowerGen business venture, he believed that Green Field lacked the

liquidity to expand into this new line of business. Teetsel Depo. Tr. 143:8–144:13. Teetsel

knew that Moreno was only considering the PowerGen idea as a means to save Green


                                              58
Field. Id.

       On December 20, 2012, Moreno provided Teetsel with another update describing

the imminent execution of a memorandum of understanding and supply agreement

between Green Field and GE. DX 178, DX 181, Trial Tr. 603-09. Under this arrangement,

Green Field and TPT would begin commercializing GE products for use in their existing

pressure pumping business. Id. While discussions were progressing on the supply

agreement terms, Moreno believed discussions with GE would progress more quickly if

GE simply provided a line of credit to Green Field in exchange for Green Field’s

commitment to purchase GE products. DX 179, Trial Tr. 603-06. These discussions failed,

however, because GE was only willing to extend $10 million of credit to Green Field and

only with a standby letter of credit and personal guaranty from Moreno. Id. Thus, Moreno

continued negotiations with GE as a joint venture and equity partner. Id.

       One month later, on January 18, 2013, Moreno provided Teetsel with another

update that GE had committed to infusing Green Field with $15 million, which would be

used to fund TPT’s efforts to commercialize McIntyre’s dual fuel technology on GE’s

equipment. DX 30, Trial Tr. 608-11. Importantly, also during this conversation, Moreno

advised Teetsel that he was expecting a $200 million term sheet from GE any day. Id.

       As the negotiations with GE began to shift, Moreno kept Teetsel and the

bondholder group apprised of those shifts. The first example of this appears in Teetsel’s

notes from a call on February 6, 2013. JX 22. In the days before Moreno’s call with Teetsel,

Moreno had been in discussions with GE about the form of the joint venture or equity


                                            59
investment. Trial Tr. 611-24. According to e-mails between Moreno and individuals at

GE, and GE internal communications responding to Moreno’s communications, GE had

not yet decided how to partner with Moreno and Green Field. DX 183, Trial Tr. 611-24. By

the time Moreno provided his update to Teetsel on February 6, 2013, Moreno advised

Teetsel that any money coming from GE would come “with strings.” JX 22, Trial Tr. 626-

29. Specifically, the $100 million contemplated as of early February 2013 might have to go

into a special purpose entity outside of Green Field, and that Green Field’s only interest

in the PowerGen business might be as the contract manufacturer. Id. Moreno told

bondholders that this structure would still provide Green Field with much needed

liquidity. Id.

       Over the course of the next two weeks, Moreno was deeply engaged in discussions

with GE over the form of GE’s potential investment. On February 28, 2013, Moreno

provided Teetsel with an update about the private equity firms with whom Moreno had

met. DX 49. Moreno met with private equity firms until GE confirmed that Immelt had

approved GE’s investment into Green Field on March 8, 2013. Trial Tr. 668-74. On

February 15, 2013, Moreno met with GE in Irving, Texas. DX 257, DX 258, Trial Tr. 661-

65. On February 28, 2013, once Moreno was comfortable that GE would approve an

investment with Green Field, Moreno provided Teetsel the full update. JX 49, Trial Tr.

668-74. At the time, Moreno anticipated that GE would invest $100 million by the end of

March 2013. Id.




                                           60
      On March 12, 2013, days after Immelt approved an immediate investment of at

least $25 million, Moreno provided Teetsel with an update. JX 25, Trial Tr. 681. According

to Teetsel’s notes, “GE [was] working on getting Mike $25 [million] in the interim to kick-

start the construction of power gen units . . . $25 [million] would come into Green Field

as a deposit on the 1st $100 [million] order.” JX 25.

      Nine days later, on March 21, 2013, Moreno provided Teetsel with another update.

JX 25. According to Teetsel’s notes, Immelt wanted the investment funded by the end of

April. Id. Teetsel’s notes also indicate that GE was willing to fund 100% of the capital

for the joint venture, but “the JV must be an unrestricted subsidiary [of Green Field and]

will require bondholder approval.” Id. As Moreno warned Teetsel in February, GE’s

money comes “with strings.” JX 22, Trial Tr. 262-26, 682-86. More specifically, in order for

Green Field to benefit from GE’s investments, the bondholders were going to have to

consent to the creation of a new subsidiary of Green Field that was “unrestricted” –

meaning that the new venture would not be subject to the $250 million bondholder debt.

Id. While Green Field never formally solicited bondholder consent on this issue, the Court

finds that such efforts would have proven futile for at least a couple of reasons. First, the

bondholders had made clear to Moreno that they would only consent to a structure where

the joint venture was a restricted subsidiary of Green Field. Teetsel Depo. Tr. 198:23 –

199:3. Additionally, GE could not get comfortable that its potential investment in a

subsidiary of Green Field—restricted or unrestricted—would be sufficiently protected

from Green Field’s bondholders. Trial Tr. 588:4-7, 637:24 – 638:7, 782:3 - 19.


                                             61
      On March 25, 2013, i.e., the same day that Moreno dined with Immelt to discuss the

future partnership—Teetsel’s notes reflect that GE “seems to be” willing to invest in the

power generation business “as a division of Green Field” and fund CapEx needs for both

the PowerGen start-up and Green Field’s existing pressure pumping business through

“an upsized investment in the Power Gen JV.” JX 29. Moreno advised Teetsel again that

GE had committed to advance $25 million immediately, with the remainder of the

investment to come by the end of April. JX 29, JX 30, Trial Tr. 686-89. Moreno’s update to

his largest bondholder remained true to GE’s position at the time.

      Moreno’s next critical update to Teetsel was on April 5, 2013. JX 33. As discussed

above, Moreno had made significant progress with GE prior to this date—e.g., Moreno

flew to Schenectady, New York on April 3 to meet with Calhoun and her team, Calhoun

e-mailed an outline of the deal points to Moreno, then raised the issue over who owned

the PowerGen intellectual property, and started to convene “critical” meetings in

Houston, Texas to “get aligned” on the various moving parts. JX 32, DX 265, Trial Tr. 728-

31, 740. According to Teetsel’s April 5 notes, GE was willing to contribute up to $200

million to the joint venture, and the joint venture would provide Green Field with $400

million of consistent revenue over the next three years, with 25% margins. JX 33, Trial Tr.

736-40. Moreno was still committed to using those revenues from the PowerGen joint

venture to complete Green Field’s frac spread construction. Id. Once again, Teetsel’s

notes, based on Moreno’s disclosures to him, remain consistent with the transaction that

GE was contemplating at the time. JX 32, DX 265, Trial Tr. 728-31, 740.


                                            62
      Five days later, on April 10, 2013, Moreno provided Teetsel with another update.

DX 45. Teetsel’s notes provide that Green Field had lined up two new customers for its

frac services. DX 45, Trial Tr. 742-43. This demonstrates that Green Field had not pivoted

from its core fracking business, even in the midst of Moreno’s negotiations with GE. Id.

      On April 18, 2013, Moreno updated Teetsel again. DX 45. According to Teetsel’s

notes, GE was still contemplating a $200 million investment, of which $25 million would

be made by the end of the month, and $100 million would be used to fund the construction

of two frac spreads for Green Field. DX 45, Trial Tr. 744-46. Teetsel also noted Moreno’s

ongoing negotiations with GE to ensure that bondholders would receive warrants for

non-voting shares in the joint venture with GE. Id. As discussed above, this term made it

into the ultimate Term Sheet annexed to the GEOG Note. JX 49.

      On May 14, 2013, Moreno provided another update to Teetsel. DX 35. According

to Teetsel’s notes from this call, Moreno advised Teetsel that he closed on the initial GE

loan on the previous day, and that Moreno would be closing on a personal loan with

Goldman Sachs the next day. DX 35, Trial Tr. 778-81. Moreno told Teetsel that the two

loans would provide Green Field with up to $50 million in liquidity. Id. In other words,

even though the PowerGen leasing company was being held outside of Green Field,

Moreno assured Teetsel that he was able to help Green Field by keeping it outside. Id.

      As discussed above, Green Field actually benefited from the GE loan. As soon as

GE funded the loan, Moreno caused the vast majority of the funds to be transferred to

Green Field to purchase Green Field’s stale turbine inventory, at a substantial mark-up. JX


                                            63
3; Trial Tr. 829:12- 23, 830:3 – 832:8. This transaction allowed Green Field to make its semi-

annual interest payment to the Indenture Trustee—something that, but for Moreno’s

willingness to personally guarantee loans for non-debtor entities, Green Field would not

otherwise have been able to do.

      While Teetsel was the only bondholder to keep contemporaneous handwritten

notes memorializing his phone conversations with Moreno, there is evidence that Teetsel

was not the only bondholder with whom Moreno communicated during this period.

Moreno testified that he communicated with many of his bondholders, and there is

evidence to corroborate this testimony. Trial Tr. 782:10-19. For example, Jacob Rothman,

a representative of another bondholder called Beach Point Capital, testified that Moreno

had been updating him on his efforts to raise capital for Green Field, and that Rothman

believed that Moreno might actually be able to raise the equity needed to keep Green

Field in business. Rothman Depo. Tr. 80:19–81:21. Another bondholder, Mount Vernon

Investments, actively negotiated with Moreno and ultimately made a qualified

investment in TGS (through its affiliate Powermeister), knowing that the PowerGen

leasing business would be held outside of Green Field and believing that a well-

capitalized PowerGen business would benefit Green Field and, by extension, its

bondholders. DX 137, DX 140, DX 141; Merrick Depo. Tr. 15:20–16:20, 86:9–87:16, 87:22–

88:10. Moreno testified that he also worked closely with another bondholder, BP Capital,

who considered but decided not to make a similar loan or qualified investment. Trial Tr.

564:6–565:16.


                                             64
      Considering the weight of evidence, the Court finds that Moreno was open and

transparent with Green Field’s creditors, and that the Trustee has not presented sufficient

evidence—direct or circumstantial—to demonstrate that Moreno intended to defraud or

otherwise harm Green Field or its creditors. On the contrary, the evidence suggests, and

the Court finds, that Moreno was dealing with a very fluid situation during the course of

his negotiations with GE, and as time ran out on Green Field’s liquidity, Moreno did his

best to keep Green Field’s creditors apprised of how GE’s ever-changing investment

might impact Green Field and its ongoing business.

      3. Ownership of the PowerGen Idea

      The Trustee sought to paint PowerGen as a natural extension of Green Field’s Frac

Stack Pack license. The Court is not so persuaded, and McIntyre, the inventor and expert

in the field of aero-derivative turbine applications, himself disagreed with this

proposition. McIntyre Depo. Tr. 32:23 – 34:15. As discussed above, the Frac Stack Pack

invention was one of many applications of aero-derivative turbines that McIntyre

developed and deployed. McIntyre had also developed fire suppression systems for the

oil and gas industry as well as engines for boats and motor vehicles—none of which the

Trustee contends to be a natural extension of the Frac Stack Pack technology.

      As Moreno’s search for capital led him into discussions with GE over a PowerGen

business, Moreno involved McIntyre from the beginning. McIntyre Depo. Tr. 39:1–40:18,

49:22–51:17. Before that time, TPT was not engaged in manufacturing power generators—

it only built TFPs for Green Field’s pressure pumping business. McIntyre Depo. Tr. 61:12–


                                            65
64:1. Only after Moreno convinced his counterparts at SandRidge to run a pilot program

for power generator units in January 2013 (PX 129; Trial Tr. 219:9–220:24) and after GE’s

engineers spent enough time with McIntyre’s staff working on design specifications for

the power generation units, did McIntyre use Marine Turbine assets and trade credit to

build power generator units in February 2013. Trial Tr. 1530:11–1533:22; McIntyre Depo.

64:19–66:15. Construction was at TPT’s facility, which McIntyre owned and which he had

also used for Marine Turbine’s business. Trial Tr. 1516:14-22.

      While McIntyre’s staff built TPUs for the SandRidge pilot in early 2013, neither

Green Field nor TPT supplied any technology or know-how toward the construction. Trial

Tr. 1533:10–1534:15. McIntyre only considered allowing his PowerGen opportunity to be

manufactured through TPT instead of Marine Turbine because Moreno convinced him

that “it was the right thing” to do, and because Moreno could bring an industry titan, like

GE, to the table as a potential customer. Trial Tr. 1537:7–1538:23, 1541:25–1542:12.

      I. Valuing the PowerGen Startup

      1. The Parties’ Expert Witnesses

      In an effort to prove (and disprove) damages, the Trustee and Defendants each

presented an expert witness to opine on the value of the PowerGen startup as of the time

of the alleged transfer. The Trustee contends, and his expert Kearns, assumed that the

date of the transfer and, thus, the critical date for valuation was May 13, 2013, the date

Green Field’s board of directors executed the consent, waiving the opportunity to

participate in the leasing side of the PowerGen business and permitting Moreno to

continue negotiations with GE through TGS. Trial Tr. 997:15-18. Defendants dispute that
                                            66
anything was actually transferred on that date or as a result of the Consent Solicitation,

but their expert Sowards also provided his analysis of the potential value of the PowerGen

startup as of May 13, 2013.

       Both Kearns and Sowards were qualified as expert witnesses for purpose of

evaluating the value of the PowerGen startup. Trial Tr. 1252:13–1254:25, 1674:15–1675:3,

1794:4-17, 1841:16-23.

       2. Methodology and Areas of Disputes

       Kearns testified that he used a “Venture Capital Approach” which involved five

steps. Trial Tr. 1031. Because PowerGen did not have any operating history and, thus, no

ability to consider past performance, step one was to determine the development stage of

the company. Trial Tr. 1031. Step two was to “evaluate potential range of outcomes . . .

and those outcomes can include a single, to a home run, to a strikeout.” Trial Tr. 1051.

Step three was to “probability weight” those potential outcomes. Step four was to

determine the value of the enterprise. Trial Tr. 1051. Lastly, step five was to take the value

and allocate it among the participants in the venture. Trial Tr. 1032.

       Kearns did not create, conduct or rely upon his own financial projections or market

analysis as a basis for determining the value of PowerGen common equity. Trial Tr. 1108.

Rather, he relied entirely upon GE’s financial projections and market studies (discussed

infra). Trial Tr. 1108. F u r t h e r , beyond relying on the documents produced in this case,

Kearns acknowledged that he lacked direct personal knowledge to verify the assumptions

for any of the financial projections. Trial Tr. 1164.


                                              67
      Kearns identified AICPA guidelines on the valuation of equity securities for

privately held companies to describe the methodology he relied upon. PX 213. The

methodology he used is known as the “Probability Weighted Equity Return Model”

(“PWERM”) methodology. Kearns directed the Court to Chapter 6 of the AICPA

guidelines which describes “probability weighting analysis.” Kearns noted that “in this

case you have a range of potential outcomes, going from, as you will see, management’s

view to zero. And how from a valuation perspective those outcomes have to be weighted

from a probability perspective to come to a value conclusion.” (PX 213; Trial Tr. 1033-34).

In general, Sowards, Defendants’ expert, did not disagree with the general methodology

described by Kearns and as outlined in the AICPA guidelines. Sowards did, however,

have significant disagreement concerning the correct application of the methodology, as

well as whether Kearns relied upon the appropriate data when applying the PWERM

methodology. Trial Tr. 1742:21–1744:13, 1745:18–1746:2.

      As a threshold matter, Sowards testified that there were actually a fair number of

points on which he agreed with Kearns’s methodology. Trial Tr. 1684:16–1685:24.

Specifically, Sowards and Kearns agreed that, without seed capital of $100 million, there

was no PowerGen business or opportunity to value. Trial Tr. 1685:1-6. Sowards also

agreed that GE’s financial model was useful to try to ascribe value to common equity

for the PowerGen startup opportunity given its lack of operating history. Trial Tr. 1685:7-

11. Sowards and Kearns also agreed on the discount rates applied for the premium and

the delay period. Trial Tr. 1685:11-14. Lastly, they agreed that an EBITDA multiple of six


                                            68
to eight was reasonable for determining an enterprise value. Trial Tr. 1685:15-19.

      The differences in the experts’ valuation opinions centered around four principal

“critiques,” as presented by Sowards. First, Sowards testified that Scenario 4—not

Scenario 3—is the appropriate “GE Model” that could be used as a “base case” for

determining a value. DX 311, Slides 1-6; Trial Tr. 1687:10 – 1688:13, 1689:17 – 1730:5.

Second, Sowards testified that the value ascribed to Green Field under the Tri-Party

Agreement, which would not have existed but for Moreno’s work to negotiate the Term

Sheet with GE, should be taken into account. DX 311, Slides 7-9; Trial Tr. 1731:8 – 1742:20.

Third, Sowards opined that Kearns’ analysis failed to account for the risk that the $100

million capital infusion, which was necessary for the PowerGen startup, would not be

obtained. DX 311, Slides 10-11; Trial Tr. 1742:21 – 1757:8. Finally, Sowards testified that

Kearns’ analysis failed to take into account the profit Green Field obtained from TGS by

selling its unused turbines. DX 311, Slides 12-13; Trial Tr. 1757:9–1765:17. While Kearns

attributes $26.9 million in value to the PowerGen opportunity, Sowards explained that, if

these four adjustments are taken into account, the value of PowerGen is less than $0. DX

311, Slides 14-15; Trial Tr. 1775:12–1787:3. Sowards further explained that if Kearns had

used Scenario 4, instead of Scenario 3, and made none of the other three adjustments he

describes, the valuation of the PowerGen opportunity using Kearns’ methodology would

be $6.8 million. Id. The effect of each of the adjustments described by Sowards on the

value of the PowerGen common equity is demonstrated in DX 311. Each of the four points

are addressed below.


                                            69
      3. Selection of a “Base Case” for Valuation—Use of Scenario 3 or Scenario 4

      A significant amount of trial time was spent discussing the various “scenarios” of

the “GE Sensitivity,” which were GE’s PowerGen financial models. Trial Tr. 971-1254

[Kearns]; Trial Tr. 1661-1842 [Sowards]; JX 39 [GE Sensitivity]. The GE Sensitivity was

considered by GE Corporate in May, 2013 with regard to the PowerGen opportunity, and

it consists of four “scenarios,” containing different assumptions and inputs. By

“sensitivity,” the Court understood that GE made assumptions based on its own

observations as well as those provided by Green Field’s management, and made various

different adjustments for utilization of power generation units, speed of deployment of

the units, capital costs and the like. Trial Tr. 1052-53. On or about May 2, 2013,

management for Green Field sent individuals at GE a detailed Microsoft Excel file with

what purports to be management’s financial projections, assuming $100 million equity

from GE and “maximum production of units with available cash received from GE plus

cash generated from operations.” JX 36. GE then prepared its own model, which

sensitized management’s projections and considered GE’s own different assumptions. JX

39, JX 40. The same models were forwarded to GEOG’s representative, Padaletti, on May

15, 2013. JX 59. For purposes of the GE sensitivity analysis, Green Field’s projections are

in Scenarios 1 and 2, and GE’s sensitized projections are in Scenarios 3 and 4. JX 39, JX 40.

      Kearns did not conduct an independent financial analysis or projection of the

PowerGen startup, but, instead, relied on the GE Sensitivity. Trial Tr. 1108. The first

critique offered by Sowards was over Kearns’s selection of Scenario 3 as the “base case”

for determining value. DX 311, Slides 1-6. Kearns concluded that the Green Field
                                             70
management’s projections, which were contained in Scenarios 1 and 2, were unreliable,

and, thus, chose not to use the Green Field projections in his valuation analysis. Trial Tr.

988:7-14. Sowards agreed with Kearns that Green Field management projections were

unreliable as a base case and should not be used in an analysis of the value of common

equity of the PowerGen Opportunity. Trial Tr. 1730:12 – 1731:7.

      Kearns and Sowards disagreed as to whether Scenario 3 or Scenario 4 provides the

more reliable base case for valuation of the common stock of a PowerGen joint venture.

For his base case, Kearns relied upon Scenario 3, describing it as the “GE PowerGen

Sensitivity” in his trial testimony. Trial Tr. 1149-50; Kearns demonstrative Slides 24 and

25. Sowards contended that Scenario 3 is not GE’s model because it does not contain all

of the key assumptions made by GE during its analysis of the financial projections and

that Scenario 4, which does contain all of GE’s key assumptions, is therefore the most

reliable base case and should have been used for the financial analysis/determination of

valuation and damages, if any. As described below, the Court agrees with Sowards’

contention that Scenario 4 is the most reliable base case and should have been used for the

financial analysis/determination of valuation and damages, if any.

      In a document titled “Project Cayenne Financial Model Overview” (the “GE Model

Overview”), dated May 21, 2013, GE described and compared the “Green Field Model”

and the “GE Model.” JX 40. This GE Model Overview is informative, as it describes the

differences in the Scenarios in the GE Sensitivity. Kearns relied on the GE Model

Overview in conducting his analysis. Trial Tr. 1147. He cited the same document as the


                                            71
basis for stating that the EBITDA he relied upon (which came from Scenario 3) was

forecasted following GE’s adjustments of “several key assumptions.” Kearns

acknowledged that on Slide 6 of the GE Model Overview, GE listed its “key assumptions”

as compared against Green Field’s model. Trial Tr. 1150. Kearns opined that GE

“sensitized several key assumptions” and that following those adjustments, the GE

PowerGen Sensitivity forecasted revenues of $87.3 million for 2015 and EBITDA of $48.3

million. Trial Tr. 1147:25–1149:24. These amounts come from Scenario 3. Trial Tr. 1163:1-

18. Kearns also testified that the $48.3 million of EBITDA used in his analysis resulted

from a GE analysis which contained GE’s key assumptions. Trial Tr. 1147:25 – 1149:24.

      Scenarios 1 and 2 of the GE Sensitivity Analysis, which are the Green Field

management’s models, projected the total number of power generation units to be

manufactured and deployed as 265 units. JX 36; DX 311, slide 4; Trial Tr. 1156. In the GE

Model Overview, GE described Green Field management’s assumptions regarding the

number of units to be manufactured and deployed (265 units) as follows: “Unit

deployments based on capacity of TPT, not a bottom’s up commercial schedule – only 40

MW under contract to date.” JX 40, p. 2. On the same slide of the GE Model Overview, GE

described Green Field management’s model as “High Growth, high margin, high CAPEX

model.” JX 40, p. 2. Slide 6 of the GE Model Overview, which contains a bold heading of

“GE MODEL,” explains the following differences between the GE model and the Green

Field management model scenarios:

      •     Similar construct with a few key differences
      •     Doubled Variable Cost assumptions to 10/12/6% of sales

                                           72
      •     Increased fixed monthly cost to 500k and 6%
      •     Reduced Utilization to 65%
      •     Increased equipment costs to $630k for 1 MW unit
      •     Slower ramp in unit sales after 40 MW has been commercialized
      •     Balance Sheet capitalized with $100M from Day 1

JX 40, p. 6. Scenario 3 does not contain all of GE’s key assumptions, as indicated on Slide

6 of the GE Model Overview. JX 40. Only Scenario 4 lines up with GE’s own description

of the “GE Model.” Specifically, Scenario 3 contains a projected total number of units to

be manufactured and deployed that remains at 265 units—the same as Green Field

management projections in Scenarios 1 and 2. JX 36, DX 311 slide 4; Trial Tr. 1055, 1158-

59, 1165. Scenario 4, which includes GE’s assumption of the manufacture and leasing of

191 units, is significantly different. Only Scenario 4 contains the “slower ramp in unit

sales” and increased equipment cost. JX 36, DX 311 slide 4. Scenario 4 also slows the rate

of deployment of the units. JX 40 p. 7. These are key assumptions by GE that were known

or knowable as of May 13, 2013. Trial Tr. 1774:11–1775:11. Accordingly, Scenario 4 utilizes

the same assumptions as those listed in the GE Model Overview and self-described by GE

as the “GE Model.” JX 40, Slides 6-7. As such, the Court finds that Scenario 4 is the more

reliable and appropriate base case for an analysis of the value of PowerGen common

equity.

      As Sowards explained, the projected financial results using Scenario 3 as the base

case for the valuation analysis rather than Scenario 4 are significantly different. JX 40,

Slide 6-7; Trial Tr. 1723:4 – 1724:22, 1701:12-25, 1707:3–1708:2, 1713:2–1716:20. Scenario 3

generates EBITDA of $48.3 million in 2015 while Scenario 4 generates EBITDA of $29.9


                                            73
million in 2015. JX 39, DX 311, Slide 6; Trial Tr. 1692:17–1697:13. Kearns agreed that if he

had used Scenario 4 his valuation of the common equity would have been “lower.” Trial

Tr. 1171.

      Kearns claimed that he used GE’s projections of revenue and EBITDA. Trial Tr.

1148-49. However, his analysis was based upon projected EBITDA from Scenario 3 which

contained management’s original assumption of 265 units to be manufactured based

solely upon manufacturing capacity rather than the market driven assumption used by

GE in Scenario 4, which, again, assumes 191 units to be manufactured. Id. Kearns testified

that he used Scenario 3 as the basis for his valuation, and that he “considered” but did

not use Scenario 4 because it was a “downside” or “stress case” that was not informative

for valuation purposes. Trial Tr. 1052, 1056, 1102. Sowards testified, and this Court agrees,

that the selective use of GE’s key assumptions for a base case diminishes the usefulness

and reliability of Kearns’ valuation opinions. Trial Tr. 1724:7-22. Kearns admitted that his

report(s) did not disclose the existence of Scenario 4 and that he should have at least noted

it in a footnote. Trial Tr. 1165:7-17. There was no testimony or evidence indicating that, as

suggested by Kearns, GE considered Scenario 4 to be a downside case or that they

considered it of no value in a valuation analysis. Trial Tr. 1171:19–1172:7. On the contrary,

the evidence indicates that Scenario 4 is GE’s more complete financial sensitivity analysis.

In addition to the references in the GE Model Overview (JX40), indicating that the GE

Scenario 4 contained all the key assumptions and was the “GE model,” Kearns admitted

that the Project Cayenne Overview (JX40) supports GE’s use of the lower number of


                                             74
projected units. Tr. 1187. Other evidence also supports the conclusion that GE was

concerned that the potential market for PowerGen units might be smaller than GE

originally thought, a concern that supports financial projections forecasting production of

fewer units and supports a conclusion that Scenario 4 was both the “GE model” and a

more appropriate base case. 15

       Kearns also refers to the “September reforecast,” which is an incomplete draft

forecast prepared by GEOG in September 2013. PX 212. The earlier model, prepared by

GE in May 2013, was prepared by a different GE group and then presented to management

at GEOG for completion. Padaletti Depo. Tr. 157:22–162:6. GEOG began to prepare its

own financial model for the PowerGen opportunity, but never completed its modeling

before deciding to withdraw from negotiations all together. Id. For this reason, the so-

called September reforecast is not a reliable indication of value or what was known or

knowable in May 2013. Trial Tr. 1770:3–1775:11. However, the Court notes that the figures

in the subsequent GEOG draft model in September 2012 projected the same number of

units (191) that were contained within Scenario 4 of the May 2013 model. PX212, Tr. 1055,

1060. The use by GE of a lower projected number of units supports Sowards’ assertion

that GE assumed a smaller number of PowerGen units would be manufactured and leased



       15In December 2012, GE retained Boston Consulting Group to evaluate the size of the
market for PowerGen. PX 205, Trial Tr. 1022. Kearns admitted that the BCG report “is not quite
so optimistic in terms of the size of the market.” Id. Moreover, in an email dated May 2, 2013,
Sanjay Bishnoi of GE Capital advised Colleen Calhoun of GE that contrary to GE expectations the
PowerGen turbines will ultimately have a higher cost due to lower fuel efficiency (thus depriving
gas turbine PowerGen units a claimed significant competitive advantage over existing
technology). PX 205. Importantly, Bishnoi also points out that the Boston Consulting Group report
“suggests the market is smaller than what our work would suggest.” DX 290, Trial Tr. 1198.
                                                75
in the oil and gas market and this is a more reliable assumption.

      Also supporting this conclusion is an email dated April 23, 2013, from a GE officer,

Robert Duffey, to John Flannery and Duncan O’Brien. DX 288. In this e-mail, Duffey gave

his comments after reviewing a draft business plan for the anticipated joint venture.

Among other comments, he notes that he saw there are a lot of uncertainties in the business

plan that he saw that the assumptions on market share might not be achievable by a

business with no personnel today, that the oil and gas industry’s slow adoption of new

technologies, and that other competitors such as Caterpillar were also “doing pilots today

as well.” Id. Duffey also notes that the business plan “assumes that the infrastructure is in

place to remotely produce and deliver the gas needed for fuel in the field.” Trial Tr. 1189-

91. The absence of infrastructure to deliver “field gas” to the PowerGen turbine units

would again deprive the turbine PowerGen leasing operation its most significant claimed

competitive advantage—the ability to operate on field gas available at the well site—and

could also have caused GE to be more conservative in estimating the number of units

which could be manufactured and leased. DX 288.

      Kearns also testified that PowerGen was in the early part of the growth-stage

opportunity; that PowerGen had no track record of profits. Trial Tr. 1123:3 – 1131:25. All

of the factors cited point to the use of Scenario 4 as a more reliable basis for valuing the

common equity in PowerGen. Kearns relied on the assumption by Green Field

management, GE and its outside consultants with respect to the market and costs and did

not independently verify any of their assumptions. Trial Tr. 1142. Separate and apart from


                                             76
the documents, he could not give opinions as to the number of PowerGen units that could

be built or leased. Trial Tr. 1144. Moreover, Kearns specifically identified the GE Model

Overview as a document that would support GE’s use of a lower projected number of

units. Tr. 1187.

       The testimony of Kearns raises another issue regarding Kearns’ opinions on

valuation and damages. As noted, he dismissed Scenario 4 as a stress case, a downside

case and as not instructive as to common equity valuation. He did so in spite of his

testimony that the “second step” of his valuation methodology was to “evaluate a

potential range of outcomes…and the outcome can include a single to a homerun, to a

strikeout,” Trial Tr. 1031; and his testimony that you have a range of potential outcomes

“from management’s view to zero, Trial Tr. 1040, that from a valuation perspective must

be weighted from a probability perspective to come to a value conclusion. Even if the

Court could conclude that Scenario 3 was a more reliable base case than Scenario 4,

Kearns testified that he “probably weighted” Scenario 3 only against the management

Scenarios 1 and 2 and against the GE September forecast draft. Trial Tr. 1077-78. None of

Scenarios 1 or 2 or the September reforecast take into account the probability of a strike

out.

       The Court believes that Kearns’ methodology was generally reliable; however, his

reliance on Scenario 3 and the exclusion of Scenario 4 from his analysis reduces the

usefulness of his valuation analysis and opinions. Kearns chose to rely entirely on the

analysis conducted by GE and its consultants and testified that he had no


                                            77
independent knowledge or experience to give opinions regarding the number of

PowerGen units that could or would be manufactured and leased for use in the oil and

gas industry. Trial Tr. 1108, 1142-45. Thus, there is no basis to support the selection of an

EBITDA from a scenario that does not contain all of the information identified as key

assumptions, which are contained in another scenario. The evidence shows that in spring

2013, GE was expressing concerns about the market for turbine powered generation in the

oil and gas industry. Scenario 4 recognized that concern, while Scenario 3 did not.

Moreover, Kearns admitted that the assumptions in the GE Model Overview, which

included GE’s lower utilization rates and slower deployment of units, were present only

in Scenario 4 of GE’s analysis. Based on all of the evidence the Court concludes that

Scenario 4 provides a more reliable basis for evaluation of the common equity attributed

to the PowerGen opportunity and that Scenario 3 does not reflect all of the conditions that

were known or knowable in May 2013.

      The more reliable base case for valuing the common stock in the PowerGen

opportunity is Scenario 4. Under Scenario 4, GE projected 2015 EBITDA of $29.9 million.

Accepting and applying Kearns’ methodology to EBITDA of $29.9 million results in a

total common equity value of $39.6 million. Dem Ex. D311, slide 6. Further applying

Kearns’ methodology to then find the Green Field interest in PowerGen (49.9%), and

deducting the net TGS deposit (which Kearns testified is “undisputed mitigation”) results

in a damage amount of $6.8 million before making any of the additional three adjustments

suggested by Sowards. Applying the adjustments recommended by Sowards to the


                                             78
calculations using Scenario 4, as discussed below, further reduces damages

significantly—to a figure below zero. DX 311, slide 6 and 14; Trial Tr. 1775:12 – 1788:6.

      4. The Tri-Party Agreement and Value to Green Field

      The second critique offered by Sowards was Kearns’s failure to include the value

added by the Tri-Party Agreement as mitigation. JX 42, DX 311, slides 7-9; Trial Tr.

1731:11–1742:20. As discussed above, the Tri-Party Agreement was an agreement

between TPT and TGS under which TGS agreed to order its TPUs from TPT at a 25% profit

margin. JX 42. This was one of the terms negotiated by Moreno for the benefit of Green

Field that was included in the GE Term Sheet. JX 49. Before the execution of the Tri-Party

Agreement, Green Field was responsible for paying all of TPT’s overhead and expenses.

In other words, TPT was a cost center to Green Field. Following the execution of the Tri-

Party Agreement, TGS would be paying all of TPT’s expenses, plus a 25% profit margin

on all units produced. This converted TPT from a cost center into a profit center for Green

Field. Trial Tr. 1732:7–1733:20.

      Green Field stood to benefit from its 50% ownership of TPT and the 25% profit built

into the Tri-Party Agreement. Trial Tr. 1733:24 – 1742:20. As TPT built power generation

units, it would be paid a 25% profit on each unit, and Green Field would own 50% of that.

Specifically, depending on the Scenario adopted and the number of units produced over

the operative period, by Sowards’ calculation, Green Field stood to benefit from the Tri-

Party Agreement between $6.5 million (for Scenario 4) and $9.1 million (for Scenario 3).

JX 42, DX 51, DX 311, Slide 9; Trial Tr. 1733:23–1742:20. Kearns offered no explanation for


                                            79
why this profit that Green Field would receive under the Tri-Party Agreement (and the

change from TPT as a cost center to TPT as a profit center) was not valuable to Green Field

and should not be taken into account. The Court thus agrees with Sowards that the profit

attributable to Green Field’s ownership of TPT should be factored into any damage model

as mitigation. Accordingly, the Court accepts Sowards’ critique on this point and will

reduce any damages accordingly. Applying the projected profit under the Tri-Party

Agreement as mitigation of damages to the potential value of Green Field’s common

equity in PowerGen under Scenario 4 reduces the alleged damages from $6.8 million to

$300,000. See DX 311.

      5. The Trustee’s Valuation and the Risk of No Funding

      The third critique offered by Sowards was that Kearns failed to account for the risk

that no funding for the PowerGen opportunity would be obtained. DX 311, Slide 10; Trial

Tr. 1742:21–1757:8. On this issue, Kearns agreed that PowerGen needed initial funding of

$100 million. Kearns’ entire valuation and damages scenario assumed access to $100

million in capital, and Kearns acknowledged that, without capital, there would be no

opportunity to value. Trial Tr. 1205, 1208, 1210. Kearns also agreed that there was a risk

that PowerGen would never be funded. Trial Tr. 1134-35. He also agreed that if there was

a 50% chance that the opportunity could not be financed, a valuation of the opportunity

should take that risk into account. Trial Tr. 1135.

      When directly asked if he took into account that PowerGen could never obtain the

necessary seed funding, Kearns explained: “. . . . I testified that I took into account there


                                             80
was a possibility that PowerGen ultimately could yield little or no value.” Trial Tr. 1209.

However, that failed to address the question. Instead, Kearns testified that the risk was

“baked into” the 35% discount rate already applied for the execution risk of the business.

Trial Tr. 1209:3-12. Sowards also explained that the 35% execution risk applied by Kearns

did not include the risk of “no funding.” Trial Tr. 1743:6 – 1744:13. On the contrary, the

“execution risk” assumed that there would be funding, even if the funding was delayed

for a period. Trial Tr. 1744:19 – 1746:2. But Kearns’s analysis did not properly consider

the risk that no investor(s) would come forward with the $100 million seed capital

necessary to give the business the opportunity to develop, or not.

      Sowards’ opinion that there was a risk that funding would not be obtained is

supported by the evidence. According to an April 23, 2012, e-mail from Colleen Calhoun,

she had advised Moreno that GE was about “50/50” on consummating its investments

with Green Field and/or TGS. DX 111; Calhoun Depo. Tr. 126:13–127:15, 128:8–129:16,

130:9–132:9. Within the same e-mail, Calhoun suggested that, even if GE decided not to

invest in a joint venture, GE should consider making a $25 million short-term loan to

Moreno given the amount of time that had passed since GE initially advised Moreno that

GE’s CEO had approved the investment. Id. Even after May 13, 2013, when GEOG

advanced the initial $25 million as contemplated in Calhoun’s April 2012 e-mail, GEOG’s

corporate representative, Padaletti, testified that GEOG was not yet committed to a long-

term deal. Trial Tr. 1756; Padaletti Depo. Tr. 105:1-7, 107:18 – 108:4.




                                              81
      Kearns acknowledged that when TGS executed the GEOG Note in May 13, 2013, it

remained unknown if GE would convert the loan to equity and fund the remaining

amounts contemplated under the Term Sheet. Trial Tr. 1208. The Court finds that the 35%

execution risk does not account for the actual risk of no funding, as of May 13, 2013, that

is, that GE or any other investor might not have invested in the PowerGen opportunity.

Accordingly, the Court will reduce the valuation and damage model by 50% to account

for this risk. See DX 311.

      6. The Trustee Fails to Account for Profit

      Sowards’ final critique was that Kearns failed to account for the “extraordinary

consideration” provided to Green Field from the sale of turbines to TGS using the proceeds

of the loan from GEOG to TGS. DX 311, Slides 12-13; Trial Tr. 1757:9–1765:17. According

to Green Field’s account records, the turbine inventory had a book value of approximately

$8,727,082.54. DX 227, Trial Tr. 1759:24–1763:2. Moreno caused TGS to pay Green Field

$23,091,345.00 for these same turbines, demonstrating a profit of $14,363,262.46. Id. The

profit is extraordinary based on the book value, alone. But the Court heard testimony

from Moreno, Kilgore and McIntyre that these turbines had no readily available market

and no real use other than as proposed by Green Field or TGS. Trial Tr. CONFIDENTIAL

Mar. 20, 2018 at 11:4-20; Trial Tr. 1582:5–1583:7, 1597:16–1598: 10, 1603:4-19, 1626:2-8.

Sowards disagreed with Kearns’ proposition that the $23 million paid for Green Field’s

turbines was an even exchange of value for value. Given the significant increase in cash

price over the book values, as well as the uncontroverted testimony regarding the absence


                                            82
of an available market for the turbines, the Court agrees that the sale of turbines to TGS

was more than an even exchange of value for value.

      The Court also agrees that the increased sale price on the inventory was not the

only benefit to Green Field. The sales provided much-needed liquidity for Green Field

that allowed Green Field to make payments on its senior secured notes and maintain a

level of liquidity through the end of the month. Accordingly, the profit of $14,363,262.46

to Green Field on the sale of the turbines to TGS must be taken into account as mitigation

of damages.

      7. Conclusions as to Value

      For the reasons discussed above, the Court finds that the PowerGen business had

little or no value as of May 13, 2013, and Green Field received much more than it gave up

as the result of the May 13 Consent Solicitation. While the financial models demonstrated

that the potential PowerGen leasing business may have had value in the future, GE’s own

models indicated that the business was worth no more than $6.8 million. DX 311, Slide

14. However, this assumes that an investor was actually willing to invest $100 million of

seed capital to help the business get off the ground. As of May 13, 2013, there was a 50%

chance that no such investor would surface. The value, therefore, needs to be reduced by

50%. Further, the $14.4 million of “extraordinary consideration” from the sale of Green

Field’s stale turbine inventory provided Green Field with needed liquidity and is a

mitigation of damages. Finally, Green Field stood to benefit by up to $6.5 million in future

profits under the terms of the Tri-Party Agreement. Thus, the Court finds that, even if


                                            83
there had been a transfer of the PowerGen business, or even if Moreno had breached his

fiduciary duties to Green Field by causing the opportunity to be transferred to TGS, Green

Field benefited from the transaction. In other words, the Trustee has failed to carry his

burden of proving damages as a result of the Consent Solicitation, dated May 13, 2013,

and subsequent transactions.

                                CONCLUSIONS OF LAW

      I. FIDUCIARY DUTY

      A. Ultimate Beneficiary

      In the SJ Opinion and order (Memo Op., D.I. 463, 464), the Court granted partial

summary judgment on three of the Trustee’s preference counts against Aerodynamic,

Casafin and Frac Rentals. Specifically, the Court held that, of the $3.7 million alleged

preferential transfers made to Aerodynamic, Casafin, Frac Rentals and TGS, only the

following amounts (totaling $645,552.91) could be recovered by the Trustee as

preferential transfers:

      Count 19 (Frac Rentals Transfers):          $69,137.97;
      Count 23 (Aerodynamic Transfers):           $110,000.00; and
      Count 24 (Casafin Transfers):               $466,414.94. 16

      The Court subsequently clarified in its Memorandum Order Regarding Defendants’

Motion to Amend Opinion and Order Regarding Cross-Motions for Partial Summary Judgment



      16 In the same opinion and order, the Court denied summary judgment on Count 21 against
TGS (which claim the Trustee subsequently withdrew) and ruled that Defendants were entitled
to summary judgment on the remaining amounts of the Frac Rentals Transfers ($524,828.21),
Aerodynamic Transfers ($165,000.00); and Casafin Transfers ($151,983.00). Accordingly the
Trustee cannot recover those amounts from Defendants.

                                             84
(Memorandum Order re Motion to Amend, D.I. 476) (the “Clarifying Opinion”), that the

Trustee had not demonstrated, as a matter of law, that Moreno was the “ultimate

beneficiary” of the foregoing transfers such that the Trustee could recover the foregoing

amounts from Moreno under 11 U.S.C. § 550(a). Thus, at trial, it was the Trustee’s burden

to prove the elements of section 550(a).

       Because the only property transferred to Aerodynamic, Casafin and Frac Rentals

was cash from Green Field, the Court held that the Trustee need not quantify the value of

the transfers. Clarifying Opinion at 5-6. The issues for trial were, thus, whether: (1) Moreno

received an actual benefit from the transfers; and (2) Moreno had access to the property

transferred. Id.

       Under Section 550(a)(1) of the Code, a party may recover an avoidable transfer from

“the initial transferee of such transfer or the entity for whose benefit such transfer was

made.” The Trustee alleges that Moreno, through his ownership of and activity in

Aerodynamic, Casafin and Frac Rentals, is a party for whose benefit the avoidable

transfers were made, making him an ultimate beneficiary.

       In McCook Metals, Chief Judge Eugene R. Wedoff outlined a three-part test to

determine whether or not a party could be considered an ultimate beneficiary of a

transfer. See Baldi v. Lynch (In re McCook Metals, LLC), 319 B.R. 570, 590-594 (Bankr. N.D.

Ill. 2005); see also Bonded Financial Services, Inc. v. European American Bank, 838 F.2d 890 (7th

Cir. 1988). To recover a transfer under Section 550(a)(1) from an ultimate beneficiary, a




                                               85
party must show: “(1) it must actually have been received by the beneficiary; (2) it must

be quantifiable; and (3) it must be accessible to the beneficiary.” Id. at 590.

       In addressing the first element, the McCook Metals court stated that “an actual

benefit rather than a merely intended one must be received in order for the beneficiary to

be liable under § 550(a)(1).” Id. The McCook Metals court’s reading of the Code is consistent

with at least one other court’s findings. Id. at 591 (citing Bonded Financial, 838 F.2d at 895).

The Trustee relies principally on Official Comm. of Unsecured Creditors of Buckhead Am.

Corp. v. Reliance Capital Grp. (In re Buckhead Am. Corp.), 178 B.R. 956 (D. Del. 1994), in

support of his position that Moreno’s ownership and control of Aerodynamic, Casafin

and Frac Rentals is sufficient to make him the ultimate beneficiary for any transfers to

those entities. In the Court’s Clarifying Opinion, however, the Court explained why the

Trustee’s reliance on Buckhead was misplaced, and why a fact issue remained regarding

whether Moreno actually benefitted from these three entities.

        At trial, the Trustee relied on the same evidence that he did on summary

judgment. Specifically, the Trustee argued that Moreno’s position as manager for the

three transferees, as well as his direct or indirect ownership of the entities, meant that he

stood to benefit from any transfers to those entities. But the Trustee’s evidence is

insufficient. At trial, Moreno presented uncontroverted evidence that Aerodynamic,

Casafin and Frac Rentals were all special purpose entities established to provide aircraft

support and specialized equipment for Green Field. All equipment owned by those

entities were financed through third-parties because Green Field lacked the credit to


                                              86
obtain the equipment for itself. Green Field’s disinterested CFO, Blackwell, monitored the

invoices of these entities to make sure the rates charged were within market, and the

payments that Green Field made to the transferees ultimately paid for third-party

expenses, such as financing costs, pilot fees, maintenance and fuel. The special purpose

entities generated no profit, and there is no evidence that Moreno drew any form of a

salary, dividend or distribution from any of them. On the record presented at trial, the

Court concludes that the Trustee has not met this first element of demonstrating that

Moreno received an actual benefit from the Aerodynamic Transfers, Frac Rental Transfers

or Casafin transfers. As such, the Trustee may not recover any of these amounts from

Moreno under 11 U.S.C. § 550(a).

      For the same reasons, and to complete the analysis, the Trustee has not

demonstrated that Moreno had access to the transfers. As discussed in the Clarifying

Opinion, “[c]ontrol of an entity is not enough to show access to the benefit. The party

must show that there was actual access. . . Percentage interests and annual payments are

not enough to show, as a legal conclusion, that Moreno had access to the transfers.”

Clarifying Opinion at 6 (citing McCooks, 319 B.R. at 592). As with the first element, the

Trustee relied solely on the same record presented on summary judgment—i.e., that

Moreno was the 50% owner of Aerodynamic and Casafin, and was entitled to annuity

payments from one of the DOH GRATs. 17 Even though Moreno was the manager for all

three transferees, there was no evidence that he was employed by any of the entities, and



      17   The DOH GRATs owned 50% of DOH Holdings, which in turn owned 80% of Frac Rentals.
                                           87
Moreno testified credibly that he relied on his family office to manage the cash of these

entities. The Court has no evidence that Moreno ever directed his family office to make

payments from these three transferees. Thus, the Trustee has failed to demonstrate how

Moreno had access to the funds transferred from Green Field. Because the Trustee has

not carried his burden on the first and third elements of the McCooks standard for

establishing Moreno as an ultimate beneficiary under 11 U.S.C. § 550(a), the Court

concludes that the Trustee may not recover any portions of the Aerodynamic Transfers,

Frac Rental Transfers or Casafin Transfers from Moreno.

      B. Claims Related to the PowerGen Business

      The Trustee asserts three basic theories against Moreno based on the PowerGen

transfer. First, the Trustee alleges that the transfer was fraudulent and that the value of

the business may be recovered from Moreno personally. Second, the Trustee alleges that

Moreno may be held liable for the transfer because Moreno breached his fiduciary duties

in authorizing the transfer to occur, harming Green Field by depriving it of the value of

the business. Third, the Trustee alleges that Moreno may be held liable for corporate waste.

These theories are addressed in order below.

      1. Fraudulent Transfer Theory

      The Trustee first seeks a determination that the PowerGen Transfer was a

fraudulent transfer, and asks the Court to award judgment against Moreno for the value

of the PowerGen business. Under this theory, the Court must first decide the threshold

question whether the Trustee has demonstrated a transfer of an interest in Debtor’s

property in a manner that may be avoidable—i.e., constructive or actual fraud—under
                                            88
section 548 of the Bankruptcy Code or applicable state law. As a predicate to avoiding

any transfer, the Trustee must first prove that Debtor held an interest in the property

transferred. Pension Transfer Corp. v. Beneficiaries Under the Third Amendment to Fruehauf

Trailer Corp. Retirement Plan No. 003 (In re Fruehauf Trailer Corp.), 444 F.3d 203, 211 (3d Cir.

2006) (quoting Mellon Bank, N.A. v. Metro Communications, Inc., 945 F.2d 635, 645 (3d

Cir. 1991)) (citing 11 U.S.C. § 548(a)(1); BFP v. Resolution Trust Corp., 511 U.S. 531, 535,

114 S. Ct. 1757, 128 L. Ed. 2d 556 (1994)). As the party “bringing the fraudulent conveyance

action,” the Trustee “bears the burden of proving each of these elements [of fraudulent

transfer] by a preponderance of the evidence.” In re Fruehauf Trailer Corp., 444 F.3d at 211

(citing Mellon Bank, N.A. v. Official Comm. of Unsecured Creditors of R.M.L. (In re R.M.L.), 92

F.3d 139, 144 (3d Cir. 1996)).

       Even if the Trustee carries his burden on this threshold question, the Court must

decide a second threshold question—whether Moreno is an “ultimate beneficiary” of the

so- called PowerGen transfer—before assessing damages. That is, because the transfer

went to TGS, not Moreno, the Trustee must also prove that Moreno was the “ultimate

beneficiary” of the transfer under section 550(a)(1) of the Bankruptcy Code.

          (a) PowerGen Was Not Property of Debtor.

       “The Bankruptcy Code defines property interests broadly, encompassing ‘all legal

or equitable interests of the debtor in property.’” In re Fruehauf Trailer Corp., 444 F.3d at

211 (quoting 11 U.S.C. § 541(a)(1)). The Third Circuit interprets “property of the debtor”

broadly to include anything of “value.” See id. (quoting Segal v. Rochelle, 382 U.S. 375, 379,


                                              89
86 S. Ct. 511, 15 L. Ed. 2d 428 (1966)); cf. In re R.M.L.), 92 F.3d at 148 (“We also agree that

the mere ‘opportunity’ to receive an economic benefit in the future constitutes ‘value’

under the Code.”). Nevertheless, at trial it was the Trustee’s burden to prove that Green

Field held a property interest in the so-called PowerGen business or opportunity. The

Trustee did not carry his burden for the following reasons.

      First, the Trustee could never fully articulate what Debtor owned or transferred

under the broad definition of PowerGen. Throughout trial, it remained unclear whether

the Trustee was seeking to avoid the transfer of a business, an opportunity, the equipment

related to the potential business opportunity or some combination of the foregoing. That

issue remained unclear at trial. While the Trustee presented evidence that Green Field

and its executives were aware of the potential value in the manufacturing and leasing of

turbine power generator units, the mere awareness of such an opportunity does not

render that opportunity an “asset” of Debtor under the Uniform Fraudulent Transfer Act.

See W. Oil & Gas J.V. v. Griffiths, 2002 WL 32319043, *3 (N.D. Tex. Oct. 2002) (granting

summary judgment for the defendant under the Texas Uniform Fraudulent Transfer Act,

because the plaintiff could not prove that the defendant held a property interest in an

opportunity, even though the defendant knew of the opportunity and advised others of

the potential value of the opportunity).

      While bankruptcy courts construe “property of the debtor” broadly, the Delaware

Supreme Court has held that a company’s “precarious financial position” and restrictions

imposed under loan covenants can prevent a company from claiming a right to a


                                              90
corporate opportunity. See Broz v. Cellular Info. Sys., 673 A.2d 148, 155 (Del. 1996). Further,

“for an opportunity to be deemed to belong to the fiduciary’s corporation, the corporation

must have an interest or expectancy in that opportunity.” Id. at 156. A company’s

“articulated business plan” and recent divestment practices can demonstrate whether the

opportunity belonged to the company. Id. (concluding that the company did not have an

interest in the opportunity because the articulated business plan did not contemplate new

acquisitions, and the company had been divesting similar assets).

      Based on the extensive record described above, the Court is unable to conclude that

Debtor had an interest or expectancy in the potential PowerGen business opportunity.

There is no question that Green Field never actually operated a PowerGen business.

Further, there is no dispute that Green Field lacked the capital necessary to begin a new

PowerGen start-up business on its own. Indeed, the only reason Moreno was exploring

the possibility of a separate PowerGen start-up was to fill a gap in capital to support Green

Field’s existing pressure pumping based business plan—to build out six or seven frac

spreads and diversify Green Field’s well services customer base. Green Field needed an

investor like GE to provide the capital necessary to start any new business, and the most

likely source of capital for such a business venture proved to be GE. While GE considered

allowing Green Field to own the leasing venture, it ultimately concluded that the leasing

company had to be held outside of Green Field. Nevertheless, Moreno negotiated with

GE to ensure that TPT would be the leasing company’s initial contract manufacturer, and

that TPT would earn a 25% mark-up on all units produced. Under the circumstances,


                                              91
given GE’s unfettered leverage over Moreno and Green Field, the Court concludes that

Green Field never truly had an opportunity to establish a PowerGen leasing company. At

the same time, however, by allowing Moreno and TPT to work directly with GE outside

of Green Field, the board of directors for Green Field made sure that Green Field would

still benefit from up to $400 million of revenue over the three-year manufacturing period.

Based on this record, the Court concludes that Green Field never held an interest in the

PowerGen leasing business opportunity and, consequently, the Trustee has failed to

establish that anything of value was transferred to TGS.

      This is also true from a technological perspective. The overwhelming evidence

demonstrated to the Court that Green Field never owned an interest in McIntyre’s

intellectual property. This point was made clear from the very formation of TPT, which

was a compromise between Green Field and McIntyre. Under the compromise, TPT

would hold only McIntyre’s Frac Stack Pack intellectual property, while McIntyre would

retain all rights to his other intellectual property. Both Moreno and McIntyre testified that

they could not agree on a value for McIntyre’s other intellectual property. Thus, TPT was

limited to the Frac Stack Pack technology.

      Moreno testified credibly that if he had tried to start a PowerGen business without

McIntyre’s consent, McIntyre would have had a valid claim against Green Field for

stealing McIntyre’s intellectual property. While Moreno went into deep discussions with

GE before anyone at GE raised this issue with Moreno, it was always apparent from TPT’s

records that not even TPT owned the right and know-how to manufacture McIntyre’s


                                             92
power generator units. TPT and Green Field could only acquire those rights and

information if McIntyre was willing to contribute his PowerGen intellectual property and

know-how into TPT. Ultimately, once GE demonstrated its willingness to advance money

into TGS, Moreno convinced McIntyre to contribute his PowerGen intellectual property

into TPT, but that did not occur until June, 2013— more than one month after the alleged

PowerGen transfer occurred.

      Thus, based on the record presented, the Court finds and concludes that the

Trustee has failed to demonstrate the existence of a property interest of Green Field in the

PowerGen technology or business. At all relevant times, the technology belonged to

McIntyre, and Green Field never had an interest in the PowerGen leasing business

opportunity.

          (b) Any Transfers to TGS Were Not Actually or Constructively Fraudulent

      Even if the Trustee could establish that Green Field held an interest in the so-called

PowerGen business or opportunity, the transfer is not avoidable because there is

insufficient evidence of actual or constructive fraud. To avoid a transfer as constructively

fraudulent, a plaintiff must demonstrate: (i) a transfer within the applicable time period;

(ii) the debtor’s insolvency; and (iii) a lack of reasonably equivalent value (or fair

consideration). See Charys Liq. Trust v. McMahan Sec. Co. L.P. (In re Charys Holding Co.), 443

B.R. 628, 636 (Bankr. D. Del. 2010). Here, Debtor’s insolvency is not in dispute. (Stipulation

No. 92). Thus, the relevant issues for trial were: (a) whether and when the alleged transfer

occurred, if ever; and (b) whether Green Field received reasonably equivalent value or


                                             93
fair consideration in exchange for any transfer.

       The Trustee was required to prove that Green Field received less than reasonably

equivalent value (or fair consideration) in exchange for the alleged transfer. Mellon Bank,

N.A. v. Metro Communications, Inc., 945 F.2d 635, 646 (3d Cir. 1991); 11 U.S.C. §

548(a)(2)(A). In determining whether a debtor received reasonably equivalent value, the

Third Circuit applies a two-step analysis: (a) first, whether the debtor received any value

from the transaction in question; and (b) whether that value was reasonably equivalent

to the value transferred, considering a totality of circumstances. See Mellon Bank, N.A. v.

Official Comm. of Unsecured Creditors of R.M.L. (In re R.M.L.), 92 F.3d 139, 152 (3d Cir. 1996).

The Trustee contends that the transfer occurred on May 13, 2013, the day that Green

Field’s shareholders and board of directors executed the Consent Solicitation agreeing to

waive any potential PowerGen opportunity to allow Moreno, TGS and TPT to engage GE

for the potential venture. Without reaching any conclusions over what was transferred

on that date, the critical issue for the Court to decide is whether Debtor received

reasonably equivalent value in exchange for what it gave up on May 13, 2013. On this

issue, the Court concludes that the Trustee failed to carry his burden.

       As a direct result of the consent executed on May 13, 2013, GE advanced $25 million

to TGS. While Moreno personally guaranteed this obligation, Green Field was not

required to sign the note or guaranty the obligation. Thus, Green Field took on no new

debt on May 13, 2013. Instead, Moreno caused over $19 million of the GEOG Note

proceeds to be used for inventory purchases at prices that Green Field could not have


                                              94
obtained in a true arm’s length third-party sale. This inventory sale gave Green Field

immediate liquidity in an amount that allowed the company to pay its semi-annual

interest payment to bondholders and avoid payment defaults to its other creditors.

      Meanwhile, the Project Cayenne Term Sheet attached to the TGS note provided for

TPT to become TGS’s contract manufacturer. Ultimately, as a result of the deal negotiated

by Moreno, TPT entered into the Tri-Party Agreement under which Debtor was

effectively relieved of its ongoing obligations to pay TPT’s overhead costs, and as the

result of which Green Field became entitled to half of the profits generated by TPT. In

other words, in exchange for a consent that gave up nothing on behalf of Green Field,

Green Field received an immediate influx of over $20 million in cash and an agreement to

earn up to $400 million in future revenues. On balance, the Court concludes that Green

Field did receive reasonably equivalent value than it gave up on May 13, 2013. As such,

the Court concludes that the so-called PowerGen transfer of May 13, 2013, is not avoidable

as a constructive fraudulent transfer.

      Nor can the Trustee avoid the PowerGen transfer as an actual fraudulent transfer.

The proof required to show actual fraud is higher than that required to establish

constructive fraud. To avoid a transaction under section 548(a)(1)(A) of the Bankruptcy

Code, the Trustee must show that the transaction was made “with actual intent to hinder,

delay or defraud” creditors. Official Comm. of Unsecured Creditors of Fedders N. Am., Inc. v.

Goldman Sachs Credit Partners L.P. (In re Fedders N. Am., Inc.), 405 B.R. 527, 545 (Bankr. D.

Del. 2009). Because direct evidence of an actual fraudulent transfer is often unavailable,


                                             95
courts generally rely on circumstantial evidence, or “badges of fraud,” to infer the

debtor’s fraudulent intent. See id. (citing In re Hechinger Inv. Co. of Del., 327 B.R. 537, 550-

51 (D. Del. 2005); Dobin v. Hill (In re Hill), 342 B.R. 183, 198 (Bankr. D. N.J. 2006)).

       The “badges of fraud” considered by courts include, but are not limited to: (1) the

relationship between the debtor and the transferee; (2) consideration for the conveyance;

(3) insolvency or indebtedness of the debtors; (4) how much of the debtor's estate was

transferred; (5) reservation of benefits, control or dominion by the debtor over the

property transferred; and (6) secrecy or concealment of the transaction. See id.

       The complete statutory list of factors to consider under DUFTA are as follows:

       (1)    The transfer or obligation was to an insider;

       (2)    The debtor retained possession or control of the property transferred after
the transfer;
       (3)    The transfer or obligation was disclosed or concealed;

      (4)   Before the transfer was made or obligation was incurred, the debtor had
been sued or threatened with suit;

       (5)    The transfer was of substantially all the debtor's assets;

       (6)   The debtor absconded;

       (7)   The debtor removed or concealed assets;

      (8)    The value of the consideration received by the debtor was reasonably
equivalent to the value of the asset transferred or the amount of the obligation incurred;

     (9)    The debtor was insolvent or became insolvent shortly after the transfer was
made or the obligation was incurred;

      (10) The transfer occurred shortly before or shortly after a substantial debt was
incurred; and



                                               96
       (11) The debtor transferred the essential assets of the business to a lienor who
transferred the assets to an insider of the debtor.

Uniform Fraudulent Transfer Act, Del. C. § 1304(b).

      In the Second Amended Complaint, the Trustee alleged only a handful of the

foregoing factors—i.e., that the PowerGen Transfer was made to or for the benefit of an

insider; that Debtor received no value or less than reasonably equivalent value for the

transfer; that Debtor was insolvent at the time of the transfer; and that the PowerGen

business was valuable. No single factor is determinative, and the Court must consider the

totality of circumstances. At summary judgment, the Trustee had asserted only a few

badges, and, at trial, failed to prove anything beyond what Defendants stipulated before

trial. Specifically, Defendants did not dispute that Green Field was insolvent and that the

Consent Solicitation authorized Moreno to continue negotiations with TGS—an entity

controlled by an insider of Green Field. At trial, the Trustee did not prove that anything

had been concealed, and for the reasons discussed above, the Trustee did not carry his

burden in proving that Green Field received less than reasonably equivalent value for

what it gave up or transferred. Under the circumstances, the Court concludes that the

Trustee has not carried his burden in proving that there has been a constructive or actual

fraudulent transfer. See In re Fedders N. Am., Inc., 405 B.R. at 545.

          (c) Moreno Was Not the “Ultimate Beneficiary” of PowerGen.

      Even if the Trustee had demonstrated Green Field’s interest in PowerGen, the

Trustee cannot recover the value from Moreno, because the Trustee has failed to prove

that Moreno was the beneficiary of any transfer to TGS. As discussed above, Moreno is

                                              97
the manager of TGS, but holds no ownership interest in the entity. He is the settlor of a

GRAT that owns approximately 45% of DOH Holdings, the parent of TGS. He testified

credibly and without being controverted that he received no distributions, dividends or

salaries from TGS. Further, Moreno personally guaranteed the $25 million note to GE,

and pledged his personal wealth to Goldman Sachs and Powermeister in order to borrow

funds. Under the circumstances, the Trustee has not demonstrated that Moreno received

any actual benefit from any transfer to TGS. Accordingly, Moreno cannot be held liable

under section 550(a) for any avoidable transfer made to TGS.

       2. Breach of Fiduciary Duty

       The Delaware Supreme Court has held that directors and officers of a Delaware

corporation owe the corporation and its shareholders a “triad” of duties. See Malone v.

Brincat, 722 A.2d 5, 10 (Del. 1998); In re Fedders N. Am., Inc., 405 B.R. at 539. “This triad is

composed of the duty of care, the duty of loyalty, and the duty to act in good faith.” In re

Fedders N. Am., Inc., 405 B.R. at 539 (citing Malone, 722 A.2d at 10).

       A plaintiff cannot prove a breach of the duty of care without a showing of gross

negligence. See id. (citing Cargill, Inc. v. JWH Special Circumstance LLC, 959 A.2d 1096, 1113

(Del. Ch. 2008)). Presentation to a board may not be required “where the opportunity is

one that the corporation is incapable of exercising.” See Broz v. Cellular Info. Sys., 673 A.2d

148, 157-158 (Del. 1996); see also Wolfensohn v. Madison Fund, Inc., 253 A.2d 72, 76 (1969).

       In the present case, Moreno’s duty of care is not in question. Rather, the Trustee

asserts two claims for breach of loyalty and good faith (Counts 3 and 13) based on: (a) the


                                              98
alleged fraudulent transfer of the PowerGen business to TGS; and (b) Moreno’s alleged

conduct in preventing MGH Holdings from purchasing stock under the SPAs. As a

threshold matter, these are alternative legal theories to the Trustee’s fraudulent transfer

theories (Counts 1 and 2) and the Trustee’s tortious interference theory (Count 14). The

Court addresses the merits of each claim below.

       Through Count 3, the Trustee asserts a claim directly against Moreno for

conspiracy or aiding and abetting an alleged fraudulent transfer to TGS, which the Court

has already addressed. “The authorities are . . . clear that there is no such thing as liability

for aiding and abetting a fraudulent conveyance or conspiracy to commit a fraudulent

transfer as a matter of federal law under the Code.” In re Fedders N. Am., Inc., 405 B.R. at

549 (citations omitted). Even if the Trustee could have established that Green Field

(through Moreno) defrauded its creditors by transferring a PowerGen business to TGS,

the Trustee would still have been required to prove how Moreno benefited from the

transfer under the “ultimate beneficiary” standards of section 550(a). See generally In re

McCook Metals LLC, 319 B.R. 570, 591 (Bankr. N.D. Ill. 2005). For the reasons already

discussed above, the Trustee failed to prove that the Consent Solicitation of May 13, 2013,

constituted an actual or constructive fraudulent transfer. Further, the Trustee failed to

demonstrate how Moreno, as the manager of TGS, received an actual benefit from the

alleged transfer.

       Nevertheless, in the interest of completeness and the record, the Court addresses

the merits of the fiduciary duty claims. “A claim for breach of the duty of loyalty requires


                                              99
a showing that a fiduciary was on both sides of a transaction and that the transaction was

not entirely fair to the company.” See In re Fedders N. Am., Inc., 405 B.R. at 540. “Delaware

has three tiers of review for evaluating director decision-making: the business judgment

rule, enhanced scrutiny, and entire fairness. The business judgment rule is the default

standard of review.” Reis v. Hazelett Strip-Casting Corp., 28 A.3d 442, 457 (Del. Ch. 2011).

      The Court concludes that the Trustee has not carried his burden in showing that

Moreno was truly on both sides of the PowerGen transaction. While it is undisputed that

Moreno was an officer and director of Green Field and was technically the manager of

TGS, the overwhelming evidence presented at trial showed that Moreno was not

negotiating with himself to transfer PowerGen to TGS. Rather, he was negotiating with

GE extensively over the course of several months in an effort to entice GE to invest directly

into Green Field, consistent with his fiduciary duties to Green Field. When GE finally

decided that it would not invest in Green Field directly, Moreno found a way to bring

liquidity to Green Field, monetize illiquid assets, and convert TPT from a cost-center into

a profit-center for Green Field. The undisputed evidence demonstrated to the Court that

Moreno negotiated these points, not with himself, but with GE over the course of several

months. Accordingly, the Court concludes that Moreno was not really on both sides of

the transaction that led to the PowerGen business being started up within TGS. Moreno

negotiated with GE and acted in the best interests of Green Field in doing so. It follows

then that the ordinary business judgment standard applies to Moreno’s actions as an

officer and director of Green Field.


                                            100
          (a)   Moreno’s Actions Were Consistent with His Fiduciary Duties.

       The business judgment rule presumes that “in making a business decision the

directors of a corporation acted on an informed basis, in good faith, and in the honest

belief that the action taken was in the best interests of the company.” Reis, 28 A.3d at 457

(quoting Aronson v. Lewis, 473 A.2d 805, 812 (Del. 1984)). The duty to act in good faith “is

a subsidiary element of the duty of loyalty.” In re Fedders N. Am., Inc., 405 B.R. at 540

(citing Stone v. Ritter, 911 A.2d 362, 370 (Del. 2006)).

       The Delaware Supreme Court has identified three examples of conduct that
       may establish a failure to act in good faith. First, it has held that such a failure
       may be shown where a director “intentionally acts with a purpose other than
       that of advancing the best interests of the corporation.” [] Second, it has held
       that a failure may be proven where a director “acts with the intent to violate
       applicable positive law.” [] Third, it has held that a failure may be shown
       where the director “intentionally fails to act in the face of a known duty to
       act, demonstrating a conscious disregard for his duties.” [] The court noted,
       however, that this list of examples is not necessarily exclusive. More
       specifically, it said there “may be other examples of bad faith yet to be
       proven or alleged, but these three are the most salient.” []

Id. (quoting In re Walt Disney Co. Derivative Litigation, 906 A.2d 27, 67 (Del. 2006)).

       Based on the evidence presented, the Court concludes that Moreno’s actions as

CEO and chairman of the board of Green Field were made in the best interests of Green

Field, consistent with reasonable business judgment. In the present case, there was a

legitimate reason to execute the Consent Solicitation on May 13, 2013—GE emerged as

the only source of capital sufficient to give Green Field the liquidity it needed to make

interest payments under the Indenture and bring Green Field’s business plan back on

track, and GE was insisting on the execution of the Consent Solicitation before it would

advance any funds. Moreno and other members of the board relied on advice of Green
                                               101
Field’s corporate counsel, Latham & Watkins, to execute whatever documents were

necessary to bring immediate liquidity into the company. By executing the Consent

Solicitation, Moreno and the remaining board members did not believe they were giving

up anything of value, because the PowerGen opportunity was unavailable without GE’s

seed capital, and GE was unwilling to invest in Green Field directly. On the other hand,

Moreno and the other board members understood that, by executing the Consent

Solicitation, GE would advance $25 million to TGS, which TGS then made available to

Green Field to pay interest on its senior secured notes. Additionally, once the PowerGen

leasing business was properly capitalized, TPT would start to earn 25% profits on each

unit it manufactured and sold to TGS, allowing Green Field to realize positive cash flow

from its 50% interest in the manufacturing subsidiary. The Court therefore finds that

Moreno was motivated by his belief that his negotiations with GE would save Green Field,

and the trial evidence corroborates Moreno’s position. Under the circumstances, the

Court concludes that Moreno did not breach his fiduciary duties to Green Field, as such

actions were protected by the business judgment rule.

      The Court further concludes that, while inapplicable to the facts presented,

Moreno’s actions would have satisfied Delaware’s heightened fiduciary duty standards.

The Court provides the following analysis, for the sake of completeness, but concludes

that neither heightened standard applies to the facts of this case.




                                            102
          (b)    Moreno’s Actions Satisfy the Enhanced Scrutiny Test.

      Enhanced scrutiny is Delaware’s intermediate standard of review. Framed

generally, it requires that the defendant fiduciaries “bear the burden of persuasion to

show that their motivations were proper and not selfish” and that “their actions were

reasonable in relation to their legitimate objective.” Mercier v. Inter-Tel (Del.), Inc., 929

A.2d 786, 810 (Del. Ch. 2007).

      Enhanced scrutiny applies when the realities of the decision-making context can

subtly undermine the decisions of even independent and disinterested directors. The

Unocal case involves resistance to a hostile takeover, where there is an “omnipresent

specter” that target directors may be influenced by and act to further their own interests

or those of incumbent management, “rather than those of the corporation and its

shareholders.” Unocal Corp. v. Mesa Petroleum Co., 493 A.2d 946, 954-55 (Del. 1985).

Tailored for this context, enhanced scrutiny requires that directors who take defensive

action against a hostile takeover show (i) that “they had reasonable grounds for believing

that a danger to corporate policy and effectiveness existed,” and (ii) that the response

selected was “reasonable in relation to the threat posed.” Reis, 28 A.3d at 457 (quoting

Unocal, 493 A.2d at 954-55).

      In the present case, Moreno had reasonable grounds for believing that Debtor was

facing a liquidity crisis. The undisputed evidence demonstrated that a slowdown in the

fracking market left a hole in Green Field’s operating cash flow, preventing it from

completing its business plan to build out six or more frac spreads and expand its


                                            103
hydraulic fracturing customer base to be less reliant on Shell. Moreno spent most of the

second half of 2012 and the entire first quarter of 2013 trying to raise new capital to get

Green Field’s business plan back on track.

      While Kearns, the Trustee’s expert, testified that he believed that Green Field could

have found a willing investor had it maintained its PowerGen rights in bankruptcy, the

overwhelming and uncontroverted evidence directly contradicts Kearns’s uninformed

beliefs. Not only did Green Field lack a contractual right to McIntyre’s PowerGen

intellectual property as of May 13, 2013, but Moreno and Green Field’s management had

been trying for months to raise the capital needed to start up the business with Green Field

to no avail. Moreno’s efforts included meetings with dozens of potential investors, existing

bondholders and strategic investors like GE. After months of searching, the best Moreno

could do was sign personal guarantees to borrow from GE (through TGS), Goldman

Sachs (through the DOH GRATs) and Powermeister (through DOH Holdings). None of

those lenders were willing to lend to or invest in Green Field directly. Only by taking

those actions was Moreno able to insert approximately $50 million for the benefit of Green

Field. Further, while McIntyre was aware of these negotiations, the earliest

documentation of his purported contribution of PowerGen intellectual property into TPT

came in June 2013, over a month after the execution of the Consent Solicitation. The Court

does not accept the Trustee’s suggestion that Green Field had other reasonable alternatives.




                                             104
          (c) Moreno’s Dealings with Green Field Satisfy “Entire Fairness” Test.

      While the Trustee failed to prove that Moreno was on both sides of the transaction,

the Court will consider whether the transaction satisfies the “entire fairness” standard, in

the interest of completeness. Miller v. McCown De Leeuw & Co., Inc. (In re The Brown

Schools), 386 B.R. 37, 47 (Bankr. D. Del. 2008). The “entire fairness” standard requires proof

of both: (i) fair dealing and (ii) fair price, examined together as a whole. Official Unsecured

Creditors' Comm. of Broadstripe, LLC v. Highland Capital Mgmt., L.P. (In re Broadstripe, LLC),

444 B.R. 51, 106 (Bankr. D. Del. 2010).

      (i) “Fair dealing” involves elements such as (a) when the transaction was
          timed, (b) how it was initiated, (c) how it was structured, (d) how it was
          negotiated, (e) how it was disclosed to the directors, and (f) how the
          approvals of the directors and the stockholders were obtained.

      (ii) “Fair price” includes such considerations as “economic and financial
          considerations of the proposed merger, including all relevant factors:
          assets, market value, earnings, future prospects, and any other elements
          that affect the intrinsic or inherent value of a company’s stock.”

Id. (citing Weinberger v. Uop, 457 A.2d 701, 710-11 (Del. 1983))

      In the present case, the evidence presented by Moreno was sufficient to satisfy

Moreno’s burden under the “entire fairness” standard. Specifically, Moreno established

that he dealt with Green Field in a fair manner. Negotiations with GE were initiated at

least six months before the Green Field liquidity crises came to a head, and Moreno fought

hard to get a transaction with GE to close in March, 2013, with two months to spare before

interest payments came due. During this process, it appeared at various points in time as

though GE was willing to invest directly in GE, but GE frequently changed its mind and

ultimately withdrew from negotiations without consummating anything more than the
                                             105
GEOG Note with the Term Sheet attached. Moreno’s efforts to raise capital were disclosed

to bondholders and the board of directors as early as November, 2012, and Moreno

continuously kept bondholders and outside directors apprised of his discussions with

GE, both on quarterly conference calls as well as through frequent phone calls to Teetsel

and Kilgore.

      The Court is persuaded that the board approved the transaction in a reasonable

manner and on an informed, real-time basis. As Kilgore testified, the board had followed

Moreno’s negotiations with GE since November of 2012 and deliberated the need for a

formal consent in April, 2013. At the time, the board decided that no formal consent was

necessary because the company was not giving anything up. When Green Field’s

corporate counsel (Latham & Watkins) advised the board that the Consent Solicitation

would satisfy GE’s lending conditions requiring Green Field to give any corporate assets

away, the company’s CFO, Blackwell, circulated the Consent Solicitation to each director.

Each director executed the Consent Solicitation on the spot, having deliberated the matter

in previous conference calls and fully understanding that Green Field was not giving

anything up by “waiving” PowerGen. During their live testimony, Kilgore and Fontova

both explained that Green Field was receiving far more from Moreno’s negotiations with

GE than Green Field was giving up—specifically, Green Field would receive most of the

$25 million that GE was loaning to TGS and Moreno and a future source of revenue

through its manufacturing subsidiary. Although a meeting of the Board, with discussion

and exchanging thoughts and concerns was the preferable procedure, the Court


                                           106
concludes that Moreno dealt fairly in obtaining approval of the Consent Solicitation.

      The Court also concludes that Green Field received a “fair price” in exchange for

waiving the PowerGen opportunity. As the board members testified, Green Field was not

giving anything up, except the potential opportunity to participate in the leasing side of

a PowerGen business, even though the record demonstrated that there was no funding

available to Green Field to participate in that side of the business. Even if the Court

accepts Kearns’s $26.9 million assessment of the value for the leasing side of the

PowerGen business, the Court agrees with Sowards that Green Field received far more in

excess of this amount in exchange for its “waiver” of the opportunity. Specifically, but for

the Consent Solicitation from the board, GE would not have advanced the first $25 million

and negotiations would likely have ceased. With the Consent Solicitation, GE advanced

funds to TGS, knowing that TGS would use the funds to “purchase” inventory from

Green Field at a substantial mark-up—so substantial that it allowed Green Field to make

its $17 million semi-annual interest payment to bondholders. In addition to the inventory

sales, Green Field was reimbursed over $1 million for its executives’ time trying to

develop the business within Green Field, and TPT began producing PowerGen units to

sell to TGS at a 25% profit margin, half of which would supplement Green Field’s cash

flow. Under the circumstances, the Court concludes that Green Field received a “fair

price” in exchange for the board’s Consent Solicitation to allow Moreno and TPT to work

with GE and TGS directly on the PowerGen business. As such, Moreno’s actions would

not constitute a breach of his fiduciary duties, even under the heightened “entire fairness”


                                            107
standard.

      3. Corporate Waste

      Delaware law recognizes a claim for corporate waste where the plaintiff establishes

“particularized facts showing that the corporation, in essence, gave away assets for no

consideration.” See Resnik v. Woertz, 774 F. Supp. 2d 614, 635 (D. Del. 2011) (quoting Green

v. Phillips, C.A. No. 14436, 1996 WL 342093, at *5 (Del. Ch. June 19, 1996)). “Waste has

been described as ‘an exchange of corporate assets for consideration so disproportionally

small as to lie beyond the range at which any reasonable person might be willing to trade.

Most often the claim is associated with a transfer of corporate assets that serves no

corporate purpose.’” In re USDigital, Inc., 443 B.R. 22, 47-48 (Bankr. D. Del. 2011) (quoting

Weiss v. Swanson, 948 A.2d 433, 450 (Del.Ch. Mar.7, 2008)).

      “The test for corporate waste is an ‘extreme test, very rarely satisfied by

shareholder plaintiff.’” Id. In USDigital, the Bankruptcy Court explained that a transaction

could be considered corporate waste if the company decided to spin off a new venture

that it had invested operating funds to develop without making arrangements for

reimbursement. See id. at 48. In this case, however, Green Field made arrangements for

TGS to reimburse Green Field over $1 million for executives’ time and expenses incurred

between November 2012 and June 2013. (JX 1, Stipulation No. 95). Further, both Fontova

(an inside director) and Kilgore (an outside director) explained their understanding of

what Green Field stood to gain by consenting to Moreno’s continued negotiations with

GE through the external entity TGS. Green Field stood to gain immediate liquidity from


                                            108
the sale of its stale and illiquid inventory, plus Green Field stood to receive future

revenues from TPT which, under the terms of the Tri-Party Agreement, would no longer

weigh down Green Field’s balance sheet as a cost center. Even if the Court accepted

Kearns’s value for the PowerGen business, without discount, the Trustee has failed to

prove that the Consent Solicitation gave away an asset for little or no consideration. The

Consent Solicitation opened a door of liquidity for Green Field that was previously closed.

       II. BREACHES OF THE SHARE PURCHASE AGREEMENTS

       A. Liability of MOR MGH

       The Trustee seeks damages for MOR MGH’s breaches of the 2012 and 2013 SPAs,

respectively. Under applicable New York law, 18 “an action for breach of contract requires

proof of (1) a contract; (2) performance of the contract by one party; (3) breach by the other

party; and (4) damages.” In re Delta Mills, Inc., 404 B.R. 95, 105 (Bankr. D. Del. 2009) (quoting

First Investors Corp. v. Liberty Mut. Ins. Co., 152 F.3d 162, 168 (2d Cir. 1998)). In its SJ Opinion,

the Court determined that the first two elements were uncontested and that “the 2012 SPA

was breached and that MOR MGH and MMR did not make their required purchases for each

of the first two quarters of 2013.” D.I. 463 at pp. 36-37, 39. The Court also found that “MOR

MGH never made the $10,000,000 purchase under the 2013 SPA, as required.” Id. at p.

39. Both in the SJ Opinion and its Reconsideration Order, the Court denied awarding

judgment to the Trustee at that time on the basis that “[w]hether Green Field was or was not




       18 The Court previously decided in its SJ Opinion that New York law applies to the Trustee’s
contract-related claims, including breach of contract and tortious interference. D.I. 463 at pp. 36, 41.

                                                  109
in the ‘same economic position’ that it would have been without the breach of contract is an

issue that remains for trial.” D.I. 473 at p. 4. With the trial record before it, the Court now finds

that Green Field was damaged by MOR MGH’s breaches of the SPAs.

       As the Court previously articulated in its SJ Opinion, “[u]nder New York law, the

normal measure of damages for breach of contract is expectation damages - - the amount

necessary to put the aggrieved party in as good a position as it would have been had the

contract been fully performed.” McKinley Allsopp, Inc. v. Jetborne Int’l., Inc., No. 89 Civ. 1489

(PNL) 1990 WL 138959, at *8 (S.D.N.Y. Sept. 19, 1990); see also Topps Co., Inc. v. Cadbury Stani

S.A.I.C., 380 F. Supp. 2d 250, 261 (S.D.N.Y. 2005) (“Damages for a breach of contract are

normally limited to the amount necessary to put the plaintiff in the same economic position

plaintiff would have occupied had the breaching party performed the contract.”). At

summary judgment, the Trustee asked the Court to follow those cases holding that “under

New York law, where the breach of contract was a failure to pay money, the plaintiff is entitled

to recover the unpaid amount due under the contract plus interest.” House of Diamonds v.

Borgioni, LLC, 737 F. Supp. 2d 162, 172 (S.D.N.Y. 2010) (citing Scavenger, Inc. v. GT Interactive

Software Corp., 289 A.D.2d 58, 58-59 (N.Y. App. Div. 2001)). The Court declined to do so out of

concern that damages beyond failure to receive the amounts due under the contract needed

to be established. Two cases aid in providing context. See Stokoe v. E-Lionheart, LLC, 129

A.D.3d 703, 704 (N.Y. App. Div. 2015) (“Thus, contrary to the conclusion of the Supreme

Court, the plaintiffs are entitled to recover, as damages, the amounts due under the

promissory notes and guarantees. The plaintiffs established, prima facie, the amounts that


                                                110
were due under the promissory notes and guarantees.”); cf. Bi-Economy Market, Inc. v.

Harleysville Ins. Co. of N.Y., 10 N.Y.3d 187, 193 (2008) (“With agreements to pay money . . .

the sole purpose of the contract is to pay for something given in exchange. In such cases, what

the payee plans to do with the money is external and irrelevant to the contract itself.”). The

Court now holds that the Trustee has met his burden of proof of damages by establishing non-

payment of the amounts owed under the 2012 and 2013 SPAs.

       The Court holds that Green Field would have been in a better economic position had

MOR MGH complied with its SPA obligations. First, Moreno testified at trial that “[i]t would

have been beneficial for Green Field to have every dollar it could find.” Trial Tr. 469:17-19.

He also testified that the absence of cash “is absolutely the kiss of death” to a company. Trial

Tr. 478:12-17. Moreno also acknowledged that had the SPAs been fulfilled, Green Field would

have been able to make the required interest payments under the Shell Contract. Trial Tr.

469:20-470:3. Green Field then would have avoided its cross-defaults under the Shell Contract

and the Bond Indenture. See Stip. Facts ¶ 83. Accordingly, the Court holds that Green Field

would have been in a better economic position had MOR MGH and MMR complied with the

SPAs than it was as a result of the breach.

       Furthermore, MOR MGH, through Moreno, had access to additional funds to make the

payments, without impacting the ability of TGS to satisfy its obligations to TPT in connection

with the manufacture of the PowerGen units. The evidence at trial established that Moreno

or his entity MOR DOH, which owned TGS, borrowed at least $85 million from GE, Goldman

Sachs and Powermeister between May and August 2013. Trial Tr. 843:7-844:19. Putting aside


                                              111
Moreno’s characterization of certain transactions as “capital contributions,” the evidence

establishes that approximately $48 million of transactions between TGS and Green Field

occurred during this time period in the form of turbine sales ($23M) and deposits ($25M). JX

3; DX 221; Trial Tr. 844:11-846:10. From the remaining $37 million of available funds, Moreno

admitted—only after being confronted with a document from his estate planning

professionals—that $10 million was improperly siphoned off to purchase his Dallas home.

Trial Tr. 411:18-420:12, 844:11-19. The additional $27 million was completely unaccounted for.

Trial Tr. 844:20-846:10; JX 3; DX 221. That $37 million was thus available to satisfy the $17

million in SPA obligations, without impacting in any way TGS’ obligations to TPT. Further,

Moreno could have borrowed additional money on behalf of MOR MGH in order to fulfill its

obligations under the SPAs. Moreno acknowledged that whatever money either TGS or MOR

MGH had in its possession was derived from money borrowed by Moreno. Trial Tr. 846:23-

847:8. Indeed, all of the money that Defendants allege TGS paid to Green Field to satisfy the

SPA obligations was either from Moreno’s personal funds or money that he borrowed. Trial

Tr. 817:14-24, 846:23-847:8. 19

       At summary judgment, Moreno argued that he satisfied MOR MGH’s obligations

under the SPAs by contributing $66 million in funds to Green Field from other entities. At

trial, Moreno again testified about these payments. Trial Tr. Conf. 3/20 at 5:16-6:8. The Court,

in its earlier SJ Opinion, already rejected Moreno’s argument that these payments constitute


       19 Moreno had previously borrowed money based on the strength of his personal financial
statement, which listed his total assets at $252 million. Trial Tr. 3/22 Conf. 6:11-8:15. He also
acknowledged that TGS had no creditworthiness of its own, and thus relied entirely on Moreno’s
personal finances to borrow money on behalf of TGS. Trial Tr. 3/22 Conf. 15:24-16:3.
                                                112
substitute performance for MOR MGH’s breaches of the SPAs. D.I. 463 at pp. 38-39. Moreno

now argues that those payments demonstrate his good faith effort to benefit Green Field.

       Moreno also testified at trial that there was a material adverse change that relieved him

of his obligations under the 2012 SPA. Trial Tr. 470:11-16. In none of his contemporaneous

public disclosures disclosing the defaults did Moreno assert any potential material adverse

change. PX 171; PX 174 at p. 8. Additionally, he promised to cure the defaults, demonstrating

that he still believed he had an obligation that he needed to fulfill. Trial Tr. 445:10-446:7; PX

177 at p. 5. The Court has already determined that the SPAs were breached. D.I. 463 at p. 39.

The Court finds that Moreno’s argument is without merit.

       Accordingly, the Trustee has proven that Green Field suffered damages in the amount

of $15,961,923 due to MOR MGH’s failure to honor its obligations under the 2012 and 2013

SPAs. The Trustee prevails on damages, plus applicable prejudgment interest. The New York

legal interest rate is 9% per annum, N.Y. C.P.L.R. § 5004, and is calculated on a simple interest

basis. Marfia v. T.C. Ziraat Bankasi, 147 F.3d 83, 90 (2d Cir. 1998). New York law provides that

prejudgment interest must be computed

       from the earliest ascertainable date the cause of action existed, except that
       interest upon damages incurred thereafter shall be computed from the date
       incurred. Where such damages were incurred at various times, interest shall be
       computed upon each item from the date it was incurred or upon all of the
       damages from a single reasonable intermediate date.

N.Y. C.P.L.R. § 5001(b) (McKinney’s 2016). The Trustee is therefore entitled to prejudgment

interest of 9% from May 15, 2013 to present with respect to the first quarter 2013 required

but unperformed purchase of $3,968,606; from August 19, 2013 to present with respect to


                                              113
second quarter 2013 required but unperformed purchase of $1,993,317; and from June 28, 2013

to present with respect to the required but unperformed $10 million purchase under the 2013

SPA. Pre-judgment interest in the amount of $7,208,235.50 has accrued through June 29, 2018,

the date of the Trustee’s filing. Prejudgment interest continues to accrue at the rate of $3,935.82

per day, until the date of judgment.

       B. Moreno’s Tortious Interference

       The Trustee seeks damages against Moreno personally for his tortious interference

with the obligations of MOR MGH and MMR under the SPAs. Under New York law, “[t]he

elements of a tortious interference with contract claim are well established—the existence of

a valid contract, the tortfeasor’s knowledge of the contract and intentional interference with

it, the resulting breach and damages.” Hoag v. Chancellor, Inc., 677 N.Y.S.2d 531, 533 (N.Y.

App. Div. 1998). In the Court’s SJ Opinion, the Court determined that the 2012 and 2013 SPAs

were valid contracts, that Moreno had knowledge of those contracts, and that the contracts

had been breached due to MOR MGH and MMR’s nonpayments. D.I. 463 at pp. 36-39, 42. As

described above, the Court finds that Green Field was damaged as a result of the breaches.

Thus, the Court must decide whether Moreno interfered with MOR MGH and MMR’s

obligations under the SPAs and whether he acted with the requisite level of intent.

       The Court finds that Moreno intentionally interfered with the obligations of MOR

MGH under the SPAs. Moreno was the manager of MOR MGH. Stip. Facts ¶ 8; Trial Tr. 62:2-

12; PX 92 at § 3.2. MOR MGH, in turn, was owned by two grantor retained annuity trusts,

collectively referred to as the MGH GRATs. Stip. Facts ¶ 9. Moreno was responsible for

managing the assets and investments of the MGH GRATs. Trial Tr. 67:17-20, 75:13-76:2.
                                               114
Accordingly, Moreno exercised full control over MOR MGH and controlled whether or not it

made payments in compliance with its obligations under the SPAs.

       The Court also finds that Moreno interfered with MMR’s obligations under the 2012

SPA. Moreno was aware that if he did not cause MOR MGH to make its payment and Moreno

did not contribute his one-third share of MMR’s obligations, then his partners in MMR would

likewise not follow through with payment. Trial Tr. 388:2-392:14; PX 148; PX 149. Blackwell,

who was responsible for sending the notices to the shareholders and was responsible for

Green Field’s finances, testified that Rucks and Moody were not going to make their funding

calls unless Moreno made his. Blackwell Dep. 55:13-17. Even though Moreno directed

Blackwell to represent to Moody and Rucks that Moreno was intending to make the payments,

Moreno had no intention to perform, did not perform and, as a result, caused Moody and

Rucks to breach the 2012 SPA. Blackwell Dep. 42:11-44:16; 55:7-12; PX 148. Moreno was thus

responsible for interfering with MMR’s obligations.

       The Court also finds that Moreno acted with the requisite level of intent when he

interfered with the obligations of MOR MGH and MMR under the SPAs. The traditional

articulation of intentional interference is that the interfering party must be a stranger to the

contract; a corporate representative acting in his corporate capacity is not typically deemed a

“stranger.” 20 Rockland Exposition, Inc. v. Alliance of Auto. Serv. Providers of N.J., 894 F. Supp. 2d

288, 336-37 (S.D.N.Y. 2012). However, where the corporate officer is acting with malice, that



       20 The Court observes that Moreno testified at trial that he referred interchangeably to the SPA
obligations as his own and that of MOR MGH. Trial Tr. 385:22-386:10; see also PX 217 at p. 9; PX 143 at
p. 6; PX 177 at p. 5.
                                                 115
is, for his personal gain, rather than the corporate interests, liability from interference will be

found. Id. at 338; Hoag, 677 N.Y.S.2d at 533-34; Petkanas v. Kooyman, 759 N.Y.S.2d 1, 2 (N.Y.

App. Div. 2003). “New York courts have construed personal gain to mean that the challenged

acts were undertaken with malice and were calculated to impair the plaintiff’s business for

the personal profit of the individual defendant.” Rockland, 894 F. Supp. 2d at 338 (internal

quotation marks and citations omitted). In proving “malice,” courts have held that merely

showing that the defendant acted with the intent to procure personal gain is sufficient. See,

e.g., Albert v. Loksen, 239 F.3d 256, 272-76 (2d Cir. 2001) (denying summary judgment to

defendant because evidence that supervisor interfered with employee’s employment contract

in order to prevent employee from reporting his misconduct would be sufficient to prove

malice); see Zuckerwise v. Sorceron Inc., 735 N.Y.S.2d 100, 102 (N.Y. App. Div. 2001); Hoag, 677

N.Y.S.2d at 533-34. Indeed, “the malicious motive is inferred from the acts taken with

knowledge of the contract.” Connell v. Weiss, No. 84 Civ. 2660, 1985 WL 428, at *2 (S.D.N.Y.

Mar. 19, 1985) (citing Campbell v. Gates, 236 N.Y. 457, 460 (1923)).

       The Court finds that Moreno acted with malicious intent in causing the breaches of the

SPAs. MOR MGH’s only asset was its ownership of the common shares of Green Field. Trial

Tr. 847:9-21. By causing MOR MGH to breach its obligations under the 2012 and 2013 SPAs,

Moreno deprived Green Field of $17 million of capital which Green Field needed in order to

satisfy obligations to Shell and to continue its business. Trial Tr. 469:20-470:3.

       Further, the timing of the breaches of the 2012 SPA speaks to Moreno’s intent. While

Moreno caused MOR MGH to satisfy the initial $10 million payment obligation and the


                                               116
payment obligation for the fourth quarter of 2012 required under the 2012 SPA, that

performance occurred before the transfer of the PowerGen opportunity. Trial Tr. 381:17-

382:23; D.I. 219 at ¶ 58; Blackwell Dep. 31:13-32:18. The first breach of the 2012 SPA occurred

on May 15, 2013, just two days after Green Field waived the PowerGen opportunity in favor

of Moreno personally. See Stip. Facts ¶ 71; JX 61. In other words, Moreno made the decision

to stop complying with the obligations of the 2012 SPA as soon as he knew that he would no

longer be pursuing the PowerGen business opportunity in Green Field. He was thus willing

to let Green Field suffer and, as he put it, give it the “kiss of death” by denying it needed funds

and instead putting the money towards a business that he now personally owned outside of

Green Field. Trial Tr. 478:12-17. Indeed, Moreno admitted to Green Field bondholders on a

quarterly conference call that the very reason for his default was because he was devoting his

personal capital to PowerGen, which he had intentionally seuqestered outside of Green Field.

Trial Tr. 440:1-441:14; PX 177 at p. 5.

       Moreno also knew that MOR MGH breaching the SPAs would cause Green Field to fail

to make its interest payments to Shell, which would cause a cross-default under the Bond

Indenture, which would then send Green Field into a downward spiral towards bankruptcy.

Green Field’s failure to satisfy the requirements of the 2012 SPA forced Moreno to notify the

Indenture Trustee of the defaults and publicly acknowledge the same in the second quarter

2013 Quarterly Report. Stip. Facts ¶ 83. These public notifications triggered a cross-default

under the Shell Amended Senior Credit Facility. Id. As a result, Green Field’s Corporate

Family Rating, Probability of Default Rating and Senior Secured Notes Due 2016 rating were


                                               117
all downgraded. Id. Shell then issued a notice of default to Green Field on October 8, 2013.

Stip. Facts ¶ 84. Moreno testified that had the SPAs been fulfilled, Green Field would have

been able to make the required interest payments under the Shell contract. Trial Tr. 469:20-

470:3. Moreno also knew that causing harm to Green Field was not in MOR MGH’s best

interest because MOR MGH owned no assets other than Green Field stock. Trial Tr. 847:9-21.

Accordingly, Moreno knew that by causing the breaches of the SPAs, Green Field would

default on the Shell Contract and cross-default on the Bond Indenture, which would have

negative implications for the company which, in turn, would harm MOR MGH.

       Moreno falsely testified that “Green Field received every dollar that TGS ended up

getting.” Trial Tr. 424:9-10. However, no monies went into Green Field other than in fair

market value transactions (i.e., turbine sales) (Trial Tr. 1085:20-1086:23, 1091:7-1092:3, 1820:11-

19, 1824:20-1825:1) or as deposits required to be held in trust. Trial Tr. 466:2-6, 837:12-840:24;

Trial Tr. Conf. 3/20 at 16:4-8. Moreno acknowledged that these payments were distinct and

unrelated to the SPAs. Trial Tr. 468:9-469:12, 846:11-22. Moreover, even under Moreno’s

accounting, there was at least $35 million on hand that he borrowed either personally or

through TGS, which either went to Moreno personally or was unaccounted for. Trial Tr.

844:20-846:10; JX 3; DX 221.

       The most egregious evidence of Moreno’s malicious intent was his diversion of $10

million from the second tranche of the Goldman Sachs loan. Moreno secured the loan by

promising Goldman Sachs that he would cause MOR MGH to use $10 million of the funds to

purchase additional preferred stock in Green Field which he would then pledge to Goldman


                                               118
Sachs. Trial Tr. 397:20-398:3; PX 160. Goldman Sachs required Moreno to certify in writing

that the purchase did in fact occur. Trial Tr. 400:12-402:19; PX 165. Moreno, in turn, provided

Goldman Sachs with the written certification, which he signed on behalf of both MOR MGH

and Green Field. Trial Tr. 403:11-404:20; PX 165. The certificate, as previously stated, was

untrue. Instead, Moreno took that same $10 million and used it to purchase his Dallas home.

Trial Tr. 411:18-420:12; PX 168.    Moreno testified that he was allowed under the loan

agreement to use the funds for personal real estate purposes. Trial Tr. 416:4-417:2. But his

testimony is flatly contradicted by the terms of the loan agreement itself. PX 166 at GS0003763;

Trial Tr. 417:5-418:21. Moreno’s lies at trial only underscore his malicious intent and desire to

avoid liability. There can be no question that spending available funds on one’s personal

residence in direct violation of the terms of the loan agreement, rather than fulfilling

obligations to the company, constitutes placing one’s personal interests ahead of the

company’s.

       Moreno testified that the payment was not accounted for properly and that he sent the

money to MOR DOH which sent it to TGS which sent it to Green Field. Trial Tr. 403:11-405:23.

The Court rejected this argument at summary judgment. D.I. 463 at pp. 38-39. In any event,

the capital contribution chart shows the payments from TGS to Green Field, and none of those

monies are the $10 million owed under the 2013 SPA; rather, those monies were deposits held

for TPT or turbine engine purchases. JX 3. Additionally, in October 2013, Moreno told his (and

Green Field’s) attorney, Slavich, that MOR DOH, not Green Field, received the money. PX

183. Blackwell, who Fontova agreed would know most about the financial affairs of Green


                                              119
Field, also testified that Green Field never received the $10 million due under the 2013 SPA.

Trial Tr. 408:4-410:18; Blackwell Dep. at 68:3-15, 74:5-75:15, 209:23-210:3; Fontova Dep. 120:9-

17; PX 187.

       Accordingly, the Trustee has proven that Green Field is entitled to damages from

Moreno in the amount of the $16,607,081, 21 plus applicable prejudgment interest at 9%, due

to Moreno’s tortious interference. N.Y. C.P.L.R. § 5001(a) (“Interest shall be recovered upon a

sum awarded . . . because of an act or omission depriving or otherwise interfering with title

to, or possession or enjoyment of, property . . . .”); N. Main St. Bagel Corp. Duncan, 831 N.Y.S.2d

239, 242–43 (N.Y. App. Div. 2007). The only difference in damages under this count is that

Moreno is also liable for the additional amounts not funded by MMR, plus pre-judgment

interest thereon, net of the amounts acquired in settlement. This amount equals an additional

$645,158, before the accrual of prejudgment interest. As of June 29, 2018, prejudgment interest

has accrued in the amount of $7,546,111.12, and continues to accrue at a rate of $4,119.55 per

day.

       C. The Trustee is Entitled to a Constructive Trust on Moreno’s Dallas Home

       Alternatively, the Court finds that these facts justify the remedy of a constructive trust

against Moreno’s Dallas home. 22 Under Delaware law, “a constructive trust is an equitable


       21 MOR MGH and MMR collectively failed to purchase $6,707,081 of Green Field preferred
shares under the 2012 SPA for the first and second quarters of 2013. MOR MGH failed to make the $10
million purchase under the 2013 SPA. Thus, in total, MOR MGH and MMR failed to make $16,707,081
in purchases of Green Field preferred shares. The amount owed by MMR ($745,158) was resolved by
a settlement agreement in the amount of $100,000. Thus, the Court has reduced the total amount of
damages owed by $100,000, leaving damages of $16,607,081.
       22Courts have held that because constructive trusts are remedies rather than causes of action,
they need not be plead in the complaint. Heston v. Miller, No. CIV.A.5820, 1979 WL 174446, at *2 (Del.
                                                 120
remedy of great flexibility and generality. A constructive trust is proper when a defendant’s

fraudulent, unfair or unconscionable conduct causes him to be unjustly enriched at the

expense of another to whom he owed some duty.” Ruggerio v. Estate of Poppiti, No. CIV.A.

18961-NC, 2005 WL 517967, at *3 (Del. Ch. Feb. 23, 2005); In re Opus E., 528 B.R. at 106

(“The imposition of a constructive trust is also appropriate where a defendant has been

unjustly enriched.”). Thus, courts analyze the same elements for a constructive trust as they

do for an unjust enrichment claim. “To prevail on a claim for unjust enrichment or imposition

of a constructive trust[,] the Trustee must allege sufficient facts to plausibly show that (i) there

was an enrichment; (ii) an impoverishment; (iii) a relation between the enrichment and the

impoverishment; (iv) the absence of justification; and (v) the absence of a remedy provided

by law.” In re Direct Response Media, Inc., 466 B.R. 626, 661 (Bankr. D. Del. 2012).

       Courts have found that a successful tortious interference claim can give rise to a

constructive trust. See GHK Assocs. v. Mayer Grp., Inc., 274 Cal. Rptr. 168, 182 (Cal. Ct. App.

1990) (“A breach of contract or intentional interference with [a] contract can make the

offending party a constructive trustee.”); Scymanski v. Dufault, 491 P.2d 1050, 1057 (Wash.

1971) (“We have here a defendant who has intentionally interfered with another’s business




Ch. Oct. 11, 1979) (“The allegations of the complaint also support a claim of constructive fraud and for
the imposition of a constructive trust, although the prayer for relief does not set forth such a
demand.”); Bemis v. Estate of Bemis, 967 P.2d 437, 442 (Nev. 1998) (“[T]he remedy of constructive trust
may be available notwithstanding a failure to plead fraud in the complaint[.]”); see also Kahan v.
Rosenstiel, 424 F.2d 161, 174 (3d Cir. 1970) (“Plaintiff’s complaint does not specifically ask for equitable
relief; it contains only the general request for ‘further relief as may be just.’ Nonetheless, under Rule
54(c) of the Federal Rules of Civil Procedure, a court may have awarded any relief appropriate under
the circumstances.”).

                                                    121
relationship and as a result of such interference has acquired the property that was the subject

of that relationship. A constructive trust . . . is the appropriate remedy.”).

            Courts have also imposed a constructive trust on a home when it is clear that the

proceeds that were wrongfully taken from the plaintiff were used to purchase that home. See

In re Lee, 574 B.R. 286, 294 (Bankr. M.D. Fla. 2017) (“Here, Defendants have been unjustly

enriched by the receipt of the fraudulent transfers that they invested in their home. Under the

constructive trust doctrine, the rightful owner of misappropriated trust property may trace

whatever has been bought with the trust proceeds to the extent such property can be

substantially identified as having been acquired with the misappropriated property or

funds.”); Zobrist v. Bennison, 486 S.E.2d 815, 817 (Ga. 1997) (“In its grant of partial summary

judgment to Bennison, the trial court concluded that the money used to pay down Zobrist’s

mortgage actually belonged to Bennison’s children. That conclusion, applied to the principle

stated above, authorized the imposition of the trust.”); Benson v. Richardson, 537 N.W.2d 748,

760 (Iowa 1995) (“A party in whose favor a constructive trust has been established may trace

the property to where it is held and reach whatever has been obtained through the use of

it.”). 23

            As explained above, $10 million of the funds Moreno borrowed from Goldman Sachs,

which were to be used to purchase stock in Green Field, was instead used to purchase his




          The Court notes that the Texas homestead exemption does not preclude the imposition of a
            23

constructive trust on Moreno’s home in Dallas. See McMerty v. Herzog, 661 F.2d 1184, 1186 (8th Cir.
1981) (“In this case, the wrongfully diverted funds can be traced to Lake Crystal. Because Lake Crystal
is the product of the diverted property, the homestead exemption does not apply.”).

                                                 122
Dallas home, in violation of the express terms of the loan agreement. Trial Tr. 411:18-420:12;

PX 168. Moreno then lied to Goldman Sachs about the stock purchase. Trial Tr. 403:11- 404:20;

PX 165. Moreno signed the Goldman Sachs certification on behalf of both MOR MGH and

Green Field, thus concealing the fraud from Green Field. PX 165. This is the type of fraudulent,

unfair and unconscionable conduct that justifies imposition of a constructive trust. Moreno

was enriched by using $10 million to buy a home, and Green Field was impoverished because

it was deprived of $10 million of funding. The impoverishment is directly related to the

enrichment, and there is no justification for Moreno’s actions. Further, there is no adequate

remedy at law to be able to recover the $10 million spent on the home. Accordingly, the Court

finds that all of the elements of a constructive trust are satisfied.

        III. THE PROOFS OF CLAIM OF AERODYNAMIC, CASAFIN, AND FRAC RENTALS

       There is an inconsistency in the Court’s SJ Opinion that it shall now correct. Despite

having awarded judgment to the Trustee on the three preferences claims (Aerodynamic,

Casafin and Frac Rentals), the Court declined to disallow the corresponding proofs of claim

filed by those defendants under Section 502(d). In the SJ Opinion, the Court stated:

       The Trustee argues against Moreno’s preference claims pertaining to TGS,
       Aerodynamic, Casafin and Frac Rentals. Under Section 502(d), summary
       judgment for the Trustee can only be granted if the Trustee is successful in his
       motion to deny those specific preference claims. As discussed above, the Court
       did not grant the Trustee summary judgment on his preference claim, and thus
       summary judgment on count 29 is denied.

DI. 463 at pp. 45-46. However, it was the Trustee, not Moreno, who brought the preference

claims, and the Court did, in fact, award judgment to the Trustee on his preference claims

against Aerodynamic, Casafin and Frac Rentals. D.I. 463 at p. 46. As a result, the Trustee

                                                123
argued against the proofs of claim by Aerodynamic, Casafin and Frac Rentals against Debtor.

Because the Trustee was successful on his preference claims, pursuant to Section 502(d) of the

Bankruptcy Code, all proofs of claim against Debtor by Aerodynamic, Casafin and Frac

Rentals must be disallowed until such time that those entities return the preferential transfers

to the estate. 11 U.S.C. § 502(d) (emphasis added) (“[T]he court shall disallow any claim of any

entity . . . that is a transferee of a transfer avoidable under section 522(f), 522(h), 544, 545, 547,

548, 549, or 724(a) of this title, unless such entity or transferee has paid the amount, or turned

over any such property, for which such entity or transferee is liable . . . .”); see, e.g., In re Pardee,

218 B.R. 916, 930 (B.A.P. 9th Cir. 1998) (“Every claim of an entity that is a transferee of an

avoidable transfer, such as a preference, or that holds property that should be turned over to

the trustee is automatically disallowed until the property is turned over or the liability is paid

in full.”). At trial, Moreno testified that Aerodynamic, Casafin and Frac Rentals have not paid

the judgments against them. Trial Tr. Conf. 3/19 at 5:16-23; Trial Tr. 89:15-90:4, 91:7-14. The

Court thus finds in favor of the Trustee on Count 29.

                                         IV. CONCLUSION

       The Court has found in favor of Moreno and Defendants and against the Trustee on

the Trustee’s claims arising from the waiver of the PowerGen business for constructive

fraudulent transfer, actual fraudulent transfers, breach of fiduciary duty and corporate waste.

The Court has also found in TGS’s favor on the claim against TGS for aiding and abetting

Moreno’s breach of fiduciary duty. The Court therefore finds that there are no damages for

each of these causes of action.


                                                  124
        The Court has found in favor of the Trustee on his claims relating to the two SPAs. The

Court has found that MOR MGH breached the 2012 SPA and 2013 SPA, damaging Green Field

in the amount of $15,961,923 plus interest, for 2012 and 2013 respectively. Additionally, the

Court has found that Moreno intentionally and tortuously interfered with the obligations of

MOR MGH and MMR under the SPAs, damaging Green Field in the amount of $16,607,081.

The damages for tortious interference are duplicative of the damages for breach of contract,

but include an additional $645,158, before the accrual of prejudgment interest. Accordingly,

the Court finds that the Trustee is entitled to recover $16,607,081, plus prejudgment interest

from Moreno personally. The Court alternatively finds that because Moreno tortiously

interfered with the 2013 SPA and used $10 million to purchase his personal residence in

Dallas, the Trustee is entitled to a constructive trust over that property in the amount of $10

million.

        Further, the Court has found that the Trustee can recover the judgments previously

awarded to him for his preferential transfer claims against Aerodynamic, Casafin and Frac

Rentals against Moreno personally as the entity for whose benefit the transfers have been

made. Accordingly, the Court finds that the Trustee may recover a total of $645,552.91 from

Moreno for those claims, plus applicable prejudgment interest. The Court also finds that the

proofs of claim filed by Aerodynamic, Casafin and Frac Rentals against Debtor are disallowed

until Moreno pays those judgments to Debtor pursuant to 11 U.S.C. § 502(d) of the Bankruptcy

Code.




                                              125
      The Trustee, through his attorneys, is directed to confer with Defendants’ attorneys on

an appropriate form of Order consistent with this Opinion and Findings of Fact and

Conclusions of Law to be submitted to the Court. If the parties cannot agree they may submit

alternative forms of Order.




Dated: September 12, 2018                      ________________________________________
                                               KEVIN GROSS, U.S.B.J.




                                            126
